Exhibit 10.1

 

TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

dated as of September 23, 2020

 

among

 

SKYMILES IP LTD.
and
DELTA AIR LINES, INC.,

as Borrowers,

 

SKYMILES HOLDINGS LTD.,

SKYMILES IP HOLDINGS LTD.
and
SKYMILES IP FINANCE LTD.,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

BARCLAYS BANK PLC,

as Administrative Agent,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Structuring Agent,

 

BARCLAYS BANK PLC, GOLDMAN SACHS LENDING PARTNERS LLC,

JP MORGAN CHASE BANK, N.A., and MORGAN STANLEY SENIOR FUNDING INC.,

as Joint Lead Arrangers,

 

BOFA SECURITIES, INC., BBVA SECURITIES INC.,

BNP PARIBAS, CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE LOAN FUNDING LLC, DEUTSCHE BANK SECURITIES INC.,

FIFTH THIRD BANK, NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC,

SUMITOMO MITSUI BANKING CORPORATION,

STANDARD CHARTERED BANK, U.S. BANK, NATIONAL ASSOCIATION,

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners,

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK and

NATIXIS, NEW YORK BRANCH

As Co-Managers,

 

and

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Administrator

 

 



   

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1. DEFINITIONS 1 Section 1.01 Defined Terms 1 Section 1.02 Terms
Generally 52 Section 1.03 Accounting Terms; GAAP 53 Section 1.04 Divisions 53
Section 1.05 Rounding 54 Section 1.06 References to Agreements, Laws, Etc 54
Section 1.07 Exchange Rate 54 Section 1.08 Times of Day 55 Section 1.09 Timing
of Payment or Performance 55 Section 1.10 Certifications 55       SECTION 2.
AMOUNT AND TERMS OF CREDIT 55 Section 2.01 Commitments of the Lenders; Term
Loans 55 Section 2.02 [Reserved] 56 Section 2.03 Requests for Loans 56 Section
2.04 Funding of Term Loans 56 Section 2.05 Co-Borrowers 56 Section 2.06
[Reserved] 57 Section 2.07 Interest on Term Loans 57 Section 2.08 Default
Interest 58 Section 2.09 Alternate Rate of Interest 58 Section 2.10 Repayment of
Term Loans; Evidence of Debt 59 Section 2.11 [Reserved] 61 Section 2.12
Mandatory Prepayment of Term Loans 61 Section 2.13 Optional Prepayment of Term
Loans 63 Section 2.14 Increased Costs 64 Section 2.15 Break Funding Payments 66
Section 2.16 Taxes 66 Section 2.17 Payments Generally; Pro Rata Treatment 70
Section 2.18 Mitigation Obligations; Replacement of Lenders 71 Section 2.19
Certain Fees 71 Section 2.20 [Reserved] 72 Section 2.21 Premium 72 Section 2.22
Nature of Fees 73 Section 2.23 Right of Set-Off 73 Section 2.24 Peak Debt
Service Coverage Cure 73 Section 2.25 Payment of Obligations 74 Section 2.26
Defaulting Lenders 74 Section 2.27 Incremental Term Loans 76 Section 2.28
Extension of Term Loans 79

 

 

 

 i 

 



 

SECTION 3. REPRESENTATIONS AND WARRANTIES 81 Section 3.01 Organization and
Authority 81 Section 3.02 Air Carrier Status 81 Section 3.03 Due Execution 81
Section 3.04 [Reserved] 82 Section 3.05 Financial Statements; Material Adverse
Change 82 Section 3.06 [Reserved] 82 Section 3.07 Liens 82 Section 3.08 Use of
Proceeds 82 Section 3.09 Litigation and Compliance with Laws 83 Section 3.10
[Reserved] 83 Section 3.11 [Reserved] 83 Section 3.12 [Reserved] 83 Section 3.13
Investment Company Act 83 Section 3.14 Ownership of Collateral 83 Section 3.15
Perfected Security Interests 83 Section 3.16 Payment of Taxes 84 Section 3.17
Anti-Corruption Laws and Sanctions 84 Section 3.18 Schedule of the SkyMiles
Agreements; Sole Intercompany Agreement 84 Section 3.19 Representations
Regarding the SkyMiles Agreements 84 Section 3.20 Compliance with IP Agreements
85 Section 3.21 Solvency; Fraudulent Conveyance 85 Section 3.22 Intellectual
Property 86 Section 3.23 Privacy and Data Security. 86       SECTION 4.
CONDITIONS OF LENDING 87 Section 4.01 Conditions Precedent to Closing 87 Section
4.02 Conditions Precedent to Each Loan 91 Section 4.03 Conditions Subsequent 91
      SECTION 5. AFFIRMATIVE COVENANTS 92 Section 5.01 Financial Statements,
Reports, Etc 92 Section 5.02 Taxes 95 Section 5.03 [Reserved] 96 Section 5.04
Corporate Existence 96 Section 5.05 Compliance with Laws 96 Section 5.06
Contribution of SkyMiles Intellectual Property 96 Section 5.07 Special Purpose
Entity 96 Section 5.08 SPV Party Independent Directors 99 Section 5.09
Regulatory Matters; Citizenship; Utilization; Collateral Requirements 99 Section
5.10 Collateral Ownership 100 Section 5.11 [Reserved] 100 Section 5.12
Guarantors; Grantors; Collateral 100 Section 5.13 Access to Books and Records
100

 

 

 



 ii 

 

 

Section 5.14 Further Assurances 101 Section 5.15 Maintenance of Rating 102
Section 5.16 SkyMiles Program; SkyMiles Agreements 102 Section 5.17 [Reserved]
104 Section 5.18 [Reserved] 104 Section 5.19 Collections; Releases from
Collection Account 104 Section 5.20 Minimum Liquidity 104 Section 5.21 Mandatory
Prepayments 104 Section 5.22 Privacy and Data Security 104       SECTION 6.
NEGATIVE COVENANTS 105 Section 6.01 Restricted Payments 105 Section 6.02
Incurrence of Indebtedness and Issuance of Preferred Stock 106 Section 6.03
[Reserved] 108 Section 6.04 Disposition of Collateral 108 Section 6.05
[Reserved] 108 Section 6.06 Liens 108 Section 6.07 Business Activities 108
Section 6.08 [Reserved] 108 Section 6.09 [Reserved] 108 Section 6.10 Merger,
Consolidation, or Sale of Assets 108 Section 6.11 [Reserved] 109 Section 6.12
Direction of Payment 109 Section 6.13 IP Agreements 110 Section 6.14 Specified
Organization Documents 110       SECTION 7. EVENTS OF DEFAULT AND EARLY
AMORTIZATION EVENTS 110 Section 7.01 Events of Default 110 Section 7.02 Early
Amortization Event 115       SECTION 8. THE AGENTS 115 Section 8.01
Administration by Agents 115 Section 8.02 Rights of Administrative Agent and the
Other Agents 117 Section 8.03 Liability of Agents 117 Section 8.04 Reimbursement
and Indemnification 121 Section 8.05 Successor Agents 121 Section 8.06
Independent Lenders 123 Section 8.07 Advances and Payments 123 Section 8.08
Sharing of Setoffs 124 Section 8.09 Withholding Taxes 125 Section 8.10 Right to
Realize on Collateral and Enforce Guarantee 125 Section 8.11 Intercreditor
Agreements Govern 125 Section 8.12 Master Collateral Agent as Beneficiary 126

 

 



 iii 

 

 

SECTION 9. GUARANTY 126 Section 9.01 Guaranty 126 Section 9.02 No Impairment of
Guaranty 128 Section 9.03 Continuation and Reinstatement, Etc 128 Section 9.04
Subrogation; Fraudulent Conveyance 128       SECTION 10. MISCELLANEOUS 129
Section 10.01 Notices 129 Section 10.02 Successors and Assigns 130 Section 10.03
Confidentiality 136 Section 10.04 Expenses; Indemnity; Damage Waiver 137 Section
10.05 Governing Law; Jurisdiction; Consent to Service of Process 139 Section
10.06 No Waiver 140 Section 10.07 Extension of Maturity 140 Section 10.08
Amendments, Etc. 140 Section 10.09 Severability 146 Section 10.10 Headings 146
Section 10.11 Survival 146 Section 10.12 Execution in Counterparts; Integration;
Effectiveness 146 Section 10.13 USA Patriot Act 147 Section 10.14 New Value 147
Section 10.15 WAIVER OF JURY TRIAL 147 Section 10.16 No Fiduciary Duty 147
Section 10.17 CFC or a FSHCO Provisions 148 Section 10.18 [Reserved] 148 Section
10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 148
Section 10.20 Certain ERISA Matters 149 Section 10.21 Acknowledgement Regarding
Any Supported QFCs 150 Section 10.22 Limited Recourse; Non-Petition 150

 



 iv 

 

 

ANNEX A LENDERS AND COMMITMENTS     EXHIBIT A FORM OF COLLATERAL AGENCY AND
ACCOUNTS AGREEMENT EXHIBIT B [RESERVED] EXHIBIT C FORM OF ASSIGNMENT AND
ACCEPTANCE EXHIBIT D FORM OF LOAN REQUEST EXHIBIT E [RESERVED] EXHIBIT F FORM OF
DIRECTION OF PAYMENT EXHIBIT G-1 FORM OF HOLDCO IP LICENSE EXHIBIT G-2 FORM OF
DELTA IP LICENSE EXHIBIT H FORM OF IP MANAGEMENT AGREEMENT     SCHEDULE 1.01(a)
CONTRIBUTION AGREEMENTS SCHEDULE 1.01(b) PERMITTED LIENS SCHEDULE 1.01(c)
SKYMILES INTELLECTUAL PROPERTY SCHEDULE 1.01(d) INDIVIDUALS ELIGIBLE TO ACT AS
INDEPENDENT DIRECTOR SCHEDULE 1.01(e) COMPOSITE MARKS SCHEDULE 3.18 SKYMILES
AGREEMENTS

 

 

 

 



 v 

 

 

 

TERM LOAN CREDIT AND GUARANTY AGREEMENT, dated as of September 23, 2020, among
SkyMiles IP Ltd., an exempted company incorporated with limited liability under
the laws of the Cayman Islands, as borrower (“Loyalty Co”), DELTA AIR LINES,
INC., a Delaware corporation, as co-borrower (“Delta” and together with Loyalty
Co, the “Borrowers”), each of the direct and indirect Subsidiaries of Delta from
time to time party hereto as a Guarantor, each of the several banks and other
financial institutions or entities from time to time party hereto as a lender
(the “Lenders”), BARCLAYS BANK PLC, as administrative agent for the Lenders
(together with its permitted successors and assigns in such capacity, the
“Administrative Agent”), BARCLAYS BANK PLC, Goldman Sachs Lending Partners LLC,
J.P. MORGAN CHASE BANK, N.A. and MORGAN STANLEY SENIOR FUNDING INC., as joint
lead arrangers (in such capacity, the “Lead Arrangers”) and U.S. BANK NATIONAL
ASSOCIATION, as collateral administrator (in such capacity, together with its
permitted successor and assigns in such capacity, the “Collateral
Administrator”).

 

INTRODUCTORY STATEMENT

 

The Borrowers have applied to the Lenders for a term loan facility of $3.0
billion as set forth herein.

 

The proceeds of the Term Loans will be used to pay related transaction costs,
fees and expenses, to fund the Reserve Account (as defined below) and to fund
the Collection Account (as defined below) and such proceeds of the Term Loans
deposited into the Collection Account will be distributed by Loyalty Co to
HoldCo 3 and subsequently by HoldCo 3 to HoldCo 2 to provide the Delta
Intercompany Loan (as defined below) to Delta.

 

Accordingly, the parties hereto hereby agree as follows:

 

Section 1.

DEFINITIONS

 

Section 1.01       Defined Terms. Unless otherwise defined herein, terms defined
in the Collateral Agency and Accounts Agreement shall have the same meaning when
used herein (including in the introductory statement) notwithstanding any
termination thereof. When used herein, the following terms shall have the
following meanings:

 

“40 Act” shall mean the Investment Company Act of 1940, as amended.

 

“Account Control Agreements” shall mean each multi-party security and control
agreement entered into by any Grantor to satisfy the obligation of such Grantor
as set forth in any Senior Secured Debt Document, the Master Collateral Agent
and a financial institution which maintains one or more Deposit Accounts or
Securities Accounts of such Grantor that have been pledged as Collateral
hereunder or under any other Loan Document, in each case giving the Master
Collateral Agent or Collateral Administrator, as applicable, “control” (as
defined in Section 9-104 or 9-106 of the UCC) over the applicable account and in
form and substance reasonably satisfactory to the Collateral Controlling Party
and the Master Collateral Agent.

 

 

 



 1 

 

 

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided that the PBGC shall not be an
Affiliate of any Borrower or any Guarantor.

 

“Agents” shall mean each of the Administrative Agent, the Master Collateral
Agent, the Collateral Administrator and the Depositary.

 

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the funding of the Initial Term Loans, the aggregate
amount of such Lender’s Term Loan Commitments at such time and (b) thereafter
the sum of, (i) the aggregate then outstanding principal amount of such Lender’s
Term Loans and (ii) the aggregate amount of such Lender’s Term Loan Commitments
with respect to each Class of Term Loans (if any) then in effect.

 

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Aggregate Reserve Account Required Balance” shall have the meaning set forth in
the Collateral Agency and Accounts Agreement.

 

“Agreement” shall mean this Term Loan Credit and Guaranty Agreement.

 

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.

 

“All-In Yield” shall mean, as to any debt, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
Alternate Base Rate, or otherwise, in each case, incurred or payable by the
Borrowers generally to all the lenders of such Indebtedness; provided that
upfront fees and original issue discount shall be equated to an interest rate
based upon an assumed four year average life to maturity (e.g., 100 basis points
of original issue discount equals 25 basis points of interest rate margin for a
four year average life to maturity); provided, further, that “All-In Yield”
shall exclude any structuring, ticking, unused line, commitment, amendment,
consent, underwriting, syndication and arranger fees, other similar fees and
other fees not generally paid to all lenders and, if applicable, consent fees
paid generally to consenting lenders.

 

 

 



 2 

 

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the sum of the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%; provided, in
no event shall the Alternate Base Rate be less than one percent (1%). Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“AmEx Co-Branded Agreement” shall mean that certain Amended and Restated
Co-Branded Credit Card Program Agreement, dated as of March 31, 2019, by and
among American Express Travel Related Services Company, Inc., American Express
National Bank and Delta.

 

“AmEx Membership Rewards Agreement” shall mean that certain Amended and Restated
Membership Rewards Agreement, dated as of March 31, 2019, by and among American
Express Travel Related Services Company, Inc. and Delta.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of the United
States applicable to Delta or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.

 

“Applicable Law” shall have the meaning given such term in Section 10.13.

 

“Applicable Margin” shall mean a rate per annum equal to 3.75% (provided that
when used in connection with the Alternate Base Rate “Applicable Margin” shall
mean a rate per annum equal to 2.75%).

 

“Applicable Trigger Event” shall mean, any voluntary prepayment of the Term
Loans or any mandatory prepayment under clauses (a) or (e) of Section 2.12 of
all, or any part, of the principal balance of any Term Loan (including any
distribution in respect of the Term Loans and any refinancing thereof), in each
case, whether in whole or in part and whether before or after the occurrence of
an Event of Default or the commencement of any institution of any proceeding
under any Bankruptcy Law. For the avoidance of doubt, any prepayment as a result
of an Early Amortization Event or an Event of Default (including as a result of
the commencement of any institution of any proceeding under any Bankruptcy Law)
shall not constitute an “Applicable Trigger Event”.

 

“Approved Fund” shall have the meaning given such term in Section 10.02(b).

 

“Approved Independent Director List” shall mean the list of no fewer than four
(4) individuals that are eligible to act as an Independent Director for the SPV
Parties attached hereto as Schedule 1.01(d), which may be updated from time to
time by the Master Collateral Agent (acting at the direction of the Collateral
Controlling Party) by providing written notice to the Borrowers; provided that,
with respect to the initial list attached hereto as Schedule 1.01(d) and any
updates thereto made by the Master Collateral Agent (acting at the direction of
the Collateral Controlling Party) thereafter, Loyalty Co may, upon providing
thirty (30) days’ prior written notice to the Master Collateral Agent, reject up
to two (2) listed individuals for any reason, and the Master Collateral Agent
(acting at the direction of the Collateral Controlling Party) may thereafter
amend the list to replace such individuals; provided further that in all cases,
the Approved Independent Director List shall only include individuals who
satisfy the Independent Director Criteria.

 

 

 



 3 

 

 

“Approved Replacement Independent Director” shall mean, at any time, each
individual listed on the Approved Independent Director List at such time;
provided that if the ordinary shareholder(s) of an SPV Party reasonably
disagrees that none of the individuals listed on the Approved Independent
Director List (i) satisfy clause (c) in the definition of the Independent
Director Criteria or (ii) are willing to act as Independent Director at a
compensation level reasonably customary for directors of this type (it being
agreed that the compensation level commensurate with that of the Independent
Director the vacancy of which is being filled shall be deemed reasonably
customary), then the ordinary shareholder(s) of the relevant SPV Party may
appoint any other Person who meets the Independent Director Criteria as a
replacement Independent Director.

 

“ARB Indebtedness” shall mean, with respect to Delta or any of its Subsidiaries,
without duplication, all Indebtedness or obligations of Delta or such Subsidiary
created or arising with respect to any limited recourse revenue bonds issued for
the purpose of financing or refinancing improvements to, or the construction or
acquisition of, airport and other related facilities and equipment, the use or
construction of which qualifies and renders interest on such bonds exempt from
certain federal or state taxes.

 

“Archived SkyMiles Member Profile Data” shall have the meaning given to such
term in Section 4.03(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.

 

“Assumption Motion” shall have the meaning given to such term in the definition
of “Delta Case Milestones”.

 

“Assumption Order” shall have the meaning given to such term in the definition
of “Delta Case Milestones”.

 

“Available Funds” shall mean, with respect to any Payment Date, the sum of (i)
the Term Loans’ Pro Rata Share of funds allocated pursuant to the Collateral
Agency and Accounts Agreement for such Payment Date and transferred from the
Collection Account to the Payment Account on or prior to such Payment Date
pursuant to the Collateral Agency and Accounts Agreement, (ii) the Term Loans’
Pro Rata Share of any amounts transferred to the Payment Account from the
Reserve Account for application on such Payment Date, and (iii) the Term Loans’
Pro Rata Share of any other amount deposited into the Payment Account by or on
behalf of any Borrower on or prior to such Payment Date.

 

 



 4 

 

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” shall have the meaning given to such term in the definition
of “Delta Case Milestones”.

 

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy, reorganization, foreclosure, arrangement or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors, liquidator,
provisional liquidator or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal, state or
foreign law relating to reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other debtor relief, including, without
limitation, Part V and sections 86-88 (inclusive) of the Companies Law (as
amended) of the Cayman Islands and the Companies Winding Up Rules 2018 of the
Cayman Islands, each as amended from time to time, and any bankruptcy,
insolvency, winding up, reorganization or similar law enacted under the laws of
the Cayman Islands or any other applicable jurisdiction.

 

 

 



 5 

 

 

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBO
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.0%, the Benchmark Replacement will be deemed
to be 1.0% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Interest Period,” timing and frequency
of determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides in consultation with the Borrower
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or, if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides in consultation with the Borrower is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to LIBO Rate:

 

(a)       in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBO Rate permanently or indefinitely ceases to provide LIBO
Rate; and

 

(b)       in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

 

 



 6 

 

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to LIBO Rate:

 

(a)       a public statement or publication of information by or on behalf of
the administrator of LIBO Rate announcing that such administrator has ceased or
will cease to provide LIBO Rate, permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBO Rate;

 

(b)       a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

 

(c)       a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative and such circumstances are unlikely to be temporary.

 

“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or, if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, and, in each case, consented to by
the Borrower in writing and notified in writing to the Administrative Agent (in
the case of such notice by the Required Lenders) and the Lenders, as applicable.

 

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate and solely to the extent that LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.09
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.09.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 and Rule 13d-5
under the Exchange Act. The terms “Beneficially Owns” and “Beneficially Owned”
have a corresponding meaning.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

 

 



 7 

 

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“BHC Act Affiliate” shall mean, with respect to any party, an “affiliate” (as
such term is defined under, and interpreted in accordance with, 12 U.S.C.
1841(k)) of such party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean:

 

1.       with respect to a corporation or an exempted company, the board of
directors of the corporation or exempted company, as applicable, or any
committee thereof duly authorized to act on behalf of such board;

 

2.       with respect to a partnership, the board of directors of the general
partner of the partnership;

 

3.       with respect to a limited liability company, the managing member or
members, manager or managers or any controlling committee of managing members or
managers thereof; and

 

4.       with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Borrowers” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the incurrence of a single Class of Term Loans made from
all the applicable Lenders on a single date.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City, or such other domestic city in which
the corporate trust office of the Collateral Administrator, Master Collateral
Agent or the Depositary is located (in each case, as set forth in Section
10.01(a), as such locations may be updated pursuant to Section 10.01(c)) are
required or authorized to remain closed; provided, that, when used in connection
with the borrowing or repayment of a Eurodollar Term Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits on the London interbank market.

 

“CS Excess Proceeds” shall have the meaning set forth in ‎Section 2.12(c).

 

 

 



 8 

 

 

“CS Threshold Amount” shall have the meaning set forth in ‎Section 2.12(c)

 

“Capital Markets Offering” shall mean any offering of “securities” (as defined
under the Securities Act) in (a) a public offering registered under the
Securities Act, or (b) an offering not required to be registered under the
Securities Act (including, without limitation, a private placement under Section
4(a)(2) of the Securities Act, an exempt offering pursuant to Rule 144A and/or
Regulation S of the Securities Act and an offering of exempt securities).

 

“Cash Bond” shall have the meaning given to such term in the definition of
“Delta Case Milestones”.

 

“Cash Equivalents” shall mean:

 

(1)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the federal government of the United
States (or by any agency or instrumentality thereof to the extent such
obligations are backed by the full faith and credit of the United States), in
each case maturing within one year from the date of acquisition thereof;

 

(2)       direct obligations of state, provincial and local government entities,
in each case maturing within one year from the date of acquisition thereof,
which have, at the date of such acquisition, a rating of at least A- (or the
equivalent thereof) from S&P or Fitch or A-3 (or the equivalent thereof) from
Moody’s;

 

(3)       obligations of domestic or foreign companies and their subsidiaries,
including, without limitation, bills, notes, bonds, debentures, and
mortgage-backed securities, in each case maturing within one year from the date
of acquisition thereof and which have, at the date of such acquisition, a rating
of at least A- (or the equivalent thereof) from S&P or Fitch or A-3 (or the
equivalent thereof) from Moody’s;

 

(4)       commercial paper maturing within 365 days from the date of acquisition
thereof and having, at such date of acquisition, a rating of at least A-2 (or
the equivalent thereof) from S&P or Fitch or P-2 (or the equivalent thereof)
from Moody’s;

 

(5)       certificates of deposit, banker’s acceptances, banker’s discount
notes, time deposits, US Dollar time deposits or overnight bank deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States or any state thereof or
the District of Columbia that has a combined capital and surplus and undivided
profits of not less than $100.0 million;

 

(6)       fully collateralized repurchase agreements with a term of not more
than six months for underlying securities that would otherwise be eligible for
investment;

 

(7)       Investments in money in an investment company organized under the 40
Act, or in pooled accounts or funds offered through mutual funds, investment
advisors, banks and brokerage houses which invest 95% of their assets in
obligations of the type described in clauses (1) through (6) above, including
money market funds or short-term and intermediate bonds funds;

 

 

 



 9 

 

 

(8)       money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the 40 Act or with the criteria set forth in National Instrument
81-102—Mutual Funds, as amended, (ii) are rated AAA (or the equivalent thereof)
by S&P or Fitch or Aaa (or the equivalent thereof) by Moody’s and (iii) have
portfolio assets of at least $500.0 million;

 

(9)       deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of $100.0
million;

 

(10)       securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
A- by S&P or Fitch or A3 by Moody’s; and

 

(11)       any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet.

 

“Cayman Share Mortgage” shall mean the equitable mortgage over shares in Loyalty
Co, dated the Closing Date, between HoldCo 3 and the Master Collateral Agent.

 

“Certificate Re: Non-Bank Status” shall have the meaning given to it in Section
2.16(g).

 

“CFC” shall mean “controlled foreign corporation” within the meaning of Section
957(a) of the Code; provided, for the avoidance of doubt, that no SPV Party
shall be considered to be a CFC.

 

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender through which Term Loans are issued or maintained or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof shall be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

 

 

 



 10 

 

 

“Class”, when used in reference to any Term Loan or Borrowing, shall refer to
whether such Term Loan, or the Term Loans comprising such Borrowing, are Initial
Term Loans or Incremental Term Loans that are not Initial Term Loans.

 

“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

 

“Collateral” shall mean the assets and properties of the Grantors upon which
Liens have been granted to the Master Collateral Agent or the Collateral
Administrator to secure the Obligations, including without limitation all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document or otherwise constituting Excluded Property.

 

“Collateral Administrator” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Collateral Administrator and Master Collateral Agent Fee Letter” shall have the
meaning set forth in Section 2.19.

 

“Collateral Agency and Accounts Agreement” shall mean that certain Collateral
Agency and Accounts Agreement dated as of the Closing Date, among the Borrowers,
each Grantor from time to time party thereto, the Depositary, the Collateral
Administrator, each other Senior Secured Debt Representative (as defined
therein) from time to time party thereto and the Master Collateral Agent,
substantially in the form attached as Exhibit A.

 

“Collateral Documents” shall mean, collectively, any Account Control Agreements,
the Security Agreement, each IP Security Agreement, the Collateral Agency and
Accounts Agreement, the Cayman Share Mortgage and other agreements, instruments
or documents that create or purport to create a Lien in favor of the Master
Collateral Agent for the benefit of the Secured Parties, in each case, so long
as such agreement, instrument or document shall not have been terminated in
accordance with its terms.

 

“Collateral Sale” shall mean the Disposition of any Collateral.

 

“Collection Account” shall mean the account of Loyalty Co held at JPMorgan Chase
Bank, N.A. with the account name “SkyMiles IP Ltd.” that is established and
maintained at the New York office of JPMorgan Chase Bank, N.A. and under the
control of the Master Collateral Agent pursuant to an Account Control Agreement.

 

“Collections” shall mean, with respect to any Quarterly Reporting Period, the
aggregate amount of Transaction Revenues deposited in the Collection Account
during such Quarterly Reporting Period. For the avoidance of doubt, (i)
Permitted Deposit Amounts and (ii) any other funds in the Collection Account not
constituting Transaction Revenues shall not constitute Collections.

 

 

 



 11 

 

 

“Composite Marks” shall mean the Intellectual Property listed on Schedule
1.01(e) as being Composite Marks.

 

“Compounded SOFR” shall mean the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(a)       the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

 

(b)       if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause
(b) above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.

 

“Contingent Payment Event” shall mean any indemnity, termination payment or
liquidated damages under a SkyMiles Agreement, an IP Agreement or an
Intercompany Agreement.

 

“Contribution Agreements” shall mean each of the agreements set forth on
Schedule 1.01(a) and each other contribution, assignment or transfer agreement
entered into after the date hereof pursuant to which Delta contributes, assigns
or transfers (i) all of Delta’s rights, title and interest in and to the
SkyMiles Intellectual Property that it owns or purports to own, or later
develops or acquires and owns (excluding the Composite Marks and the Specified
Intellectual Property), (ii) all of Delta’s rights to establish, create,
organize, initiate, participate, operate, assist, benefit from, promote or
otherwise be involved in or associated with, in any capacity, the SkyMiles
Program or any other customer loyalty miles program or any similar customer
loyalty program (other than with respect to a Specified Minority Owned Program
or a Permitted Acquisition Loyalty Program), and (iii) all of Delta’s rights,
title and interest in, to and under the SkyMiles Agreements (other than the
Intercompany Agreements), in each case, directly or indirectly to Loyalty Co.

 

 

 



 12 

 

 

“Corresponding Tenor” with respect to a Benchmark Replacement shall mean a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period.

 

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning set forth in Section 10.21.

 

“Cure Amounts” shall have the meaning set forth in Section 2.24.

 

“Currency” shall mean miles, points and/or other units that are a medium of
exchange used solely within a Loyalty Program.

 

“Data Protection Laws” shall mean all laws, rules and regulations applicable to
each applicable Loan Party or Subsidiary thereof regarding privacy, data
protection and data security, including with respect to the collection, storage,
transmission, transfer (including cross-border transfers), processing,
encryption, security, safeguarding, loss, disclosure and use of Personal Data
(including Personal Data of employees, contractors, customers, loan applicants
and third parties), On-line Tracking Data, and email and mobile communications,
including any approvals or notices required in connection therewith.

 

“Dated SkyMiles Member Profile Data” shall mean, as of any date, SkyMiles Member
Profile Data set forth in clauses (d) and (e) of the definition thereof that was
generated more than three years before such date.

 

“Day Count Fraction” shall mean, the actual number of days elapsed over a year
of 360 days (or, when the Alternate Base Rate is applicable, a year of 365 days
or 366 days in a leap year).

 

“Debtors” shall have the meaning given to such term in the definition of “Delta
Case Milestones”.

 

“Deeds of Undertaking” shall mean (i) the deed of undertaking to be entered into
on or about the date hereof among Loyalty Co, HoldCo 3, the Master Collateral
Agent and Walkers Fiduciary Limited, (ii) the deed of undertaking to be entered
into on or about the date hereof among HoldCo 3, HoldCo 2, the Master Collateral
Agent and Walkers Fiduciary Limited, (iii) the deed of undertaking to be entered
into on or about the date hereof among HoldCo 2, HoldCo 1, the Master Collateral
Agent and Walkers Fiduciary Limited and (iv) the deed of undertaking to be
entered into on or about the date hereof among HoldCo 1, Delta, the Master
Collateral Agent and Walkers Fiduciary Limited.

 

“Default” shall mean any event that, unless cured or waived, is, or with the
passage of time or the giving of notice or both would be an Event of Default.

 

 

 



 13 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean, at any time, any Lender that (a) has failed,
within two (2) Business Days of the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Term Loans or (y) any other
amount required to be paid by it hereunder to the Administrative Agent or any
other Lender (or its banking Affiliates), unless, in the case of clause (x)
above, such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrowers, the Administrative Agent or any other Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations (i) under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or (ii) on or prior to the Closing Date,
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, any other Lender or a Borrower, acting in good faith, to provide a
confirmation in writing from an authorized officer or other authorized
representative of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Term Loans under
this Agreement, which request shall only have been made after the conditions
precedent to borrowings have been met, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s, such other Lender’s or the Borrowers’, as applicable, receipt of such
confirmation in form and substance satisfactory to it and the Administrative
Agent, or (d) has become, or has had its Parent Company become, the subject of a
Bankruptcy Event or a Bail-In Action. If the Administrative Agent determines
that a Lender is a Defaulting Lender under any of clauses (a) through (d) above,
such Lender will be deemed to be a Defaulting Lender upon notification of such
determination by the Administrative Agent to the Borrowers and the Lenders.

 

“Default Interest” shall have the meaning specified in Section 2.08.

 

“Delta” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Delta Agreements” shall have the meaning given to such term in the definition
of “Delta Case Milestones”.

 

“Delta Air Line Business Agreements” shall have the meaning given to such term
in the definition of “SkyMiles Agreements”.

 

“Delta Case Milestones” shall mean that, after the commencement of any
institution of any proceeding under any Bankruptcy Law (the “Bankruptcy Case”)
of Delta:

 

(a)             each Loan Party shall continue to perform its respective
obligations under the Loan Documents, the Delta Intercompany Note, the
Intercompany Agreements, the IP Agreements and all Material SkyMiles Agreements
to which such Loan Party is party (collectively, the “Delta Agreements”) and
there shall be no material interruption in the flow of funds under the Delta
Agreements in accordance with the terms thereunder; provided, that (i) the
performance by the Loan Parties under this clause (a) shall in all respects be
subject to any applicable materiality qualifiers, cure rights and/or grace
periods provided for under the respective Delta Agreements, and (ii) the Loan
Parties shall have forty-five (45) days from the Petition Date (as defined
below) to cure any failure to perform that requires court authorization to
perform;

 

 

 



 14 

 

 

(b)             the debtors in respect of the Bankruptcy Case (the “Debtors”)
shall file with the applicable U.S. bankruptcy court (the “Bankruptcy Court”),
within fifteen (15) days of the date of petition in respect of the Bankruptcy
Case (the “Petition Date”), a customary and reasonable motion to assume the
Intercompany Agreements, the IP Agreements and all Material SkyMiles Agreements
to which such Loan Party is party under section 365 of the Bankruptcy Code and
continue to perform all obligations under all the Delta Agreements (the
“Assumption Motion”), and shall thereafter pursue (including by contesting any
objections to) the approval of the Assumption Motion;

 

(c)             the Bankruptcy Court shall have entered a customary and
reasonable final order (the “Assumption Order”) granting the Assumption Motion,
within sixty (60) days after the Petition Date, and such Assumption Order shall
not be amended, stayed (unless the party seeking a stay has posted a cash bond
pledged in favor of the Secured Parties and the secured parties in respect of
any other Priority Lien Debt (the “Cash Bond”) in an amount equal to or greater
than the maximum amount of the License Termination Payment (as defined in the
Delta IP License) that could be asserted if the Delta IP License were to
terminate (without reduction for any potential mitigation)), vacated, or
reversed;

 

(d)             the parties agree and acknowledge that the Assumption Motion and
Assumption Order shall be customary and reasonable and the Assumption Order
shall provide, among other things, that: (i) the Debtors are authorized to
assume the Intercompany Agreements, the IP Agreements and all Material SkyMiles
Agreements to which such Loan Party is party and perform all obligations under
the Delta Agreements and implement actions contemplated thereby and, pursuant to
the Assumption Order, will assume the Intercompany Agreements, the IP Agreements
and all Material SkyMiles Agreements to which such Loan Party is party pursuant
to section 365 of the Bankruptcy Code; (ii) the Delta Agreements are binding and
enforceable against the parties thereto in accordance with their terms, without
exception or amendment; (iii) any amounts payable under the Delta Agreements are
actual and necessary costs and expenses of preserving the Debtors’ estates and
shall be entitled to priority as an allowed administrative expenses of the
Debtors pursuant to sections 503(b) and 507(a)(2) of the Bankruptcy Code; (iv)
the Debtors must cure any defaults under the Delta Agreements as a condition to
assumption; and (v) the Debtors are authorized to take any action necessary to
implement the terms of the Assumption Order;

 

(e)             each of the Debtors and each other Loan Party (i) shall not take
any action to materially interfere with the assumption of or performance under
the Delta Agreements, or support any other Person to take any such action; and
(ii) shall take all steps commercially reasonably necessary, to contest any
action that would materially interfere with the Delta Agreements, including,
without limitation, litigating any objections and/or appeals;

 

 

 



 15 

 

 

(f)              each of the Debtors and each other Loan Party (i) shall not
file any motion seeking to avoid, disallow, subordinate, or recharacterize any
obligation under the Delta Agreements and (ii) shall take all steps commercially
reasonably necessary, to contest any action that would seek to avoid, disallow,
subordinate, or recharacterize any obligation under the Delta Agreements,
including, without limitation, litigating any objections and/or appeals;

 

(g)             in the event there is an appeal of the Assumption Order:

 

(i) if the appeal has not been dismissed within sixty (60) days, then (A) the
Aggregate Reserve Account Required Balance shall increase by $15 million per
month as long as such appeal is pending, up to a cap of $300 million, and (B)
such additional amounts accrued pursuant to clause (A) above shall be released
to Delta within five (5) Business Days after the end of such appeal; and

 

(ii) the Debtors shall pursue a court order requiring any appellants to post a
Cash Bond in an amount equal to or greater than the maximum amount of the
License Termination Payment (as defined in the Delta IP License) that could be
asserted if the Delta IP License were to terminate (without reduction for any
potential mitigation), to an account held solely for the sole benefit of the
Secured Parties and the secured parties in respect of any other Priority Lien
Debt;

 

(h)             the Bankruptcy Case shall not, and is not converted into, a case
under chapter 7 of the Bankruptcy Code; and

 

(i)              any plan of reorganization filed or supported by any Debtor
shall expressly provide for assumption or reinstatement, as applicable, of all
of the Delta Agreements and reinstatement or replacement of each of the related
obligations and/or guarantees, subject to applicable cure periods.

 

For the avoidance of doubt, notwithstanding the foregoing, during the pendency
of and following any stay or appeal of the Assumption Order, each Loan Party
must continue to perform all obligations under the Delta Agreements, including
making any and all payments under the Delta Agreements in accordance with the
terms thereof and as described above and, in the event of any such payment
default (subject to any applicable cure or grace periods under the applicable
Delta Agreements), nothing shall limit any of the Lenders’ rights and remedies
including but not limited to any termination rights under the Delta Agreements.

 

“Delta Intellectual Property” shall mean any and all Intellectual Property used
in connection with the operation of the Delta airline business that, even if
used in connection with the SkyMiles Program, would be required or necessary to
operate the Delta airline business in the absence of a Loyalty Program,
including the following Intellectual Property: (a) the DELTA and DELTA AIR LINES
marks and DAL as a stock symbol, together with any translations, logos or
designs for the foregoing; (b) the delta.com domain name registration and
website (including all content and source code that is not otherwise SkyMiles
Intellectual Property) and Delta’s social media accounts; and (c) the Delta
mobile app.

 

 

 



 16 

 

 

“Delta Intercompany Loan” shall mean one or more loans made by HoldCo 2 to Delta
pursuant to the Delta Intercompany Note with the proceeds of the Term Loans and
notes issued under the Indenture that have been distributed to HoldCo 2.

 

“Delta Intercompany Note” shall mean the promissory note(s) evidencing the Delta
Intercompany Loan.

 

“Delta IP License” shall mean that certain Intellectual Property Sublicense
Agreement between HoldCo 3, as licensor, and Delta, as licensee, in the form
attached as Exhibit G-2.

 

“Delta Traveler Related Data” shall mean (a) data generated, produced or
acquired as a result of the issuance, modification or cancellation of customer
tickets from Delta or for flights on Delta, including data in or derived from
“Passenger Name Records” (including name and contact information) associated
with flights on Delta, (b) payment-related information, (c) customer login to
the delta.com website or any successor website and (d) a customer’s
flight-related experience, but excluding in the case of clause (a) information
that would not be generated, produced or acquired in the absence of a Loyalty
Program. The parties acknowledge and agree that customer name, contact
information (including name, mailing address, email address, and phone numbers),
SkyMiles ID number or login and communication and promotion opt-ins (as
described in clause (b) of the definition of “SkyMiles Member Profile Data”) (to
the extent that such communication and promotion opt-ins are not specific to the
SkyMiles Program) are included in both SkyMiles Customer Data and Delta Traveler
Related Data (it being understood that Delta shall be entitled to continue
marketing its airline business in the ordinary course).

 

“Depositary” shall mean U.S. Bank National Association in its capacity as
Depositary under the Loan Documents.

 

“Determination Date” shall mean, with respect to any Quarterly Reporting Period,
the Payment Date occurring in the immediately succeeding fiscal quarter, unless
an Early Amortization Period is in effect as of the last day of such Quarterly
Reporting Period, in which case it shall mean the third Business Day preceding
such Payment Date.

 

“Direction of Payment” shall mean a notice to each counterparty of a SkyMiles
Agreement, substantially in the form of Exhibit F, which shall include
instructions to such counterparties to pay all amounts due to Delta, Loyalty Co
or any of their respective Affiliates under the applicable SkyMiles Agreement
directly to the Collection Account.

 

“Director Services Agreements” shall mean (i) the director and share trustee
services agreement dated on or about the Closing Date among Delta, Loyalty Co
and Walkers Fiduciary Limited, (ii) the director services agreement dated on or
about the Closing Date among Loyalty Co, the Loan Party Director (as defined
therein) party thereto and Delta, (iii) the director services agreement dated on
or about the Closing Date among HoldCo 3, the Loan Party Director (as defined
therein) party thereto and Loyalty Co, (iv) the director services agreement
dated on or about the Closing Date among HoldCo 2, the Loan Party Director (as
defined therein) party thereto and Loyalty Co and (v) the director services
agreement dated on or about the Closing Date among HoldCo 1, the Loan Party
Director (as defined therein) party thereto and Loyalty Co.

 

 



 17 

 

 

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Lender” shall mean any Person that is or becomes a competitor of
Delta or is a vendor or manufacturer in respect of Delta and, in each case, is
designated by Delta as such in a writing provided to the Administrative Agent
prior to or after the Closing Date, including, in each case, reasonably
identifiable Affiliates thereof; provided that in no event will any supplement
to the list of Disqualified Lenders after the Closing Date apply retroactively
to disqualify any Person that has previously acquired an assignment or a
participation interest in respect of the Term Loan Commitments and Term Loans in
accordance herewith from continuing to hold or vote such previously acquired
assignments and participations on the terms set forth herein for Lenders that
are not Disqualified Lenders.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

 

“Early Amortization Cure” shall be deemed to occur on, (a) in the case of an
Early Amortization Event that arises under clause (a) of the definition thereof,
earlier of (i) the date Cure Amounts related to the Early Amortization Event
have been deposited to the Collection Account and (ii) the first day of the
Quarterly Reporting Period following the Quarterly Reporting Period related to
the Determination Date on which the Peak Debt Service Coverage Ratio has been
satisfied for two consecutive Determination Dates following the Determination
Date on which the Early Amortization Event was triggered, (b) in the case of an
Early Amortization Event that arises under clause (b) of the definition thereof,
the date on which the balance in the Reserve Account is at least equal to the
Aggregate Reserve Account Required Balance, (c) in the case of an Early
Amortization Event under clause (c) or clause (d) of the definition thereof, the
date that no Event of Default under this Agreement or “Early Amortization Event”
under the Indenture or any other Senior Secured Debt Document, as applicable,
shall exist or be continuing.

 

“Early Amortization Event” shall mean the occurrence of any of the following
events:

 

(a)       the Peak Debt Service Coverage Ratio Test is not satisfied as set
forth in the report to be delivered pursuant to Section 5.01(d);

 

(b)       the balance in the Reserve Account is less than the Aggregate Reserve
Account Required Balance on any Payment Date after giving effect to the deposits
set forth in Section 2.10(b) hereof on such Payment Date;

 

(c)       a Borrower has received written notice or has actual knowledge that an
Event of Default shall have occurred; or

 

 

 



 18 

 

 

(d)       a Borrower has received written notice or has actual knowledge that an
“Early Amortization Event” shall have occurred under the Indenture or any other
Senior Secured Debt Document.

 

“Early Amortization Payment” shall mean, with respect to any Payment Date, if an
Early Amortization Period was in effect as the last day of the Related Quarterly
Reporting Period, an amount equal to the lesser of:

 

(i)        50% of the excess of:

 

(A)        the Term Loans’ Pro Rata Share of the sum of (1) the aggregate amount
of Collections received in the Collection Account during such Quarterly
Reporting Period minus (2) if such Early Amortization Period was not in effect
on the first day of such Quarterly Reporting Period, the aggregate amount of
Collections received in the Collection Account during such Quarterly Reporting
Period prior to the first day of such Early Amortization Period plus (3) any
Cure Amounts attributable to such Quarterly Reporting Period deposited in the
Collection Account on or prior to the related Determination Date,

 

over

 

(B)        the amount as most recently estimated by Delta to be distributed
pursuant to Section 2.10(b)(i) through (viii) on the related Payment Date;

 

and

 

(ii)        the amount necessary to pay the outstanding principal balance of the
Term Loans (and accrued interest thereon) in full.

 

“Early Amortization Period” shall mean the period commencing on the occurrence
of an Early Amortization Event, and ending on the earlier of (a) the date (if
any) on which the Early Amortization Cure is consummated and (b) the date all
Obligations (other than contingent obligations not due and owing) have been paid
in full in cash.

 

“Early Opt-in Election” shall mean the occurrence of:

 

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrowers)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.09, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBO Rate, and

 

(b) (i) the election by the Administrative Agent and the Borrowers or (ii) the
election by the Required Lenders with the written consent of the Borrowers to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent and the Borrowers of written notice of
such election to the Lenders or by the Required Lenders and the Borrowers of
written notice of such election to the Administrative Agent and the other
Lenders.

 

 

 



 19 

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1.0 billion, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200.0 million and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or Section 406 of ERISA,
(c) any Lender or any Affiliate of any Lender, (d) an Approved Fund of any
Lender, (e) any other Person (other than a Defaulting Lender, Disqualified
Lender or natural Person or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of natural persons or any
Affiliates of the foregoing) reasonably satisfactory to the Administrative Agent
and, so long as no Event of Default under Section 7.01(b), 7.01(f), 7.01(g) or
7.01(o) has occurred and is continuing, the Borrowers and (f) solely with
respect to assignments of Term Loans and solely to the extent permitted pursuant
to Section 10.02(g), the Borrowers; provided that an “Eligible Assignee” shall
not include any Disqualified Lender, any natural person or any Affiliate of the
Borrowers.

 

“Eligible Deposit Account” shall mean (a) a segregated deposit account
maintained with a depository institution or trust company whose short term
unsecured debt obligations are rated at least, if rated by S&P, A-1 by S&P, if
rated by Moody’s, P-1 by Moody’s, and, if rated by Fitch, F-1 by Fitch, (b) a
segregated account which is maintained with a depository institution or trust
company whose long term unsecured debt obligations are rated at least, if rated
by S&P, A by S&P, if rated by Moody’s, A2 by Moody’s and, if rated by Fitch,
BBB- by Fitch or (c) a segregated trust account maintained in the corporate
trust department of a federally or state chartered depository institution whose
long-term unsecured debt obligations are rated at least, if rated by S&P, A by
S&P, if rated by Moody’s, A2 by Moody’s and, if rated by Fitch, BBB- by Fitch,
subject to regulations regarding fiduciary funds on deposit substantially
similar to 12 C.F.R. §9.10(b) in effect on the date hereof.

 

 

 



 20 

 

 

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the protection of the
environment, preservation or reclamation of natural resources, the handling,
treatment, storage, disposal, Release or threatened Release of, or the exposure
of any human (including employees) to, any Hazardous Materials.

 

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) human exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (whether direct or
indirect), share capital in an exempted company, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

 

“Escrow Accounts” shall mean accounts of Delta or any Subsidiary, solely to the
extent any such accounts hold funds set aside by Delta or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Delta or such Subsidiary for the benefit of third parties relating to: (a)
federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges; (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees; (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes; (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities; (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable
law); (f) other funds held in trust for, or otherwise pledged to or segregated
for the benefit of, an identified beneficiary; or (g) accounts, capitalized
interest accounts, debt service reserve accounts, escrow accounts and other
similar accounts or funds established in connection with the ARB Indebtedness.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

 

 



 21 

 

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the LIBO Rate.

 

“Event of Default” shall have the meaning given such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Intellectual Property” shall mean all (a) Intellectual Property other
than the SkyMiles Intellectual Property and (b) Delta Traveler Related Data.

 

“Excess Proceeds” shall have the meaning set forth in ‎Section 2.12(b)

 

“Excluded Property” shall have the meaning set forth in the Security Agreement;
provided that, notwithstanding anything to the contrary in any Loan Document,
Excluded Property shall include any assets and any equity interests in excess of
65% of voting equity interests of any CFC or FSHCO.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation of either
any Borrower or any Guarantor hereunder or under any Loan Document, (a) any
Taxes imposed on (or measured by) its net income, profits or capital, (however
denominated) and franchise or similar Taxes, imposed in lieu thereof (i) by the
United States of America or any political subdivision thereof or by any
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient’s having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, this Agreement or any
Loan Document, or sold or assigned an interest in this Agreement or any Loan
Document), (b) any branch profits Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Foreign Lender, any withholding Tax or gross income
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office), except, and then only to the extent that, such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Tax pursuant to Section 2.16(a), (d) in the case of
a recipient, any withholding Tax that is attributable to such recipient’s
failure to deliver the documentation described in Section 2.16(f), 2.16(g), or
2.16(l) and (e) any withholding Tax that is imposed by reason of FATCA.

 

“Extended Term Loan” shall have the meaning set forth in Section 2.28(a)(ii).

 

“Extension” shall have the meaning set forth in Section 2.28(a).

 

“Extension Amendment” shall have the meaning set forth in Section 2.28(d).

 

 

 



 22 

 

 

“Extension Offer” shall have the meaning set forth in Section 2.28(a).

 

“Extension Offer Date” shall have the meaning set forth in Section 2.28(a)(i).

 

“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.

 

“Facility” shall mean each of the Term Loan Commitments and the Term Loans made
thereunder.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an officer of Delta
(unless otherwise provided in this Agreement); provided that any such officer of
Delta shall be permitted to consider the circumstances existing at such time
(including, without limitation, economic or other conditions affecting the
United States airline industry generally and any relevant legal compulsion,
judicial proceeding or administrative order or the possibility thereof) in
determining such Fair Market Value in connection with such transaction.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are similar thereto and
not materially more onerous to comply with, any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreements, treaty or
convention among Governmental Authorities and implementing any of the foregoing
(together with any Requirement of Law implementing such agreement involving any
U.S. or non-U.S. regulations, fiscal or regulatory legislation, rules, guidance
notes or practices adopted pursuant to any intergovernmental agreement or
official guidance).

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letter” shall have the meaning set forth in Section 2.19.

 

“Fees” shall collectively mean the fees referred to in Section 2.19.

 

“Finance Lease Obligation” shall mean, as applied to any Person, an obligation
that is required to be accounted for as a finance or capital lease (and not an
operating lease) on both the balance sheet and income statement for financial
reporting purposes in accordance with GAAP. At the time any determination
thereof is to be made, the amount of the liability in respect of a finance or
capital lease would be the amount required to be reflected as a liability on
such balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

 



 23 

 

 

“Fitch” shall mean Fitch Ratings, Inc., also known as Fitch Ratings, and its
successors.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“FSHCO” shall mean any Subsidiary substantially all the assets of which consist
of equity interests (including, for this purpose, any debt or other instrument
treated as equity for U.S. federal income tax purposes) in one or more (a) CFCs
and/or (b) other Subsidiaries substantially all the assets of which consist
(directly or indirectly) of equity interests (including, for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
in one or more CFCs; provided that no SPV Party shall be considered to be a
FSHCO.

 

“Fraudulent Transfer Laws” shall have the meaning set forth in ‎Section 2.05(a).

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.

 

“Grantor” shall mean each Loan Party that shall at any time pledge Collateral
under a Collateral Document.

 

“GS” shall have the meaning set forth in the first paragraph of this Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) endorsements
for collection or deposits or (ii) customary contractual indemnities in
commercial agreements, in each case in the ordinary course of business and
consistent with past practice. The amount of any obligation relating to a
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum reasonably anticipated liability for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform) as determined by
the guarantor in good faith.

 

 

 



 24 

 

 

“Guaranteed Obligations” shall have the meaning given such term in
Section 9.01(a).

 

“Guarantors” shall mean, collectively, HoldCo 1, Holdco 2 and Holdco 3.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas and all other substances or
wastes of any nature that are regulated as hazardous pursuant to, or, due to
their hazardous qualities, could reasonably be expected to give rise to
liability under any Environmental Law.

 

“HoldCo 1” shall mean SkyMiles Holdings Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

 

“HoldCo 2” shall mean SkyMiles IP Holdings Ltd., an exempted company
incorporated with limited liability under the laws of the Cayman Islands.

 

“HoldCo 3” shall mean SkyMiles IP Finance Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands.

 

“HoldCo IP License” shall mean that certain Intellectual Property License
Agreement between Loyalty Co, as licensor, and HoldCo 3, as licensee, in the
form attached as Exhibit G-1.

 

“Increase Effective Date” shall have the meaning set forth in Section 2.27(a).

 

“Increase Joinder” shall have the meaning set forth in Section 2.27(c).

 

“Incremental Commitments” shall have the meaning set forth in Section 2.27(a).

 

“Incremental Lender” shall have the meaning set forth in Section 2.27(a).

 

 

 



 25 

 

 

“Incremental Priority Amount” shall mean, at any time, (a) if Delta has (1)
completed the merger and consolidation of a Loyalty Program of a Specified
Acquisition Entity or one of its Subsidiaries or of an entity principally
associated with such Specified Acquisition Entity or any of its Subsidiaries (a
“Specified Loyalty Program”) into the SkyMiles Program and (2) to the extent not
effected pursuant to clause (1), caused such Specified Loyalty Program’s cash
revenues (which excludes airline revenues such as ticket sales and baggage
fees), accounts in which such cash revenue is deposited, Intellectual Property
and member data (but solely to the extent that such Intellectual Property and
member data would be included in the definition of SkyMiles Intellectual
Property, substituting references to the SkyMiles Program with references to
such other Specified Loyalty Program) and material third-party contracts and
intercompany agreements related to such Specified Loyalty Program to be pledged
as Collateral (except to the extent constituting Excluded Property), subject to
third party rights, applicable law and other Permitted Liens, an amount equal to
the excess of (i) 1.4 multiplied by the aggregate amount of Transaction Revenues
for the most recently completed four Quarterly Reporting Periods over (ii) $9.0
billion and otherwise (b) zero.

 

“Incremental Term Loans” shall have the meaning set forth in Section 2.27(a).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money (including in connection with
deposits or advances), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accrued
expenses incurred and current accounts payable, in each case in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) Finance Lease Obligations, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by any Borrower or any Guarantor under this
Agreement or any other Loan Document.

 

“Indemnitee” shall have the meaning given such term in Section 10.04(b).

 

“Indenture” shall have the meaning set forth in the Collateral Agency and
Accounts Agreement.

 

 

 



 26 

 

 

“Independent Director” shall mean, at any time with respect to any SPV Party, a
director of such SPV Party that (1)(a) is appointed as Independent Director on
the Closing Date and satisfies the Independent Director Criteria at such time or
(b) is an Approved Replacement Independent Director that has been selected by
the ordinary shareholder(s) of such SPV Party and (2) is a duly appointed
“Independent Director” under and as defined in the constitutional documents of
such SPV Party.

 

“Independent Director Criteria” shall mean criteria that shall be satisfied only
in respect of a natural person that (a) is a director who has prior experience
as an independent director, independent manager or independent member with at
least three years of employment experience; (b) either is approved by both Delta
and the Administrative Agent or is provided by a company nationally recognized
in the United States or the Cayman Islands for providing professional
independent managers, that is not an Affiliate of any Loan Party or the Master
Collateral Agent and that provides professional independent managers and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as an Independent Director; and (c) is not, and has never
been, and will not while serving as Independent Director be, any of the
following: (i) a member, partner, equityholder, manager, director, officer or
employee of Loyalty Co or any of its equityholders, the Master Collateral Agent
or any Affiliates of the foregoing (other than (A) equity ownership in Delta
which (x) constitutes an immaterial amount of Delta stock and (y) is not
material to the net worth of such Independent Director or (B) as an Independent
Director of any SPV Party or any other Affiliate of Loyalty Co that is required
by a creditor to be a single purpose bankruptcy-remote entity, provided that
such Person either is approved by the Administrative Agent or is employed by a
company that routinely provides professional independent managers or directors);
(ii) a creditor, supplier or service provider (including provider of
professional services) to Loyalty Co, the Master Collateral Agent or any of
their respective equityholders or Affiliates (other than a nationally recognized
company that routinely provides professional independent managers and other
corporate services to Loyalty Co, the Master Collateral Agent or any of their
respective equityholders or Affiliates in the ordinary course of business);
(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or (iv) a
Person that controls (whether directly, indirectly or otherwise) any of clause
(i), (ii) or (iii) above.

 

“Initial Amortization Date” shall mean the Payment Date in January 2023.

 

“Initial Lenders” shall mean each Lender having a Term Loan Commitment for an
Initial Term Loan or, as the case may be, an outstanding Initial Term Loan.

 

“Initial Term Loan” shall have the meaning given such term in Section 2.01.

 

“Intellectual Property” shall mean all issued patents and patent applications,
registered trademarks or service marks and applications to register any
trademarks or service marks, brand names, trade dress, registered copyrights and
applications for registration of copyrights, Trade Secrets, domain names, social
media accounts and other intellectual property, whether registered or
unregistered, including unregistered copyrights in software and source code and
applications to register any of the foregoing.

 

 

 



 27 

 

 

“Intercompany Agreements” shall mean all currently existing or future agreements
governing (a) the sale, transfer or redemption of Miles, or (b) the provision of
services by Delta or any of its Subsidiaries to Loyalty Co in connection with
the SkyMiles Program including: the Intercompany Agreement, dated as of the
Closing Date, between Delta and Loyalty Co.

 

“Intercreditor Agreement” shall mean each of the Junior Lien Intercreditor
Agreement and the Collateral Agency and Account Agreement.

 

“Interest Distribution Amount” shall mean, with respect to each Payment Date,
the sum for each Class of Term Loans of the amount equal to (a) the product of
(i) the applicable Interest Rate for the related Interest Period, multiplied by
(ii) the Day Count Fraction, multiplied by (iii) the outstanding principal
amount of Term Loans of such Class as of the first day of the related Interest
Period, plus (b) any unpaid Interest Distribution Amounts in respect thereof
from prior Payment Dates plus, to the extent permitted by law, interest thereon
at the applicable Interest Rate for the related Interest Period.

 

“Interest Period” shall mean for each Payment Date, the period from and
including the Payment Date immediately preceding such Payment Date (or, with
respect to the initial Payment Date, the Closing Date) to but excluding such
Payment Date.

 

“Interest Rate” shall mean the rate of interest applicable to each Term Loan as
set forth in Section 2.07(a), as such rate may be modified by Section 2.08 or
Section 2.09.

 

“Investment Grade” shall mean a rating of BBB- or better by Fitch (or its
equivalent under any successor rating category of Fitch); a rating of Baa3 or
better by Moody’s (or its equivalent under any successor rating category of
Moody’s); and a rating of BBB- or better by S&P (or its equivalent under any
successor rating category of S&P).

 

“Investments” shall mean, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and similar advances to officers, employees and consultants made in
the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities of other
Persons, together with all items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP. The acquisition by Delta
after the Closing Date of a Person that holds an Investment in a third Person
will be deemed to be an Investment by Delta in such third Person. Except as
otherwise provided in this Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.

 

“IP Agreements” shall mean (a) the Contribution Agreements, (b) the IP Licenses,
(c) the IP Management Agreement, and (d) each other contribution agreement,
license or sublicense related to the SkyMiles Intellectual Property that is
required to be entered into after the Closing Date pursuant to the terms of the
Loan Documents and mutually specified as an “IP Agreement”.

 

“IP Licenses” shall mean (a) the HoldCo IP License and (b) the Delta IP License.

 

“IP Management Agreement” shall mean that certain Management Agreement among
Loyalty Co, HoldCo 3, the IP Manager and the Master Collateral Agent pursuant to
which the IP Manager will provide certain services to Loyalty Co and HoldCo 3
with respect to SkyMiles Intellectual Property, substantially in the form of
Exhibit H hereto.

 

“IP Manager” shall mean Delta (or any of its affiliates to the extent a
permitted successor or assign), in its capacity as IP Manager under the IP
Management Agreement, or any Successor Manager (as such term is defined under
the IP Management Agreement).

 

“IP Security Agreements” shall have the meaning set forth in the Security
Agreement.

 

 

 



 28 

 

 

“Junior Lien Debt” shall mean, any Indebtedness owed to any other Person, so
long as (i) such Indebtedness is expressly subordinated in right of payment to
the Priority Lien Debt in the agreement, indenture or other instrument governing
such Indebtedness and in a Junior Lien Intercreditor Agreement, (ii) the Liens
on the Collateral securing such Indebtedness are subordinated to the Liens on
the Collateral securing the Term Loans, and such Indebtedness of the Loan
Parties shall be subordinated to the Term Loans, in each case pursuant to a
Junior Lien Intercreditor Agreement, (iii) the Weighted Average Life to Maturity
of such Indebtedness shall be no shorter than the remaining Weighted Average
Life to Maturity of the existing Term Loans, (iv) the maturity date for such
Indebtedness shall be at least 91 days after the Latest Maturity Date, and (v)
the terms and conditions governing such Indebtedness of the Loan Parties shall
(a) be reasonably acceptable to the Administrative Agent or (b) not be
materially more restrictive, when taken as a whole, on the SPV Parties (as
determined in good faith by Loyalty Co), than the terms of the then-outstanding
Term Loans (except for (x) terms that are conformed (or added) in the Loan
Documents for the benefit of the Lenders holding then-outstanding Term Loans
pursuant to an amendment hereto or thereto subject solely to the reasonable
satisfaction of Loyalty Co and the Administrative Agent, (y) covenants, events
of default and guarantees applicable only to periods after the Latest Maturity
Date (as of the date of the incurrence of such Junior Lien Debt) and (z)
pricing, fees, rate floors, premiums, optional prepayment or redemption terms)
unless the Lenders under the then-outstanding Term Loans, receive the benefit of
such more restrictive terms; provided that (A) in no event shall such
Indebtedness be subject to events of default, mandatory prepayment or
acceleration resulting (either directly or through a cross-default or
cross-acceleration provision) from the occurrence of any event described in the
definition of “Parent Bankruptcy Event” (or the occurrence of any such event
with respect to any Subsidiary of Delta other than any SPV Party) except on the
same terms as the then-outstanding Term Loans and (B) any such Indebtedness
shall include separateness provisions regarding each SPV Party substantially
similar to the provisions of Section 5.07.

 

“Junior Lien Debt Documents” shall mean any documents, instruments, notes,
credit agreements, purchase agreements or other agreements entered into in
connection with the incurrence or issuance of any Junior Lien Debt.

 

 

 



 29 

 

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date of any Term Loan or of any other Priority Lien Debt.

 

“Lead Arrangers” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“LIBO Rate” shall mean, with respect to each day during an Interest Period, (i)
the rate per annum appearing on Reuters Pages LIBOR01 or LIBOR02 (or on any
successor or substitute page(s) of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity of three (3) months or (ii) in the event that
the rate identified in the foregoing clause (i) is not available at such time
for any reason (any such Interest Period, an “Impacted Interest Period”), then
such rate shall be the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Rate for the longest period for which the LIBO Rate is available
for Dollars that is shorter than the Impacted Interest Period; and (b) the LIBO
Rate for the shortest period (for which that LIBO Rate is available for Dollars)
that exceeds the Impacted Interest Period, in each case, at such time; provided
that, if less than 1.0%, the LIBO Rate shall be deemed to be 1.0% for the
purposes of this Agreement.

 

“Lien” shall mean (a) any mortgage, deed of trust, pledge, deed to secure debt,
hypothecation, security interest, easement (including, without limitation,
reciprocal easement agreements and utility agreements), rights-of-ways,
reservations, encroachments, zoning and other land use restrictions, claim or
any other title defect, lease, encumbrance, restriction, lien or charge of any
kind whatsoever and (b) the interest of a vendor or a lessor under any
conditional sale, capital lease or other title retention agreement (or any
Finance Lease Obligations having substantially the same economic effect as any
of the foregoing, but in any event not in respect of any Non-Finance Lease
Obligations).

 

“Loan Documents” shall mean this Agreement, the Collateral Documents, the Fee
Letter, any promissory notes executed in favor of a Lender and any other
instrument or agreement (which is designated as a Loan Document therein)
executed and delivered by any Loan Party to the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator or any Lender.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loan Request” shall mean a request by the Borrowers, executed by a Responsible
Officer of the Borrowers, for a Term Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.

 

 

 



 30 

 

 

“Loyalty Co” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Loyalty Program” shall mean any customer loyalty program available to
individuals (i.e., natural persons) that grants members in such program Currency
based on a member’s purchasing behavior and that allows a member to accrue and
redeem such Currency for a benefit or reward, including flights and/or other
goods and services.

 

“Make-Whole Amount” means, an amount equal to the greater of (a) 104% of the
principal amount of the Term Loans to be repaid and (b) the excess (to the
extent positive) of:

 

i.       the present value at such prepayment date of the principal amount of
the Term Loans being repaid, of (1) the prepayment price of such Term Loans at
the third anniversary of the Closing Date (excluding accrued and unpaid
interest), such prepayment price (expressed in percentage of principal amount)
being 104%, plus (2) all required interest payments due on such Term Loans to
and including the date set forth in clause (1) (excluding accrued but unpaid
interest), computed upon the prepayment date using a discount rate equal to the
Treasury Rate at such prepayment date plus 50 basis points and assuming that the
rate of interest on the principal amount from such prepayment date to the date
set forth in clause (1) will equal the rate of interest on that principal amount
in effect on the applicable prepayment date; over

 

ii.       the principal amount of the Term Loans to be prepayment.

 

“Master Collateral Agent” shall mean U.S. Bank National Association in its
capacity as Master Collateral Agent under the Loan Documents.

 

“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations or financial condition of Delta and its Subsidiaries, taken
as a whole, (b) the validity or enforceability of the Loan Documents or the
rights or remedies of the Secured Parties, (c) the ability of Loyalty Co to pay
the Obligations, (d) the validity, enforceability or collectability of the
Material SkyMiles Agreements, the IP Licenses or the Contribution Agreements
generally or any material portion of the Material SkyMiles Agreements, the IP
Licenses or the Contribution Agreements, taken as a whole, (e) the business and
operations of the SkyMiles Program or (f) the ability of the Loan Parties to
perform their material obligations under the IP Agreements, the Delta
Intercompany Loan or the Material SkyMiles Agreements to which it is a party;
provided, that no condition or event that has been disclosed in the public
filings for Delta on or prior to the Closing Date shall be considered a
“Material Adverse Effect” hereunder.

 

“Material Indebtedness” shall mean Indebtedness of any Loan Party (other than
the Term Loans) outstanding under the same agreement in a principal amount
exceeding $200 million.

 

“Material Modification” shall mean:

 

 

 



 31 

 

 

(1)        any amendment or waiver of, or modification or supplement to, a
Material SkyMiles Agreement (other than the Intercompany Agreements) executed or
effected on or after the Closing Date which: (a) extends, waives, delays or
contractually or structurally subordinates one or more payments due to any Loan
Party with respect to such Material SkyMiles Agreement; (b) reduces the rate or
amount of payments due to any Loan Party with respect to such Material SkyMiles
Agreement; (c) gives any Person other than Loan Parties party to such Material
SkyMiles Agreement additional or improved termination rights with respect to
such Material SkyMiles Agreement; (d) shortens the term of such Material
SkyMiles Agreement or expands or improves any counterparty’s rights or remedies
following a termination; or (e) imposes new financial obligations on any Loan
Party under such Material SkyMiles Agreement, in each case, to the extent such
amendment, waiver, modification or other supplement would reasonably be expected
to result in a Payment Material Adverse Effect; and

 

(2)        any amendment or waiver of, or modification or supplement to, an
Intercompany Agreement or the Delta Intercompany Loan which: (a) sets or
shortens the scheduled maturity or term of the Intercompany Agreement to a date
earlier than the Latest Maturity Date then in effect, (b) (i) sets or shortens
the scheduled maturity of the Delta Intercompany Loan to a date earlier than the
Latest Maturity Date then in effect, (ii) changes the obligor on the Delta
Intercompany Loan, or (iii) reduces the outstanding principal amount of the
Delta Intercompany Loan held by HoldCo 2 to be less than the aggregate
outstanding principal amount of the Senior Secured Debt outstanding, (iv)
changes the ability of Delta to repay the Delta Intercompany Loan or the payee
under the Delta Intercompany Loan to demand payment in a manner that would
result in the outstanding principal amount of the Delta Intercompany Loan held
by HoldCo 2 to be less than the aggregate outstanding principal amount of the
Senior Secured Debt outstanding, (c) amends, modifies or otherwise changes the
EBITDA Margin for Miles payments payable by Delta to Loyalty Co as specified in
Section 3.3 of the Intercompany Agreement (including changes to the definitions
of “EBITDA Margin” and “Excluded Miles” in the Intercompany Agreement or Exhibit
1 to the Intercompany Agreement) in a manner reducing the amount payable to
Loyalty Co or reduces the frequency of payments under the Intercompany Agreement
to be less frequent than monthly, (d) amends, modifies or otherwise changes the
calculation or rate of fees, expenses or termination payments due and owing
under the Intercompany Agreement except to the extent addressed in clause (c)
above, in a manner reducing the amount owed to Loyalty Co, (e) changes the
contractual subordination of payments thereunder in a manner materially adverse
to the Lenders, (f) changes the ability for the Master Collateral Agent to
demand payment under the Delta Intercompany Loan, (g) permits payments due to
Loyalty Co to be deposited to an account other than the Collection Account, (h)
changes the amendment standards applicable to such agreement (other than changes
affecting rights of the Administrative Agent or the Master Collateral Agent to
consent to amendments, which is covered by clause (i)), (i) materially impairs
the rights of the Administrative Agent or the Master Collateral Agent to enforce
or consent to amendments to any provisions of any such agreement in accordance
therewith, (j) changes Section 2.3 of the Intercompany Agreement such that
Loyalty Co no longer has the exclusive right to issue and create Miles or (k)
amends, modifies or otherwise changes Section 2.1 of the Intercompany Agreement
in any manner that adversely affects Loyalty Co’s ability to perform its
obligations under the SkyMiles Agreements or any other agreement related to the
SkyMiles Program, and in the case of clauses (c), (d), (f) and (h) if the
amendment, waiver, modification or supplement would reasonably be expected to
cause a Payment Material Adverse Effect (provided that in the case of clause
(c), any change to the 20% EBITDA Margin or to the inclusion of redemption cost
or operating expense in EBITDA Margin will not be subject to a Payment Material
Adverse Effect qualification).

 

 

 



 32 

 

 

Notwithstanding anything to the contrary in this definition, the entrance into a
Permitted Replacement SkyMiles Agreement shall not constitute a Material
Modification.

 

“Material SkyMiles Agreements” shall mean (a) each Intercompany Agreement, (b)
the AmEx Co-Branded Agreement, (c) the AmEx Membership Rewards Agreement, (d)
each Permitted Replacement SkyMiles Agreement, and (e) as of any date, each
other SkyMiles Agreement that generated Transaction Revenues equal to 10% or
more of Transaction Revenues from SkyMiles Agreements received over the twelve
months prior to such date, in each case, as amended, restated, supplemented, or
otherwise modified from time to time as permitted by the Loan Documents.

 

“Maximum Amortization Amount” means, as of any day of determination, an amount
equal to the greatest Senior Secured Amortization Amount for  any Payment Date
occurring on or after such day of determination until (and including) the Latest
Maturity Date at such time.

 

“Maximum Quarterly Debt Service” means, for any Determination Date, an amount
equal to the sum of:

 

(a)         the Maximum Amortization Amount at such time; and

 

(b)         the Interest Distribution Amount that is or will be due on the
related Payment Date;

 

(c)       the sum of the “Interest Distribution Amounts” (as such term, or such
similar or analogous term, is defined in the other applicable Senior Secured
Debt Documents) that are or will be due on the related Payment Date for each
Series of Senior Secured Debt (other than the Term Loans).

 

“Miles” shall mean the Currency under the SkyMiles Program.

 

“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

 

“Net Proceeds” means (a) with respect to any Collateral Sale, Recovery Event or
Contingent Payment Event, the aggregate cash proceeds and Cash Equivalents
received by Delta or any of its Subsidiaries in respect thereof, net of: (i) the
direct costs and expenses relating to such Collateral Sale, Recovery Event or
Contingent Payment Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale, Recovery Event or Contingent
Payment Event, taxes paid or payable as a result of the Collateral Sale,
Recovery Event or Contingent Payment Event, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements; and (ii) any reserve for adjustment or indemnification obligations
in respect of the sale price of such asset or assets established in accordance
with GAAP; and (b) with respect to any issuance or incurrence of Indebtedness
(including Qualifying Note Debt or Permitted Pre-paid Miles Purchases), the cash
proceeds thereof, net of (i) any fees, underwriting discounts and commissions,
premiums, and other costs and expenses incurred in connection with such issuance
and (ii) attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses, and brokerage, consultant,
accountant, and other customary fees.

 

 

 



 33 

 

 

“Non-Consenting Lender” shall have the meaning set forth in Section 10.08.

 

“Non-Control Investment” means an investment in an airline in which Delta does
not possess, directly or indirectly, (a) more than 50% of the voting power of
the ownership interests of such airline or the entity that operates any Loyalty
Program thereof or (b) the ability to appoint a majority of the members of the
Board of Directors (or equivalent governing body) of such airline or the entity
that operates the loyalty program thereof.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Extending Lender” shall have the meaning set forth in Section 10.08.

 

“Non-Finance Lease Obligations” shall mean a lease obligation that is not
required to be accounted for as a finance or capital lease on both the balance
sheet and the income statement for financial reporting purposes in accordance
with GAAP. An operating lease shall be considered a Non-Finance Lease
Obligation.

 

“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Term Loans and interest accruing
after the filing of any petition of bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), the Term Loans, and all other obligations and liabilities of the
Borrowers to any Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under this Agreement or any other Loan Document, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, out-of-pocket
costs, and expenses (including all fees, charges and disbursements of counsel to
any Agent or any Lender that are required to be paid by the Borrowers pursuant
hereto or under any other Loan Document) or otherwise.

 

“Officer” shall mean, (i) with respect to any Loan Party other than Delta, the
Chairman of the Board, the Chief Executive Officer, the President, the Chief
Operating Officer, the Chief Financial Officer, the Treasurer, any Assistant
Treasurer, the Controller, the Secretary, any Director, any Manager, any
Managing Member or any Vice-President of such Person and (ii) with respect to
Delta, the chief executive officer, president, chief financial officer,
treasurer, assistant treasurer, vice president, controller, chief accounting
officer, secretary or assistant secretary of Delta, but in any event, with
respect to financial matters, the chief financial officer, treasurer, assistant
treasurer, controller or chief accounting officer of Delta.

 

 

 



 34 

 

 

“Officer’s Certificate” shall mean a certificate signed on behalf of a Borrower
(or such other applicable Person) by an Officer of such Borrower (or such other
applicable Person), respectively.

 

“On-line Tracking Data” shall mean any information or data collected in relation
to on-line activities that can reasonably be associated with a particular user
or computer or other device.

 

“Other Taxes” shall mean any and all present or future stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar taxes,
charges or similar levies arising from any payment made under this Agreement or
any Loan Document or from the execution, performance, delivery, registration of
or enforcement of this Agreement or any other Loan Document excluding, in each
case, any such Tax resulting from an Assignment and Acceptance or transfer or
assignment to or designation of a new applicable lending office or other office
for receiving payments under any Loan Document (an “Assignment Tax”) but only if
(a) such Assignment Tax is imposed as a result of a present or former connection
of the assignor or assignee with the jurisdiction imposing such Assignment Tax
(other than any connection arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any
transaction pursuant to or enforced any Loan Documents or sold or assigned an
interest in any Term Loan or Loan Documents or any transactions contemplated
thereby) and (b) such Assignment Tax does not arise as a result of an assignment
(or designation of a new applicable lending office) pursuant to a request by the
Borrowers under Section 10.02.

 

“Parent Bankruptcy Event” shall mean (a) Delta (i) commences a voluntary case or
procedure or (ii) consents to the entry of an order for relief against it in an
involuntary case or (b) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (i) is for relief against Delta, (ii)
appoints a receiver, trustee, liquidator, provisional liquidator, custodian,
conservator or other similar official of Delta for all or substantially all of
its property, or (iii) orders the liquidation of Delta, and in each case under
clause (b) the order or decree remains unstayed and in effect for sixty (60)
consecutive days.

 

“Parent Change of Control” shall mean the occurrence of any of the following:

 

(a)       the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Delta and its subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act), other than any such transaction
where the holders of Delta’s Voting Stock immediately before that transaction
own, directly or indirectly, not less than a majority of the Voting Stock of the
transferee, or the parent thereof, immediately after such transaction and in
substantially the same proportion as their ownership in Delta before the
transaction;

 

 

 



 35 

 

 

(b)       the adoption of a plan relating to the liquidation or dissolution of
Delta; and

 

(c)       consummation of any transaction (including without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than Delta or its
subsidiaries, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of more than 50% of the
combined voting power of Delta’s Voting Stock or other Voting Stock into which
Delta’s Voting Stock is reclassified, consolidated, exchanged, or changed
measured by voting power rather than number of shares, other than any such
transaction where:

 

(i)       Delta’s outstanding Voting Stock is reclassified, consolidated,
exchanged, or changed for other Voting Stock of Delta or for Voting Stock of the
surviving corporation, and

 

(ii)       the holders of Delta’s Voting Stock immediately before that
transaction own, directly or indirectly, not less than a majority of Delta’s
Voting Stock or the Voting Stock of the surviving parent corporation immediately
after such transaction and in substantially the same proportion as their
ownership in Delta before the transaction.

 

“Parent Change of Control Triggering Event” means the occurrence of both a
Parent Change of Control and a Rating Decline.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Participant” shall have the meaning given to such term in Section 10.02(d).

 

“Participant Register” shall have the meaning given to such term in
Section 10.02(d).

 

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

 

“Payment Account” shall have the meaning given such term in the Collateral
Agency and Accounts Agreement.

 

“Payment Date” shall mean (a) the 20th calendar day of January, April, July and
October of each year, or if such day is not a Business Day, the next succeeding
Business Day, commencing January 20, 2021 and (b) the Termination Date.

 

 

 



 36 

 

 

“Payment Material Adverse Effect” shall mean a material adverse effect on (a) 
the ability of Loyalty Co to pay the Obligations, (b) the validity or
enforceability of the Loan Documents or the rights or remedies of the Secured
Parties, or (c) the validity, enforceability or collectability of the SkyMiles
Agreements, the IP Licenses or the Contribution Agreements generally or any
material portion of the SkyMiles Agreements, the IP Licenses or the Contribution
Agreements, taken as a whole; provided that no condition or event that has been
disclosed in the public filings for Delta on or prior to the Closing Date shall
be considered a “Payment Material Adverse Effect” hereunder.

 

“Payroll Accounts” shall mean depository accounts used only for payroll.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

 

“Peak Debt Service Coverage Ratio” shall mean, with respect to any Determination
Date, the ratio obtained by dividing (i) the sum (without duplication) of (x)
the aggregate amount of Collections deposited to the Collection Account during
the Related Quarterly Reporting Period and (y) Cure Amounts deposited to the
Collection Account on or prior to such Determination Date (and which remain on
deposit in the Collection Account on such Determination Date) by (ii) the
Maximum Quarterly Debt Service for such Determination Date; provided, however,
that any amounts due during a Quarterly Reporting Period but deposited into the
Collection Account no later than the Determination Date related to such
Quarterly Reporting Period may at any Borrower’s option upon notice to the
Master Collateral Agent and the Administrative Agent, be treated as if such
amounts were on deposit in the Collection Account as of the end of such
Quarterly Reporting Period and if so treated, such amounts shall not be
considered Collections for any other Payment Date for purposes of the Peak Debt
Service Coverage Ratio calculation.

 

“Peak Debt Service Coverage Ratio Test” shall be satisfied as of any
Determination Date if the Peak Debt Service Coverage Ratio is not less than (i)
for the Determination Dates in January 2021, April 2021 and July 2021, 0.75 to
1.00; (ii) for the Determination Dates in October 2021, January 2022 and April
2022, 1.00 to 1.00; (iii) for the Determination Dates in July 2022 and October
2022, 1.50 to 1.00; and (iv) for any Determination Date thereafter, 2.00 to
1.00.

 

“Permitted Acquisition Loyalty Program” shall mean a Loyalty Program owned,
operated or controlled, directly or indirectly by a Specified Acquisition Entity
or any of its Subsidiaries, or principally associated with such Specified
Acquisition Entity or any of its Subsidiaries so long as: (1) the Specified
Acquisition Entity’s Loyalty Program is operated so that it is not more
competitive, taken as a whole, than the SkyMiles Program (as determined by Delta
in good faith), (2) Delta does not take any action that would reasonably be
expected to disadvantage the SkyMiles Program relative to the Specified
Acquisition Entity’s Loyalty Program, (3) no members of the SkyMiles Program are
targeted for membership in the Specified Acquisition Entity’s Loyalty Program;
provided that this clause (3) shall not prohibit general advertisements,
promotions or similar general marketing activities related to the Specified
Acquisition Entity, (4) except as attributable to market or business conditions
as determined in good faith by Delta, Delta will devote substantially similar
resources to the SkyMiles Program, including to Delta distribution and marketing
channels, as were applicable immediately prior to the consummation of the
acquisition of the Specified Acquisition Entity; and (5) Delta does not announce
to the public, the members of the SkyMiles Program or the members of the
Specified Acquisition Entity’s Loyalty Program that the Specified Acquisition
Entity’s Loyalty Program is the primary Loyalty Program for Delta.

 

 

 



 37 

 

 

“Permitted Business” shall mean any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
SPV Parties are engaged (including the operation of the SkyMiles Program) on the
date of this Agreement.

 

“Permitted Deposit Amounts” has the meaning set forth in the Collateral Agency
and Accounts Agreement.

 

“Permitted Disposition” shall mean any of the following:

 

(a)       the Disposition of Collateral permitted under the applicable
Collateral Documents;

 

(b)       the licensing or sub-licensing or granting of similar rights of
Intellectual Property or other general intangibles pursuant to any SkyMiles
Agreement or as otherwise permitted by (or pursuant to) the IP Agreements;

 

(c)       the abandonment or cancellation of Intellectual Property in the
ordinary course of business;

 

(d)       any transfer, deletion, de-identification or purge of any Personal
Data that is required or permitted under applicable privacy laws, under any of
the Loan Parties’ public-facing privacy policies or in the ordinary course of
business (including in connection with terminating inactive SkyMiles Program
member accounts) pursuant to the applicable Loan Party’s privacy and data
retention policies consistent with past practice;

 

(e)       the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor;

 

(f)       to the extent constituting a Disposition, (i) the incurrence of Liens
that are permitted to be incurred pursuant to Section 6.06 or (ii) the making of
(x) any Restricted Payment that is permitted to be made, and is made, pursuant
to Section 6.01 or (y) any Permitted Investment;

 

(g)       Dispositions in connection with any Intercompany Agreement or IP
Agreement;

 

(h)       condemnation, expropriation or any similar action on assets or other
dispositions required by a Governmental Authority or casualty or insured damage
to assets;

 

(i)       surrender or waive contractual rights and settle, release, surrender
or waive contractual or litigation claims (or other Disposition of assets in
connection therewith);

 

 

 



 38 

 

 

(j)       the expiration of the following registered Intellectual Property:  (A)
any copyright, the term of which has expired under applicable law; (B) any
patent, the term of which has expired under applicable law, taking into account
all patent term adjustments and extensions, and provided that all maintenance
fees are paid; and (C) any trademark or service mark, the term of which has
expired under applicable law because a declaration or statement of use to
maintain the registration cannot be submitted to, or has been finally rejected
by, the relevant governmental authority because such trademark or service mark
is no longer in use; in each case, subject to the terms and conditions of the IP
Management Agreement;

 

(k)       [Reserved]; and

 

(l)       the sale of Miles in the ordinary course of business under the terms
of the SkyMiles Agreements.

 

“Permitted Investments” shall mean:

 

1.               to the extent constituting an Investment, Investments in any
SPV Party arising from the transactions contemplated in any Loan Document;

 

2.               any Investment in cash, Cash Equivalents and any foreign
equivalents;

 

 

 



 39 

 

 

3.               any Investments received in a good faith compromise or
resolution of (i) obligations of trade creditors or customers that were incurred
in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or (ii) litigation, arbitration or other disputes;

 

4.               prepayment of any Term Loans in accordance with the terms and
conditions of this Agreement;

 

5.               any guarantee of Indebtedness of the SPV Parties to the extent
otherwise permitted under this Agreement;

 

6.               accounts receivable arising in the ordinary course of business;
and

 

7.               Investments in connection with outsourcing initiatives in the
ordinary course of business.

 

“Permitted Liens” shall mean:

 

(1) Liens securing the Priority Lien Debt, including pursuant to the Loan
Documents, so long as such Indebtedness and such Liens are subject to the
Collateral Agency and Accounts Agreement;

 

(2) Liens securing Junior Lien Debt; provided that such Liens secured by the
Collateral shall (i) rank junior to the Liens secured by the Collateral securing
the Obligations and (ii) be subject to a Junior Lien Intercreditor Agreement;

 

(3) Liens of a collection bank arising under Section 4-208 of the New York
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection;

 

(4) (i) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, (ii) Liens in favor of depositary banks or a securities
intermediary arising as a matter of law or that are contractual rights of set
off encumbering deposits and that are within the general parameters customary in
the banking or finance industry and (iii) other than with respect to the SPV
Parties, attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business;

 

(5) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

(6) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

 

(7) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;

 

(8) to the extent constituting Liens, the rights granted by any Loan Party to
another Loan Party or the Master Collateral Agent pursuant to any Intercompany
Agreement or IP Agreement (other than any rights granted thereunder following
any amendment or modification thereof that is not permitted by the terms of such
agreement or this Agreement);

 

(9) (i) leases and subleases by any Grantor as they relate to any Collateral and
to the extent such leases or subleases (A) do not interfere in any material
respect with the business of such Grantor and (B) do not relate to Intellectual
Property or SkyMiles Agreements or (ii) to the extent constituting Liens,
licenses, sub-licenses and similar rights as they relate to any SkyMiles
Intellectual Property (A) granted to any third-party counterparty of any
SkyMiles Agreements pursuant to the terms of such agreement or (B) as otherwise
expressly permitted by the IP Licenses and the Collateral Documents to be
granted to any Person (other than any sub-license or similar right granted
thereunder following any amendment or modification thereof that is not permitted
by the terms of such agreement or this Agreement);

 

(10) Liens on cash and Cash Equivalents that are earmarked to be used to satisfy
or discharge Priority Lien Debt or Junior Lien Debt in connection with a
permitted repayment thereof and in favor of the Master Collateral Agent (in the
case of Priority Lien Debt) or the collateral agent, administrative agent or
trustee in respect of such Junior Lien Debt; provided that (a) such cash and/or
Cash Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;

 

 

 



 40 

 

 

(11) Liens consisting of an agreement to dispose of any property pursuant to a
Disposition permitted hereunder;

 

(12) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant, or permit held by any Grantor or by a statutory provision, to
terminate any such lease, license, franchise, grant, or permit, or to require
annual or periodic payments as a condition to the continuance thereof, in each
case so long as such rights (A) do not interfere in any material respect with
the business of such Grantor and (B) do not relate to Intellectual Property or
SkyMiles Agreements except as provided in the Collateral Documents;

 

(13) (i) Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements in connection therewith or (ii) letters of credit or bankers’
acceptances issued, and completion guarantees provided for, in each case
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(14) Liens in favor of banking or other financial institutions or other
electronic payment service providers arising as a matter of law or customary
contract encumbering deposits, including deposits in “pooled deposit” or “sweep”
accounts (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry;

 

(15) Liens existing on the Closing Date set forth on Schedule 1.01(b); and

 

(16) any extension, modification, renewal, refinancing or replacement of the
Liens described in clauses (1) through (15) above, provided that such extension,
modification, renewal or replacement does not increase the amount of
Indebtedness associated therewith.

 

“Permitted Pre-paid Miles Purchases” shall mean Pre-paid Miles Purchases
permitted by Section 6.02(b).

 

“Permitted Replacement SkyMiles Agreement” shall mean any SkyMiles Agreement
entered into by any Loan Party to replace any Material SkyMiles Agreement (other
than an Intercompany Agreement) that has been (or will be) terminated, cancelled
or expired; provided that:

 

(a)       the Rating Agency Condition has been met;

 

(b)       the counterparty to such Permitted Replacement SkyMiles Agreement
shall have a corporate rating from at least two of S&P, Moody’s and Fitch of not
lower than BBB, Baa2 and BBB, respectively;

 

(c)       the projected cash revenues (as determined in good faith by the Loan
Parties) under such Permitted Replacement SkyMiles Agreement for (i) the
immediately succeeding 24 months shall equal no less than 75% of the actual cash
revenues of the Material SkyMiles Agreement that it is replacing and (ii) the 12
months following such 24 months shall equal no less than 85% of the actual cash
revenues of the Material SkyMiles Agreement that it is replacing, in each case
determined on an annualized basis using the 12 months preceding the termination
of such Material SkyMiles Agreement;

 

 

 



 41 

 

 

(d)       such Permitted Replacement SkyMiles Agreement shall expressly permit
the applicable Loan Party to pledge its rights thereunder to the Master
Collateral Agent;

 

(e)       such Permitted Replacement SkyMiles Agreement shall have
confidentiality obligations that are not materially more restrictive (taken as a
whole) than the confidentiality obligations in the Material SkyMiles Agreements
in existence on the date hereof (as determined in good faith by the Loan
Parties);

 

(f)       such Permitted Replacement SkyMiles Agreement shall not have a
scheduled termination date prior to the Latest Maturity Date; and

 

(g)       no Early Amortization Event or Event of Default would result
therefrom.

 

It being acknowledged and agreed that so long as the conditions in clauses (a)
through (g) of this definition are satisfied, an amendment and restatement,
amendment and/or extension of a then existing Material SkyMiles Agreement with
an existing counterparty shall constitute a Permitted Replacement SkyMiles
Agreement.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, exempted company, trust, joint venture,
association, company, estate, unincorporated organization, Airport Authority or
Governmental Authority or any agency or political subdivision thereof.

 

“Petition Date” shall have the meaning given to such term in the definition of
“Delta Case Milestones”.

 

“Personal Data” shall mean (i) any information or data that alone or together
with any other data or information can be used to identify, directly or
indirectly, a natural person or otherwise relates to an identified or
identifiable natural person and (ii) any other information or data considered to
be personally identifiable information or data under applicable law.

 

“Plan” shall mean a single employer plan, as defined in Section 4001(a)(15) of
ERISA, that is a pension plan subject to the provisions of Title IV of ERISA,
Sections 412 or 430 of the Code or Section 302 of ERISA.

 

“Portfolio Interest Exemption” shall have the meaning set forth in Section
2.16(g)(iv).

 

“Pre-paid Miles Purchases” shall mean the sale by the Loan Parties of pre-paid
Miles to a counterparty of a SkyMiles Agreement or any similar transaction
involving a counterparty of a SkyMiles Agreement advancing funds to Delta or any
of its Subsidiaries against future payments to Delta or any of its Subsidiaries
by such counterparty under such SkyMiles Agreement.

 

 

 



 42 

 

 

“Premium” shall mean any amounts under clauses (a), (b), (c) or (d) of Section
2.21.

 

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

“Priority Lien Cap” shall mean, at any time, an amount equal to the sum of (a)
$9.0 billion plus (b) the Incremental Priority Amount at such time (if any).

 

“Priority Lien Debt” shall mean (i) the Term Loans; (ii) the notes issued under
the Indenture; and (iii) any incremental Term Loans or other Indebtedness
incurred or any additional notes issued under the Indenture, in each case,
incurred or issued after the Closing Date, pursuant to and in accordance with
Section 6.02(c).

 

“Priority Lien Debt Documents” shall mean any documents, instruments, notes,
credit agreements, purchase agreements or other agreements entered into in
connection with the incurrence or issuance of any Priority Lien Debt.

 

“Pro Rata Share” means, on any date, a proportion equal to (a) the aggregate
principal amount of Term Loans outstanding on such date divided by (b) the
aggregate principal amount of Priority Lien Debt outstanding on such date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning set forth in Section 10.21.

 

“Qualified Professional Asset Manager” shall have the meaning set forth in
Section 10.20(a)(iii)(A).

 

“Qualified Replacement Assets” shall mean assets used or useful in the business
of the Loan Parties that shall be pledged as Collateral on a first lien basis.

 

 

 



 43 

 

 

“Qualifying Note Debt” shall mean Indebtedness issued in a Capital Markets
Offering by the Borrowers on or around the Closing Date or in connection with
the primary syndication of the Term Loans.

 

“Quarterly Reporting Period” means (a) initially, the period commencing on the
Closing Date and ending on December 31, 2020 and (b) thereafter, each successive
period of three consecutive months.

 

“Rating Agency” shall mean (1) each of Fitch, Moody’s, and S&P, and (2) if any
of Fitch, Moody’s, or S&P ceases to rate the Term Loans or fails to make a
rating of the Term Loans publicly available for reasons outside of Delta’s
control, a “nationally recognized statistical rating organization” as defined in
Section 3 (a)(62) of the Exchange Act, selected by Delta (as certified by a
resolution of Delta’s Board of Directors) as a replacement agency for Fitch,
Moody’s, or S&P, or all of them, as the case may be.

 

“Rating Agency Condition” shall mean, with respect to any then-existing Term
Loans and any action, the Borrowers have provided evidence to the Administrative
Agent and the Collateral Agent that each Rating Agency that has provided a
rating for the Facility pursuant to Section 5.15 has provided a written
confirmation that such action will not result in either (A) a withdrawal of its
credit ratings on the then-existing Term Loans or (B) the assignment of credit
ratings on the then-existing Term Loans below the lower of (x) the then-current
credit ratings on such Term Loans and (y) the initial credit ratings assigned to
such Term Loans (in each case, without negative implications); provided that any
time that there are no Term Loans rated by a Rating Agency, references to any
condition or requirement that the “Rating Agency Condition” shall have been
satisfied shall have no effect and no such action shall be required.

 

“Rating Decline” shall mean with respect to the Term Loans, if, within 60 days
after public notice of the occurrence of a Parent Change of Control (which
period shall be extended so long as the rating of the Term Loans is under
publicly announced consideration for possible downgrade by any Rating Agency
providing a rating for the Facility pursuant to Section 5.15), the rating of the
Term Loans by each Rating Agency that has at such time provided a rating for the
Term Loans pursuant to Section 5.15 shall be decreased by one or more gradations
and in each case below Investment Grade; provided that a Rating Decline shall
not be deemed to have occurred if such Rating Agencies have not expressly
indicated that such downgrade is a result of such Parent Change of Control.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral.

 

“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(a).

 

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

 

 



 44 

 

 

“Related Quarterly Reporting Period” shall mean the most recently completed
Quarterly Reporting Period.

 

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

 

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Term Loans” shall have the meaning set forth in Section 10.08(a).

 

“Required Class Lenders” shall mean, at any time, Lenders holding more than 50%
of the Term Loans (or Term Loan Commitments) of any Class.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (a)
until the funding of the Initial Term Loans, the Term Loan Commitments then in
effect and (b) thereafter, the aggregate principal amount of all Term Loans
outstanding. The outstanding Term Loans and Term Loan Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.

 

“Required Number of Independent Directors” means, with respect to Loyalty Co,
two (2) Independent Directors, and, with respect to all other SPV Parties, one
(1) Independent Director.

 

“Requirement of Law” shall mean, with respect to any Person, the common law and
any federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, or requirements of, any Governmental
Authority, in each case having the force of law and that are applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Reserve Account” shall have the meaning given such term in the Collateral
Agency and Accounts Agreement.

 

“Resignation Effective Date” shall have the meaning given to such term in
Section 8.05.

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” shall mean an Officer.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

 

 



 45 

 

 

“Restricted Payments” shall have the meaning set forth in Section 6.01(a).

 

“Retained Agreements” shall mean, at any time, all currently existing
co-branding, partnering or similar agreements related to or entered into in
connection with the SkyMiles Program and with respect to which the rights
therein have not been transferred to Loyalty Co to the extent permitted under
Section 5.16(i), but excluding the Delta Air Line Business Agreements.

 

“S&P” shall mean Standard & Poor’s Ratings Services, together with its
successors.

 

“Sale of a Grantor” shall mean, with respect to any Collateral, an issuance,
sale, lease, conveyance, transfer or other disposition of the Equity Interests
of the applicable Grantor that owns such Collateral.

 

“Sanctioned Country” shall mean, at any time, a country, territory or region
which is itself the subject or target of any Sanctions, which as of the Closing
Date include Crimea, Cuba, Iran, North Korea and Syria.

 

“Sanctioned Person” shall mean, at any time, (a) a Person which is subject or
target of any Sanctions or (b) any Person owned or controlled by any such Person
or Persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the United States
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State.

 

“Scheduled Principal Amortization Amount” shall mean, with respect to each
Payment Date, the sum of (a) an amount equal to (i) $0 in the case of the
Payment Date occurring in January 2021 and the next seven (7) Payment Dates
occurring thereafter and (ii) $150.0 million, in the case of the Initial
Amortization Date and each Payment Date occurring thereafter, as each such
amount may be adjusted with respect to any prepayments applied to reduce
Scheduled Principal Amortization Amounts in accordance with Section 2.12 or
Section 2.13 prior to such Payment Date and as may be adjusted in connection
with the incurrence of any Incremental Term Loans, Extended Term Loans or
Replacement Term Loans plus (b) any unpaid Scheduled Principal Amortization
Amounts from prior Payment Dates.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Secured Parties” shall mean the Agents and the Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, among Loyalty Co, Hold Co 3 and the Master Collateral Agent.

 

“Senior Secured Amortization Amount” means, with respect to any Payment Date,
the sum of:

 

 

 



 46 

 

 

(a)             the Scheduled Principal Amortization Amount that will be due on
such Payment Date for the Term Loans; and

 

(b)             the sum of the “Scheduled Principal Amortization Amounts” (as
such term, or such similar or analogous term, is defined in the other applicable
Senior Secured Debt Documents) that will be due on such Payment Date for each
Series of Senior Secured Debt (other than the Term Loans) (but excluding, for
the avoidance of doubt, any balloon or bullet payments of the principal amount
thereof at final maturity thereof).

 

“Shortfall Period” shall have the meaning set forth in Section 2.24.

 

“SkyMiles Agreements” shall mean all currently existing, future and successor
co-branding, partnering or similar agreements related to or entered into in
connection with the SkyMiles Program including each Material SkyMiles Agreement,
but excluding (i) agreements used to operate the Delta airline business that,
even if used in connection with the SkyMiles Program, would be used to operate
the Delta airline business in the absence of a Loyalty Program (it being agreed
that the agreements set forth in clause (i) shall not include any credit card
co-branding, partnering or similar agreements) (“Delta Air Line Business
Agreements”) and (ii) any Retained Agreements.

 

“SkyMiles Customer Data” shall mean all data owned or purported to be owned, or
later developed or acquired and owned or purported to be owned, by Delta or
Loyalty Co and used, generated or produced as part of the SkyMiles Program,
including all of the following: (a) a list of all members of the SkyMiles
Program; and (b) the SkyMiles Member Profile Data for each member of the
SkyMiles Program, but excluding Delta Traveler Related Data.

 

“SkyMiles Customer Database” shall have the meaning given to such term in
Section 4.03(b).

 

“SkyMiles Intellectual Property” shall mean (a) SkyMiles Customer Data, (b) the
proprietary source code set forth on Schedule 1.01(c), (c) the registered
trademarks and trademark applications set forth on Schedule 1.01(c), (d) the
issued patents and patent applications set forth on Schedule 1.01(c), (e) the
registered copyrights set forth on Schedule 1.01(c), and (f) other data,
proprietary source code, registered trademarks, issued patents, registered
copyrights and applications for the foregoing, in each case, that are owned or
purported to be owned by Delta or its Subsidiaries and are used in the SkyMiles
Program and which are required to be contributed to Loyalty Co from time to time
as set forth in Section 5.06 of this Agreement. For the avoidance of doubt, the
SkyMiles Intellectual Property shall exclude all Delta Intellectual Property.

 

“SkyMiles Member Profile Data” shall mean, with respect to each member of the
SkyMiles Program, such member’s (a) name, mailing address, email address, and
phone numbers, (b) communication and promotion opt-ins, (c) total miles balance,
(d) third party engagement history, (e) accrual and redemption activity, (f)
SkyMiles Program account number, and (g) annual member status (e.g., Medallion,
Gold Medallion, etc.); provided, that clauses (b) through (e) shall exclude
Delta Traveler Related Data.

 

 

 



 47 

 

 

“SkyMiles Program” shall mean any Loyalty Program which is operated, owned or
controlled, directly or indirectly by Loyalty Co, Delta or any of its
subsidiaries, or principally associated with Loyalty Co, Delta or any of its
subsidiaries, as in effect from time to time, whether under the “SkyMiles” name
or otherwise, in each case including any successor program but excluding any
Permitted Acquisition Loyalty Program and any Specified Minority Owned Program.

 

“SkyMiles Revenues” shall mean, with respect to any period, the aggregate amount
of cash revenues attributable to the SkyMiles Program during such period
(including any cash revenue attributable to the Retained Agreements and the
Intercompany Agreements).

 

“SOFR” shall mean, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” shall mean SOFR, Compounded SOFR or Term SOFR.

 

“Solvent” shall mean, for any Person, that (a) the fair market value of its
assets (on a going concern basis) exceeds its liabilities, (b) it has and will
have sufficient cash flow to pay its debts as they mature in the ordinary course
of business and (c) it does not and will not have unreasonably small capital to
engage in the business in which it is engaged and proposes to engage.

 

“Specified Acquisition Entity” shall means any entity that is (x) acquired by
Delta or any of its Subsidiaries (other than any SPV Party) after the Closing
Date (whether such entity becomes wholly or less than 100% owned by Delta or any
of its Subsidiaries (other than any SPV Party)) or (y) another commercial
airline (including any business lines or divisions thereof) with which Delta or
such a Subsidiary of Delta merges or enters into an acquisition transaction.

 

“Specified Intellectual Property” means the Intellectual Property and data
listed in any Contribution Agreement as being Specified Intellectual Property.

 

“Specified Loyalty Program” shall have the meaning given to such term in the
definition of “Incremental Priority Amount.”

 

“Specified Minority Owned Program” means the primary Loyalty Program operated by
Latam, AeroMexico, Virgin Atlantic, Air France-KLM, Korean, China Eastern and
any other airline (or entity that operates the loyalty program thereof) in which
Delta has a Non-Control Investment, in each case only so long as such entity
remains a Non-Control Investment of Delta.

 

“Specified Organization Documents” shall mean (i) the Amended and Restated
Memorandum of Association of Loyalty Co, dated the date hereof, (ii) the Amended
and Restated Memorandum of Association of HoldCo 3, dated the date hereof, (iii)
the Amended and Restated Memorandum of Association of HoldCo 2, dated the date
hereof and (iv) the Amended and Restated Memorandum of Association of HoldCo 1,
dated the date hereof.

 

 



 48 

 

 

“SPV Parties” shall mean Loyalty Co, HoldCo 1, HoldCo 2 and HoldCo 3.

 

“SPV Party Change of Control” shall mean the occurrence of any of the following:

 

(1)       the failure of Delta to directly own 100% of the Equity Interests in
HoldCo 1 (excluding any special share(s) issued to Walkers Fiduciary Limited);

 

(2)       the failure of HoldCo 1 to directly own 100% of the Equity Interests
in HoldCo 2 (excluding any special share(s) issued to Walkers Fiduciary
Limited);

 

(3)        the failure of HoldCo 2 to directly own 100% of the Equity Interests
in HoldCo 3 (excluding any special share(s) issued to Walkers Fiduciary
Limited); or

 

(4)       the failure of HoldCo 3 to directly own 100% of the Equity Interests
in Loyalty Co (excluding any special share(s) issued to Walkers Fiduciary
Limited).

 

“SPV Provisions” shall mean the definitions and articles specified in the
definition of “Prohibited Resolutions” in the Specified Organization Documents
of each SPV Party.

 

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Term Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in reserve percentage.

 

“Subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors (or equivalent governing body) is, at the
time as of which any determination is being made, owned or controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

 

 



 49 

 

 

“Subsidiary Guarantor” shall mean, with respect to any Person, any Subsidiary of
such Person that is a Guarantor.

 

“Supported QFC” shall have the meaning set forth in Section 10.21.

 

“Successor Company” shall have the meaning set forth in Section 6.10(a).

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.

 

“Term Loan Commitment” shall mean the commitment of each Term Lender to make a
Class of Term Loans hereunder and, in the case of the Initial Term Loans in an
aggregate principal amount equal to the amount set forth under the heading
“Initial Term Loan Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto.
The aggregate amount of the Initial Term Loan Commitments is $3.0 billion.

 

“Term Loan Maturity Date” shall mean, (a) with respect to the Initial Term Loans
that have not been extended pursuant to Section 2.28, October 20, 2027 and (b)
with respect to the Extended Term Loans, the final maturity date therefor as
specified in the Extension Offer accepted by the respective Term Loans (as the
same may be further extended pursuant to Section 2.28).

 

 

 



 50 

 

 

“Term Loans” shall mean the Initial Term Loans, any Incremental Term Loans, any
Extended Term Loans, any Refinanced Term Loans and any Replacement Term Loans,
as applicable.

 

“Term SOFR” shall mean the forward looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” shall mean the earlier to occur of (a) the Term Loan Maturity
Date and (b) the date of acceleration of the Term Loans in accordance with the
terms hereof.

 

“Third Party Processor” shall mean a third party provider or other third party
that accesses, collects, stores, transmits, transfers, processes, discloses or
uses Personal Data on behalf of a Borrower.

 

“Threshold Amount” shall have the meaning set forth in Section 2.12(b).

 

“Title 14” shall mean Title 14 of the U.S. Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
successor or recodified regulation.

 

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.

 

“Trade Secrets” shall mean confidential and proprietary information, including
trade secrets (as defined under the Uniform Trade Secrets Act or the federal
Defend Trade Secrets Act of 2016) and proprietary know-how, which may include
all inventions (whether or not patentable), invention disclosures, methods,
processes, designs, algorithms, source code, customer lists and data (including
SkyMiles Customer Data), databases, compilations, collections of data,
practices, processes, specifications, test procedures, flow diagrams, research
and development, and formulas.

 

“Transaction Documents” shall mean the Loan Documents, the IP Agreements the
Intercompany Agreements, the Delta Intercompany Note, the Deeds of Undertaking
and the Specified Organization Documents.

 

“Transaction Revenue” shall mean, without duplication, (a) all cash revenues
paid to any Loan Party under the SkyMiles Agreements other than the Intercompany
Agreements, (b) all cash revenues paid to Loyalty Co under the Intercompany
Agreements and the IP Licenses and (c) all other cash revenues of Loyalty Co
(which shall include all cash revenues of the SkyMiles Program). For the
avoidance of doubt, Transaction Revenues shall not include (i) payments made by
any SPV Party to any other SPV Party, (ii) any Permitted Deposit Amounts and
(iii) any taxes paid to Loyalty Co that Loyalty Co collects for, or on behalf
of, any Governmental Authority.

 

 

 



 51 

 

 

“Transactions” shall mean the execution, delivery and performance by the Loan
Parties of this Agreement and the other Transaction Documents to which they may
be a party, the creation of the Liens in the Collateral in favor of the Master
Collateral Agent and the Collateral Administrator, in each case for the benefit
of the Secured Parties, the borrowing of Term Loans and the use of the proceeds
thereof.

 

“Treasury Rate” shall mean with respect to any prepayment date, the yield to
maturity as of such prepayment date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the prepayment date to the third
anniversary of the Closing Date (or if such period is shorter than the shortest
period which such yield is so published or otherwise so publicly available, such
shortest period).

 

“U.S. Special Resolution Regimes” shall have the meaning set forth in ‎Section
10.21.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

“United States Citizen” shall have the meaning set forth in Section 3.02.

 

“Unrestricted Cash” means cash and Cash Equivalents of Delta that (i) may be
classified, in accordance with GAAP, as “unrestricted” on the consolidated
balance sheets of Delta or (ii) may be classified, in accordance with GAAP, as
“restricted” on the consolidated balance sheets of Delta solely in favor of the
Senior Secured Parties.

 

“Voting Stock” of any specified person as of any date shall mean the capital
stock of such person that is at the time entitled to vote generally in the
election or appointment of the board of directors of such person.

 

 

 



 52 

 

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

 

1.       the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

2.       the then outstanding principal amount of such Indebtedness.

 

“Withholding Agent” shall mean each Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

Section 1.02       Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or therein), (b) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, unless expressly provided otherwise, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f)
“knowledge” or “aware” or words of similar import shall mean, when used in
reference to the Borrowers or the Guarantors, the actual knowledge of any
Responsible Officer, (g) the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including” and (h) all references to “in the ordinary course of
business” of the Borrowers or any Subsidiary thereof means (i) in the ordinary
course of business of, or in furtherance of an objective that is in the ordinary
course of business of the Borrowers or such Subsidiary, as applicable, (ii)
customary and usual in the industry or industries of the Borrowers and their
respective Subsidiaries in the United States or any other jurisdiction in which
the Borrowers or any Subsidiary does business, as applicable, or (iii) generally
consistent with the past or current practice of the Borrowers or such
Subsidiary, as applicable, or any similarly situated businesses in the United
States or any other jurisdiction in which the Borrowers or any Subsidiary does
business, as applicable. In the case of any cure or waiver under the Loan
Documents, the Borrowers, the applicable Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default cured or waived pursuant to the Loan Documents shall be deemed to be
cured and not continuing, it being understood that no such cure or waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

 

 

 



 53 

 

 

Section 1.03       Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Delta notifies the Administrative Agent that Delta requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Delta that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, Delta, the Required Lenders and the Administrative
Agent agree to consider in good faith any such amendment in order to amend the
provisions of this Agreement so as to reflect equitably such accounting changes
so that the criteria for evaluating Delta’s consolidated financial condition
shall be the same after such accounting changes as if such accounting changes
had not occurred.

 

Section 1.04       Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

Section 1.05       Rounding. Any financial ratios required to be maintained by
the Borrowers pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number.

 

 

 



 54 

 

 

Section 1.06       References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to organizational or constitutional
documents, agreements (including the Loan Documents), and other contractual
requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements, modifications,
restructurings, replacements, refinancings, renewals, or increases (in each
case, where applicable, whether pursuant to one or more agreements or with
different lenders or agents and whether provided under the original credit
agreement or one or more other credit agreements, indentures, financing
agreements or otherwise, including any agreement extending the maturity thereof,
otherwise restructuring all or any portion of the Indebtedness thereunder,
increasing the amount loaned or issued thereunder, altering the maturity thereof
or providing for other Indebtedness), but only to the extent that such
amendments, restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, restructurings, refinancings, renewals, or
increases are not prohibited by any Loan Document; (b) references to any
Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, or interpreting such
Requirement of Law; and (c) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all of the functions thereof.

 

Section 1.07       Exchange Rate.

 

(a)             Any amount specified in this Agreement (other than in Section 2)
or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by the Reuters World
Currency Page for the applicable currency at 11:00 a.m. (London time) on such
day (or, in the event such rate does not appear on any Reuters World Currency
Page, by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and Loyalty Co,
or, in the absence of such agreement, by reference to such publicly available
service for displaying exchange rates as the Administrative Agent selects in its
reasonable discretion).

 

(b)             [Reserved].

 

(c)             Notwithstanding the foregoing, for purposes of determining
compliance with Section 6 or the definitions of “Permitted Dispositions”
“Permitted Investments” and “Permitted Liens” (and, in each case, other
definitions used therein) with respect to the amount of any Indebtedness, Lien,
disposition, Investment, Restricted Payment or other applicable transaction in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Indebtedness or Lien is incurred or such
disposition, Investment, Restricted Payment or other applicable transaction is
made (so long as such Indebtedness, Lien, disposition, Investment, Restricted
Payment or other applicable transaction at the time incurred or made was
permitted hereunder). No Default or Event of Default shall arise as a result of
any limitation or threshold set forth in Dollars in Section 7 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the last day of the fiscal quarter immediately preceding the
fiscal quarter in which such determination occurs or in respect of which such
determination is being made.

 

 

 



 55 

 

 

(d)             Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify with Loyalty Co’s prior written consent to appropriately reflect a
change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

Section 1.08       Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

 

Section 1.09       Timing of Payment or Performance. Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty, or obligation is stated to be due or performance required
on (or before) a day which is not a Business Day, the date of such payment or
performance shall extend to the immediately succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

Section 1.10       Certifications. All certifications to be made hereunder by a
Responsible Officer or representative of a Loan Party shall be made by such a
Person in his or her capacity solely as a Responsible Officer or a
representative of such Loan Party, on such Loan Party’s behalf and not in such
Person’s individual capacity.

 

Section 2.

AMOUNT AND TERMS OF CREDIT

 

Section 2.01       Commitments of the Lenders; Term Loans.

 

(a)             Initial Term Loan Commitments. Each Initial Lender severally,
and not jointly with the other Initial Lenders, agrees, upon the terms and
subject to the conditions herein set forth, to make a term loan denominated in
Dollars (each an “Initial Term Loan” and collectively the “Initial Term Loans”)
to the Borrowers on the Closing Date, in an aggregate principal amount not to
exceed Term Loan Commitment for Initial Term Loans of such Initial Lender, which
Initial Term Loans, collectively, shall constitute Term Loans for all purposes
of the Agreement and shall be repaid in accordance with the provisions of this
Agreement. Any amount borrowed under this Section 2.01(a) and subsequently
repaid or prepaid may not be reborrowed. Each Initial Lender’s Term Loan
Commitment for Initial Term Loans shall terminate immediately and without
further action on the Closing Date after giving effect to the funding by such
Initial Lender of each Initial Term Loan to be made by it on such date.

 

(b)             Type of Borrowing. Each Lender at its option may make any Term
Loan by causing any domestic or foreign branch, or Affiliate of, such Lender to
make such Term Loan; provided that any exercise of such option shall not affect
the joint and several obligation of the Borrowers to repay such Term Loan in
accordance with the terms of this Agreement.

 

 

 



 56 

 

 

Section 2.02       [Reserved].

 

Section 2.03       Requests for Loans. Unless otherwise agreed to by the
Administrative Agent, to request the Initial Term Loans on the Closing Date, the
Borrowers shall notify the Administrative Agent of such request by telephone not
later than 2:00 p.m., one (1) Business Day before the Closing Date. Such
telephonic Loan request shall be irrevocable and shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Loan Request
signed by the Borrowers. Such telephonic and written request shall specify the
aggregate amount of such Initial Term Loans.

 

Section 2.04       Funding of Term Loans. Each Initial Lender shall make each
Initial Term Loan to be made by it hereunder on the Closing Date by wire
transfer of immediately available funds by 12:00 p.m., or such earlier time as
may be reasonably practicable, to the account of the Administrative Agent most
recently designated by the Administrative Agent for such purpose by notice to
the Lenders. Upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent will make the proceeds of the Initial Term
Loans available to Loyalty Co, on behalf of the Borrowers, by promptly crediting
such proceeds so received, in like funds, to the Collection Account.

 

Section 2.05       Co-Borrowers.

 

(a)             Joint and Several Liability. All Obligations of the Borrowers
under this Agreement and the other Loan Documents shall be joint and several
Obligations of the Borrowers, each as principal. Anything contained in this
Agreement and the other Loan Documents to the contrary notwithstanding, the
Obligations of each Borrower hereunder, solely to the extent that such Borrower
did not receive proceeds of Term Loans from any borrowing hereunder, shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its Obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under §548 of the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to the Obligations of such
Borrower (collectively, the “Fraudulent Transfer Laws”), in each case after
giving effect to all other liabilities of such Borrower, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Borrower in respect of intercompany
Indebtedness to any other Loan Party or Affiliates of any other Loan Party to
the extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Loan Party hereunder) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Borrower
pursuant to (i) applicable law or (ii) any agreement providing for an equitable
allocation among such Borrower and other Affiliates of any Loan Party of
Obligations arising under guarantees by such parties.

 

(b)             Subrogation. Until the Obligations shall have been paid in full
in cash, each Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against the other Borrowers or any other guarantor of the
Obligations. Each Borrower further agrees that, to the extent the waiver of its
rights of subrogation, contribution and remedies as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights such Borrower may have against the other Borrower, any collateral or
security or any such other Loan Party, shall be junior and subordinate to any
rights the Agents or the Lenders may have against the other Borrower, any such
collateral or security, and any such other Loan Party.

 

 

 



 57 

 

 

(c)             Obligations Absolute. Each Borrower hereby waives, for the
benefit of the Secured Parties: (1) any right to require any Secured Parties, as
a condition of payment or performance by such Borrower, to (i) proceed against
any other Borrower or any other Person, (ii) proceed against or exhaust any
security held from any other Borrower, any Guarantor or any other Person, (iii)
proceed against or have resort to any balance of any deposit account or credit
on the books of any Secured Party in favor of any other Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (2) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any other Borrower including any
defense based on or arising out of the lack of validity or the unenforceability
of the Obligations or any agreement or instrument relating thereto or by reason
of the cessation of the liability of any other Borrower from any cause other
than payment in full of the Obligations; (3) any defense based upon any statute
or rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (4) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith, gross negligence or willful misconduct; (5) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Borrower’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Borrower’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments, recharacterization and counterclaims, and (iv)
promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (6) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Obligations or
any agreement related thereto, notices of any extension of credit to such
Borrower and any right to consent to any thereof; (7) any defense based upon any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of any of the Loan Documents and (8) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

The obligations of the Borrowers hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent, the
Collateral Administrator, the Master Collateral Agent or a Lender to assert any
claim or demand or to enforce any right or remedy against any other Loan Party
under the provisions of this Agreement or any other Loan Document or otherwise;
(ii) any extension or renewal of any provision hereof or thereof; (iii) any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of any of the Loan Documents; (iv) the release,
exchange, waiver or foreclosure of any security held by the Master Collateral
Agent or the Collateral Administrator for the Obligations or any of them; (v)
the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Loan Party; or (vi) the release or substitution of any
Collateral or any other Loan Party.

 

 

 



 58 

 

 

To the extent permitted by applicable law, each Borrower hereby waives any
defense that it might have based on a failure to remain informed of the
financial condition of the other Borrower and of any other Loan Party and any
circumstances affecting the ability of the Borrowers to perform under this
Agreement.

 

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any other Secured Party upon the
bankruptcy or reorganization of the other Borrower or any Guarantor, or
otherwise.

 

Section 2.06       [Reserved].

 

Section 2.07       Interest on Term Loans.

 

(a)             Subject to the provisions of Section 2.08 and 2.09, each Term
Loan shall bear interest (computed using the Day Count Fraction) at a rate per
annum equal, during each Interest Period applicable thereto, to the LIBO Rate
for such Interest Period plus the Applicable Margin.

 

(b)             Accrued interest on all Term Loans shall be payable in arrears
on each Payment Date, on the Termination Date and thereafter on written demand
and upon any repayment or prepayment thereof (on the amount repaid or prepaid).

 

Section 2.08       Default Interest.If any Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Term Loan or in the payment of any fee becoming due hereunder, whether at stated
maturity, by acceleration or otherwise, the Borrowers or such Guarantor, as the
case may be, shall on written demand of the Administrative Agent (which written
demand shall be given at the request of the Required Lenders) from time to time
pay interest, to the extent permitted by law, on all overdue amounts up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed using the Day Count Fraction) equal to (a) with
respect to the principal amount of any Term Loan, the rate then applicable for
such Borrowings plus 2.0%, and (b) in the case of interest and fees, the
Alternate Base Rate plus 2.0%.

 

Section 2.09       Alternate Rate of Interest

 

(a)             Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrowers may
amend this Agreement to replace LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrowers so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders; provided that,
with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.09 will occur prior to the applicable
Benchmark Transition Start Date.

 

 

 



 59 

 

 

(b)             In connection with the implementation of a Benchmark
Replacement, the Administrative Agent, with the written consent of the
Borrowers, will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 

(c)             The Administrative Agent will promptly notify the Borrowers and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Required Lenders, as applicable, in each case with the
consent of the Borrowers pursuant to this Section 2.09, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.09.

 

(d)             Upon receipt by the Borrowers of notice of the commencement of a
Benchmark Unavailability Period, (a) the Borrowers may revoke any request for a
Borrowing of Eurodollar Term Loans to be made during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of Term Loans bearing
interest at a rate determined by reference to the Alternate Base Rate and (b)
all calculations of interest by reference to LIBO Rate hereunder shall instead
be made by reference to the Alternate Base Rate.

 

Section 2.10       Repayment of Term Loans; Evidence of Debt.

 

(a)             The Term Loans, together with all other Obligations (other than
contingent obligations not due and owing) shall, in any event, be paid in full
in cash no later than the Termination Date.

 

(b)             Subject to Section 7.01, on each Payment Date on which an Event
of Default is not continuing, Available Funds in the Payment Account as of such
Payment Date (based upon instructions furnished to it pursuant to Section 2.9 of
the Collateral Agency and Accounts Agreement) shall be distributed by the Master
Collateral Agent in the following order of priority:

 

 

 



 60 

 

 

(i)           first, (x) ratably to (i) the Depositary and the Master Collateral
Agent, the amount of Fees, costs, expenses, reimbursements and indemnification
amounts due and payable to such Persons pursuant to the terms of the Loan
Documents and (ii) the Collateral Administrator, the amount of fees, costs,
expenses, reimbursements and indemnification amounts due and payable to the
Collateral Administrator pursuant to the terms of the Loan Documents, in an
amount not to exceed $200,000 in the aggregate per annum and then (y) ratably to
the Administrative Agent, the amount of Fees, costs, expenses, reimbursements
and indemnification amounts due and payable to the Administrative Agent pursuant
to the terms of the Loan Documents in an amount not to exceed $200,000 in the
aggregate per Payment Date and then (z) ratably, the Term Loans’ Pro Rata Share
of the amount of fees, expenses and other amounts due and owing to any
Independent Director of any SPV Party, in an amount not to exceed $200,000 in
the aggregate per Payment Date, in the case of each of clause (x), (y) and (z),
to the extent not otherwise paid or provided for or to the extent such parties
have agreed with the Borrowers for payment at a later date;

 

(ii)         second, to the Administrative Agent, on behalf of the Lenders, an
amount equal to the Interest Distribution Amount with respect to such Payment
Date minus the amount of interest paid by the Borrowers on the Term Loans after
the immediately preceding Payment Date and prior to such Payment Date;

 

(iii)        third, to the Administrative Agent, on behalf of the Lenders, in an
amount equal to the Scheduled Principal Amortization Amount due and payable on
such Payment Date;

 

(iv)        fourth, to the Reserve Account if the amount on deposit in the
Reserve Account is less than the Aggregate Reserve Account Required Balance, the
Term Loans’ Pro Rata Share of such shortfall;

 

(v)          fifth, to the extent not already paid, to the Administrative Agent,
on behalf of the Lenders, the amount of any outstanding mandatory prepayments
required pursuant to Section 2.12 (including any related Premium due with
respect thereto) to be applied in accordance with the terms thereof;

 

(vi)        sixth, after the fifth anniversary of the Closing Date, any “AHYDO
catchup payments” on the Term Loans;

 

(vii)      seventh, without duplication, any Premium due and unpaid as of such
Payment Date;

 

(viii)    eighth, to pay (x) ratably to the Collateral Administrator, the
Depositary and the Master Collateral Agent, and then (y) to the Administrative
Agent, and then (z) any other Person (other than Delta and any of its
Subsidiaries (provided that any payment to the IP Manager pursuant to the IP
Management Agreement shall be permitted pursuant to this clause (viii))),
including any Independent Director of any SPV Party and the IP Manager, any
additional Obligations due and payable to such Person on such Payment Date, in
the case of clause (x) and (y), to the extent not otherwise paid or provided for
or to the extent such parties have agreed with the Borrowers for payment at a
later date;

 

 

 



 61 

 

 

(ix)        ninth, if an Early Amortization Period was in effect as of the last
day of the Related Quarterly Reporting Period, then, to the Administrative Agent
on behalf of the Lenders, as a reduction in the outstanding principal balance of
the Term Loans, an amount equal to the Early Amortization Payment for such
Payment Date;

 

(x)          tenth, to the extent any amounts are due and owing under any other
Priority Lien Debt, to the Master Collateral Agent for further distribution to
the appropriate Person pursuant to the Collateral Agency and Accounts Agreement;
and

 

(xi)        eleventh, all remaining amounts shall be released to or at the
direction of Loyalty Co.

 

For the avoidance of doubt, to the extent Available Funds with respect to any
Payment Date are insufficient to pay amounts due hereunder to the Agents,
Lenders or any other Person on such Payment Date, the Borrowers and, to the
extent provided in Section 9 hereof, the Guarantors, are fully obligated to
timely pay such amounts to the Agents, Lenders or other Persons.

 

(c)             Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Term Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)             The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Term Loan made hereunder, the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof, which in all
circumstances shall be consistent with the Register maintained pursuant to
Section 10.02(c). The Borrowers shall have the right, upon reasonable notice, to
request information regarding the accounts referred to in the preceding
sentence.

 

(e)             The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section 2.10 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Term Loans in accordance with the terms of this Agreement.

 

 

 



 62 

 

 

(f)              Any Lender may request that Term Loans made by it be evidenced
by a promissory note. In such event, the Borrowers shall promptly execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form furnished by the Administrative Agent and
reasonably acceptable to the Borrowers. Thereafter, the Term Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.02) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

 

Section 2.11       [Reserved].

 

Section 2.12       Mandatory Prepayment of Term Loans.

 

(a)             Within five (5) Business Days of Loyalty Co or any other SPV
Party receiving any Net Proceeds from the issuance or incurrence of any
Indebtedness of Loyalty Co or any other SPV Party (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.02), the
Borrowers shall prepay the Term Loans in an aggregate amount equal to the Term
Loans’ Pro Rata Share of such Net Proceeds.

 

(b)             No later than ten (10) Business Days following the date of
receipt by Delta or any of its Subsidiaries of any Net Proceeds in respect of
any Recovery Event (in each case, in respect of Collateral) which Net Proceeds,
together with the aggregate amount of Net Proceeds previously received from
Recovery Events since the Closing Date, are in excess of $10.0 million (the
“Threshold Amount”, and all such Net Proceeds in excess of the Threshold Amount,
“Excess Proceeds”), the Borrowers shall (i) give written notice to the
Administrative Agent of such Recovery Event and (ii) offer to prepay the Term
Loans in an aggregate amount equal to the Term Loans’ Pro Rata Share of such
Excess Proceeds (other than any such Excess Proceeds withheld for reinvestment
pursuant to the proviso in this clause (b)) no later than the tenth (10th)
Business Day following the date of receipt of such Net Proceeds; provided that
(1) so long as no Event of Default shall have occurred and be continuing at the
time of receipt of such Excess Proceeds, the Borrowers shall have the option to
(x) invest such Excess Proceeds within 365 days of receipt thereof in Qualified
Replacement Assets or (y) repair, replace or restore the assets which are the
subject of such Recovery Event; and (2) within ten (10) Business Days of the end
of such 365 day period (or earlier if the Borrowers so elect), the Borrowers
shall offer to prepay the Term Loans in an aggregate amount equal to the Term
Loans’ Pro Rata Share of the aggregate amount of such Excess Proceeds not used
in accordance with the preceding subclause (1). Any Lender may elect, by notice
to the Administrative Agent at least two Business Days prior to the prepayment
date, to decline all (but not less than all) of the prepayment of any Class of
its Term Loans pursuant to this Section 2.12(b), in which case the aggregate
amount of the prepayment that would have been applied to prepay such Term Loans
but was so declined shall be retained by Loyalty Co.

 

(c)             No later than ten (10) Business Days following the date of
receipt by Delta or any of its Subsidiaries of any Net Proceeds in respect of
(x) any Collateral Sale of SkyMiles Intellectual Property (other than with
respect to any Permitted Pre-paid Miles Purchase or Permitted Disposition) or
(y) any Collateral Sale which Net Proceeds, together with the aggregate amount
of Net Proceeds previously received from Collateral Sales during the fiscal year
in which such date occurs, are in excess of $10.0 million (the “CS Threshold
Amount”, and all such Net Proceeds in excess of the CS Threshold Amount together
with all Net Proceeds of any Collateral Sale of SkyMiles Intellectual Property,
“CS Excess Proceeds”), the Borrowers shall offer to prepay the Term Loans in an
aggregate amount equal to Term Loans’ Pro Rata Share of such CS Excess Proceeds
no later than the tenth (10th) Business Day following the date of receipt of
such CS Excess Proceeds. Any Lender may elect, by notice to the Administrative
Agent at least two Business Days prior to the prepayment date, to decline all
(but not less than all) of the prepayment of any Class of its Term Loans
pursuant to this Section 2.12(c), in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans but was so
declined shall be retained by Loyalty Co. Notwithstanding anything herein to the
contrary, no sales of Collateral shall be permitted during the continuance of
any Early Amortization Period or Event of Default or if an Early Amortization
Event or Event of Default would result therefrom.

 

 



 63 

 

 

(d)             Within ten (10) Business Days of Delta or any of its
Subsidiaries receiving any Net Proceeds as a result of any Contingent Payment
Event which Net Proceeds, together with the aggregate amount of Net Proceeds
previously received from Contingent Payment Events since the Closing Date, are
in excess of $50.0 million, the Borrowers shall offer to prepay the Term Loans
in an aggregate amount equal to the Term Loans’ Pro Rata Share of such excess
Net Proceeds. Any Lender may elect, by notice to the Administrative Agent at
least two Business Days prior to the prepayment date, to decline all (but not
less than all) of the prepayment of any Class of its Term Loans pursuant to this
Section 2.12(d), in which case the aggregate amount of the prepayment that would
have been applied to prepay such Term Loans but was so declined shall be
retained by Loyalty Co.

 

(e)             Within ten (10) Business Days of Delta or any of its
Subsidiaries receiving any Net Proceeds of a Pre-paid Miles Purchase which Net
Proceeds, together with the aggregate amount of Net Proceeds previously received
from Pre-paid Miles Purchases since the Closing Date, are in excess of $500.0
million, the Borrowers shall prepay the Term Loans in an aggregate amount equal
to the Term Loans’ Pro Rata Share of such excess Net Proceeds; provided that the
Borrowers shall not be required to make such prepayment so long as the aggregate
amount of Net Proceeds received from Pre-Paid Miles Purchases since the Closing
Date is less than $505.0 million.

 

(f)              Within five (5) Business Days following the occurrence of a
Parent Change of Control Triggering Event, the Borrowers shall offer to prepay
all of each Lender’s Term Loans at a purchase price in cash equal to 100% of the
aggregate principal amount of the Term Loans prepaid. The repayment date shall
be no later than thirty (30) days from the date such offer is made. Any Lender
may elect, by notice to the Administrative Agent at least two (2) Business Days
prior to the prepayment date, to decline all (but not less than all) of the
prepayment of any Class of its Term Loans pursuant to this Section 2.12(f).

 

(g)             Amounts required to be applied to the prepayment of Term Loans
pursuant to Section 2.12(a) through (f) shall be applied to prepay on a pro rata
basis the remaining scheduled amortization payments of the Term Loans. To the
extent that such amounts are not applied on a Payment Date pursuant to Section
2.10(b), the Borrowers shall provide the Collateral Administrator with payment
instructions setting forth the applicable amounts and payees in respect thereof.
All prepayments under Section 2.12 shall be accompanied (inclusive of all
Premiums owed on account of any such prepayment) by accrued but unpaid interest
on the principal amount being prepaid to (but not including) the date of
prepayment, plus any Fees (if any) included in, and any losses, costs and
expenses, as more fully described in Section 2.15. Term Loans prepaid pursuant
to Section 2.12 may not be reborrowed. To the extent that any amounts required
to be applied as a prepayment pursuant to this Section 2.12 are on deposit in
the Collection Account on any Payment Date on which an Event of Default is not
continuing, the portion of such amount allocated to the Term Loans pursuant to
the Collateral Agency and Accounts Agreement shall be applied as Available Funds
on such Payment Date pursuant to Section 2.10(b).

 

 

 



 64 

 

 

Section 2.13       Optional Prepayment of Term Loans.

 

(a)             The Borrowers shall have the right, from time to time, to prepay
any Term Loans, in whole or in part, upon (i) telephonic notice (followed
promptly by written or facsimile notice or notice by electronic mail) to the
Administrative Agent or (ii) written or facsimile notice (or notice by
electronic mail) to the Administrative Agent, in either case received by 1:00
p.m., on the date that is three (3) Business Days prior to the proposed date of
prepayment; provided that each such partial prepayment, if any, shall be in an
amount not less than $1.0 million and in integral multiples of $1.0 million.

 

(b)             Any prepayments under Section 2.13 shall be applied to prepay on
a pro rata basis the remaining scheduled amortization payments of the Term
Loans. To the extent that such amounts are not applied on a Payment Date
pursuant to Section 2.10(b), the Borrowers shall provide the Collateral
Administrator with payment instructions setting forth the applicable amounts and
payees in respect thereof. All prepayments under Section 2.13 shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees (if any), Premiums
(if any), and any losses, costs and expenses, as more fully described in
Sections 2.15 hereof. Term Loans prepaid pursuant to Section 2.13 may not be
reborrowed.

 

(c)             Each notice of prepayment shall specify the prepayment date, the
principal amount of the Term Loans to be prepaid and shall be irrevocable and
commit the Borrowers to prepay such Term Loan in the amount and on the date
stated therein; provided that the Borrowers may revoke any notice of prepayment
under this Section 2.13 if such prepayment would have resulted from a
refinancing of any or all of the Obligations hereunder and such refinancing
shall not be consummated or shall otherwise be delayed. The Administrative Agent
shall, promptly after receiving notice from the Borrowers hereunder, notify each
Lender of the principal amount of the Term Loans held by such Lender which are
to be prepaid, the prepayment date and the manner of application of the
prepayment.

 

(d)             [Reserved].

 

Section 2.14       Increased Costs.

 

(a)             If any Change in Law shall:

 

 

 



 65 

 

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement subject to Section 2.14(c)); or

 

(ii)              impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Term Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Term
Loan (or of maintaining its obligation to make any such Term Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder with
respect to any Eurodollar Term Loan (whether of principal, interest or
otherwise), then, upon the request of such Lender, the Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)             If any Lender reasonably determines in good faith that any
Change in Law affecting such Lender or such Lender’s holding company regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Term Loan made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender such additional amount or amounts, in each
case as documented by such Lender to the Borrowers as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)             Solely to the extent arising from a Change in Law, the Borrowers
shall pay to each Lender (i) as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurodollar funds or deposits, additional interest on the unpaid
principal amount of each Eurodollar Term Loan equal to the actual costs of such
reserves allocated to such Term Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Term Loan Commitments or the funding of the Eurodollar Term Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Term Loan Commitment or Eurodollar Term Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Term Loan, provided that the
Borrowers shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve Rate, if any, applicable to such Lender) of such additional
interest or cost from such Lender. If a Lender fails to give written notice
fifteen (15) days prior to the relevant Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

 

 

 



 66 

 

 

(d)             A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 and the basis for
calculating such amount or amounts shall be delivered to the Borrowers and shall
be prima facie evidence of the amount due. The Borrowers shall pay such Lender
the amount due within fifteen (15) days after receipt of such certificate.

 

(e)             Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section 2.14 for any
increased costs or reductions incurred more than one hundred eighty (180) days
prior to the date that such Lender notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) day period referred to above shall be extended to include
the period of retroactive effect thereof. The protection of this Section 2.14
shall be available to each Lender regardless of any possible contention as to
the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed.

 

(f)              The Borrowers shall not be required to make payments under this
Section 2.14 to any Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender and which do not affect commercial banks
in the jurisdiction of organization of such Lender generally, (B) the claim
arises out of a voluntary relocation by such Lender of its applicable lending
office (it being understood that any such relocation effected pursuant to
Section 2.18 is not “voluntary”), or (C) such Lender is not seeking similar
compensation for such costs to which it is entitled from its borrowers generally
in commercial loans of a similar size.

 

(g)             Notwithstanding anything herein to the contrary, regulations,
requests, rules, guidelines or directives implemented after the Closing Date
pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act shall
be deemed to be a Change in Law; provided that any determination by a Lender of
amounts owed pursuant to this Section 2.14 to such Lender due to any such Change
in Law shall be made in good faith in a manner generally consistent with such
Lender’s standard practice.

 

Section 2.15       Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Term Loan other than on a Payment Date
(including as a result of the occurrence and continuance of an Event of
Default), (b) the failure to borrow or prepay any Eurodollar Term Loan on the
date specified in any notice delivered pursuant hereto, or (c) the assignment of
any Eurodollar Term Loan other than on a Payment Date as a result of a request
by the Borrowers pursuant to Section 2.18 or Section 10.08(d), then, in any such
event, at the request of such Lender, the Borrowers shall compensate such Lender
for the loss, cost and expense sustained by such Lender attributable to such
event; provided that in no case shall this Section 2.15 apply to any payment
pursuant to Section 2.10(b). Such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined in good faith by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Term Loan had such event not occurred, at the
applicable rate of interest for such Term Loan (excluding, however the
Applicable Margin included therein, if any), for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, for the period that would have been the
Interest Period for such Term Loan), over (ii) the amount of interest (as
reasonably determined by such Lender) which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts (and the basis for requesting
such amount or amounts) that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrowers and shall be prima facie
evidence of the amount due. The Borrowers shall pay such Lender the amount due
within fifteen (15) days after receipt of such certificate.

 

 

 



 67 

 

 

Section 2.16       Taxes.

 

(a)             Any and all payments by or on account of any Obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if any Indemnified Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to any Agent or any Lender, as
determined in good faith by the applicable Withholding Agent, then (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions or withholdings for any Indemnified Taxes
or Other Taxes (including deductions or withholdings for any Indemnified Taxes
or Other Taxes applicable to additional sums payable under this Section 2.16),
the applicable Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable Withholding Agent shall make such deductions or withholdings
and (iii) the applicable Withholding Agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

 

(b)             In addition (and without duplication of any payments with
respect to Other Taxes pursuant to Section 2.16(a)), the Borrowers, shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c)             Without duplication of amounts payable pursuant to Section
2.16(a) or 2.16(b), the Borrowers shall, jointly and severally, indemnify each
Agent and each Lender, within thirty (30) days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by or on behalf
of or withheld or deducted from payments owing to such Agent or such Lender, as
the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. After an Agent or a
Lender, as the case may be, learns of the imposition of Indemnified Taxes or
Other Taxes, such party will act in good faith to notify the Borrowers promptly
of it obligation thereunder. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender, by the Administrative Agent on
its own behalf or on behalf of a Lender, or by the Collateral Administrator or
the Master Collateral Agent on its own behalf, shall be conclusive absent
manifest error.

 

 

 



 68 

 

 

(d)             As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment to the
extent available, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

 

(e)             Each Lender shall, within ten (10) days after written demand
therefor, indemnify the Administrative Agent, the Collateral Administrator and
the Master Collateral Agent (to the extent the Administrative Agent, the
Collateral Administrator or the Master Collateral Agent has not been reimbursed
by the Borrowers) for the full amount of any Taxes imposed by any Governmental
Authority that are attributable to such Lender and that are payable or paid by
the Administrative Agent, the Collateral Administrator or the Master Collateral
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent, the Collateral Administrator or the Master Collateral Agent, respectively
in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent, the Collateral
Administrator or the Master Collateral Agent, as applicable, shall be conclusive
absent manifest error.

 

(f)              Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any of the
Borrowers is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrowers (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law and as reasonably requested by the Borrowers, such properly completed and
executed documentation prescribed by applicable law or requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate; provided that such Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Lender is not legally
able to deliver.

 

(g)             (1) Without limiting the generality of the foregoing, each
Lender that is not a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrowers or the
Administrative Agent) whichever of the following is applicable:

 

(i)                two (2) properly completed and duly executed originals of the
applicable Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,

 

 

 



 69 

 

 

(ii)              two (2) properly completed and duly executed originals of
Internal Revenue Service Form W-8ECI (or any successor form),

 

(iii)            two (2) properly completed and duly executed originals of
Internal Revenue Service Form W-8IMY (or any successor form), accompanied by
Internal Revenue Service Form W-8ECI (or any successor form), the applicable
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form),
Internal Revenue Service Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable,

 

(iv)             in the case of a Foreign Lender claiming the benefits of
exemption for portfolio interest under Section 881(c) of the Code (the
“Portfolio Interest Exemption”), (x) a certificate to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (D) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected (such certificate, a “Certificate Re: Non-Bank Status”),
or if such Foreign Lender is an entity treated as a partnership, an Internal
Revenue Service Form W-8IMY (or any successor form), together with a Certificate
Re: Non-Bank Status on behalf of any beneficial owners claiming the Portfolio
Interest Exemption, and (y) two (2) properly completed and duly executed
originals of the applicable Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E (or any successor form), or in the case of a
Foreign Lender that is treated as a partnership, two (2) properly completed and
duly executed originals of Internal Revenue Service Form W-8IMY (or any
successor form), together with the appropriate Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (or any successor form) on
behalf of each beneficial owner claiming the Portfolio Interest Exemption, or

 

(v)               any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
and reasonably requested by the Borrowers or the Administrative Agent to permit
the Borrowers to determine the withholding or required deduction to be made.

 

(h)             Any Lender that is a “United States person” (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Administrative
Agent and the Borrowers, on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter when the previously
delivered certificates and/or forms expire, or upon request of the Borrowers or
the Administrative Agent), two (2) copies of Internal Revenue Service Form W-9
(or any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding.

 

(i)              If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers or the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (j), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

 

 



 70 

 

 

(j)              If an Agent or a Lender determines, in its sole discretion,
reasonably exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by one or more Loan Parties
or with respect to which one or more Loan Parties has paid additional amounts
pursuant to this Section 2.16, it shall pay over an amount equal to such refund
to the applicable Loan Parties (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Parties under this Section 2.16
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Parties, upon the request
of such Agent or such Lender, agrees to repay the amount paid over to such Loan
Parties (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (k), in no event will
any Agent or any Lender be required to pay any amount to the Borrowers pursuant
to this paragraph (k) if, and then only to the extent, the payment of such
amount would place such Agent or such Lender in a less favorable net after-Tax
position than such Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.16(k) shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrowers or any other
Person.

 

(k)             Each of the Administrative Agent and the Collateral
Administrator shall provide the Borrowers with two (2) properly completed and
duly executed originals of, if it is a “United States person” (as defined in
Section 7701(a)(30) of the Code), Internal Revenue Service Form W-9 certifying
that it is exempt from U.S. federal backup withholding, and, if it is not a
United States person, (1) Internal Revenue Service Form W-8ECI with respect to
payments to be received by it as a beneficial owner and (2) Internal Revenue
Service Form W-8IMY (together with required accompanying documentation) with
respect to payments to be received by it on behalf of the Lenders, and shall
update such forms periodically upon the reasonable request of the Borrowers.

 

Section 2.17       Payments Generally; Pro Rata Treatment.

 

 

 



 71 

 

 

(a)             The Borrowers shall make each payment or prepayment required to
be made by it hereunder (whether of principal, interest or fees, or of amounts
payable under Section 2.14 or 2.15, or otherwise) prior to 3:00 p.m., on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the reasonable
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, NY 10017, pursuant to wire instructions to be provided by
the Administrative Agent, except that payments pursuant to Sections 2.14, 2.15
and 10.04 shall be made directly by the Borrowers to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. All payments hereunder shall be made in U.S. Dollars.

 

(b)             [Reserved].

 

(c)             Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(d)             If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04, 8.04, 8.07 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

 

(e)             Pro Rata Treatment.

 

(i)                Each payment by the Borrowers in respect of the Term Loans
shall be applied to the amounts of such obligations owing to the Lenders pro
rata according to the respective amounts then due and owing to the Lenders.

 

(ii)              Each payment (including each prepayment) by the Borrowers on
account of principal of and interest on the Term Loans shall be made to the
applicable Class or Classes of Term Loans pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Lenders.

 

Section 2.18       Mitigation Obligations; Replacement of Lenders.

 

 

 



 72 

 

 

(a)             If the Borrowers are required to pay any additional amount or
indemnification payment to any Lender under Section 2.14 or to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder, to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, to file
any certificate or document reasonably requested by the Borrowers or to take
other reasonable measures, if, in the judgment of such Lender, such designation,
assignment, filing or other measures (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense (other than immaterial
costs and expenses) and would not otherwise be materially disadvantageous to
such Lender. The Borrowers hereby, jointly and severally, agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)             If, after the date hereof, any Lender requests compensation
under Section 2.14 or if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, or if any Lender becomes a Defaulting Lender,
Non-Extending Lender or Non-Consenting Lender then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, (i) prepay such Lender’s outstanding Term Loans (on a non-pro rata
basis), or (ii) require such Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in Section 10.02), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), in any case as of a Business Day specified in such
notice from the Borrowers; provided that (i) such terminated or assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Term Loans, accrued interest thereon, accrued fees and all other amounts
due, owing and payable to it hereunder at the time of such termination or
assignment, from the assignee (to the extent of such outstanding principal and
accrued interest and fees in the case of an assignment) or the Borrowers (in the
case of all other amounts) and (ii) in the case of an assignment due to payments
required to be made pursuant to Section 2.16, such assignment will result in a
reduction in such compensation or payments.

 

Section 2.19       Certain Fees. The Borrowers shall, jointly and severally, pay
(i) to the Administrative Agent and the Lead Arrangers, the fees to which each
is respectively entitled as set forth in the Fee Letter, among the Lead
Arrangers and the Borrowers, and the Administrative Agent Fee Letter, among the
Administrative Agent and the Borrowers, each dated as of September 14, 2020
(together, the “Fee Letter”), and (ii) to the Collateral Administrator and the
Master Collateral Agent the fees set forth in the Collateral Administrator and
Master Collateral Agent Fee Letter, dated as of the date hereof (the “Collateral
Administrator and Master Collateral Agent Fee Letter”), among the Collateral
Administrator, the Master Collateral Agent and the Borrowers dated as of the
date hereof, in each case at the times set forth therein. Other than the amounts
to be paid on the Closing Date, all amounts due and owing pursuant to the Fee
Letter shall be subject to the payment priorities set forth in Section 2.10(b).

 

Section 2.20       [Reserved].

 

 

 



 73 

 

 

Section 2.21       Premium. Upon the occurrence of an Applicable Trigger Event,
the Borrowers agree to pay to the Administrative Agent for the benefit of each
Lender that holds an applicable Term Loan:

 

(a)             If such Applicable Trigger Event occurs prior to the 3rd
anniversary of the Closing Date, the Make-Whole Amount.

 

(b)             If such Applicable Trigger Event occurs on or after the 3rd
anniversary of the Closing Date, but prior to the 4th anniversary of the Closing
Date, 4.0% of the amount prepaid or repaid (or deemed prepaid or repaid).

 

(c)             If such Applicable Trigger Event occurs on or after the 4th
anniversary of the Closing Date, but prior to the 5th anniversary of the Closing
Date, 2.0% of the amount prepaid or repaid (or deemed prepaid or repaid).

 

(d)             If such Applicable Trigger Event occurs on or after the 5th
anniversary of the Closing Date, 0.0% of the amount prepaid or repaid (or deemed
prepaid or repaid).

 

Any amounts payable in accordance with this Section 2.21 shall be presumed to be
equal to the liquidated damages sustained by the Lenders as the result of the
occurrence of the Applicable Trigger Event, and the Borrowers agree that it is
reasonable under the circumstances currently existing. The Loan Parties
expressly agree that (i) the premium is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel, (ii) the premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made, (iii) there has been a
course of conduct between Lenders and the Borrowers giving specific
consideration in the transaction for such agreement to pay the premium, (iv) the
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this Section 2.21, Section 2.12 and Section 2.13, (v) the agreement
to pay the premium is a material inducement to the Lenders to make the Term
Loans, and (vi) the premium represents a good faith, reasonable estimate and
calculation of the lost profits or damages of the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Lenders or profits lost by the Lenders as a result of such Applicable
Trigger Event.

 

THE PREMIUM IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, AND THE PARTIES HERETO
(OTHER THAN THE COLLATERAL ADMINISTRATOR) EACH ACKNOWLEDGE AND AGREE THAT SUCH
DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT THE SETTLEMENT AMOUNT
IS INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND
NOT A PENALTY.

 

Section 2.22       Nature of Fees. Except as otherwise specified in the Fee
Letter or the Collateral Administrator and Master Collateral Agent Fee Letter,
as applicable, all Fees shall be paid on the dates due, in immediately available
funds, (a) to the Administrative Agent, as provided herein and in the Fee Letter
or (b) the Collateral Administrator or Master Collateral Agent, as applicable,
as provided in the Collateral Administrator and Master Collateral Agent Fee
Letter, as applicable. Once paid, none of the Fees shall be refundable under any
circumstances.

 

 

 



 74 

 

 

Section 2.23      Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default pursuant to Section 7.01(b), the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator
and each Lender (and their respective banking Affiliates) are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding the Escrow Accounts) at any time held and
other indebtedness at any time owing by the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator and each Lender (or any of such
banking Affiliates) to or for the credit or the account of any Loan Party
against any and all of any such overdue amounts owing to such Person under the
Loan Documents, irrespective of whether or not the Administrative Agent, the
Master Collateral Agent, the Collateral Administrator or such Lender shall have
made any demand under any Loan Document; provided that in the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(d) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender, the Master Collateral Agent, the Collateral Administrator and the
Administrative Agent agree promptly to notify the Loan Parties after any such
set-off and application made by such Lender, the Master Collateral Agent, the
Collateral Administrator or the Administrative Agent (or any of such banking
Affiliates), as the case may be, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender, the Master Collateral Agent, the Collateral Administrator and the
Administrative Agent under this Section 2.23 are in addition to other rights and
remedies which such Lender, the Administrative Agent, the Master Collateral
Agent and the Collateral Administrator may have upon the occurrence and during
the continuance of any Event of Default.

 

Section 2.24      Peak Debt Service Coverage Cure. To the extent that
Collections received in the Collection Account with respect to any Quarterly
Reporting Period are insufficient to satisfy the Peak Debt Service Coverage
Ratio Test for such Quarterly Reporting Period (the “Shortfall Period”), at any
time prior to the related Determination Date the Borrowers may deposit, or cause
to be deposited into the Collection Account, funds in an amount necessary to
satisfy the Peak Debt Service Coverage Ratio Test for such Shortfall Period
(determined as if such deposited funds constitute Collections attributable to
such Shortfall Period); provided that (x) deposits made pursuant to this Section
2.24 shall not occur more than five times in the aggregate prior to the Term
Loan Maturity and no more than two times in any 12 month period, (y) any such
amounts received in the Collection Account on or prior to the applicable
Determination Date in accordance with this Section 2.24 will be treated as
Collections for purposes of the Peak Debt Service Coverage Ratio Test for the
Shortfall Period and (z) amounts deposited in the Collection Account after such
Determination Date and designated as Cure Amounts by the Borrowers shall be
treated as Collections for the Quarterly Reporting Period in which such funds
were deposited and shall not be included in the Peak Debt Service Coverage Ratio
Test for the Shortfall Period (amounts deposited pursuant to this paragraph
being, “Cure Amounts”).

 

 

 



 75 

 

 

Section 2.25       Payment of Obligations. Subject to the provisions of Section
7.01, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the Loan
Parties, the Lenders shall be entitled to immediate payment of such Obligations.

 

Section 2.26       Defaulting Lenders.

 

(a)             If at any time any Lender becomes a Defaulting Lender, then the
Borrowers may replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender.

 

(b)             Any Lender being replaced pursuant to Section 2.26(a) shall (i)
execute and deliver to the Administrative Agent, an Assignment and Acceptance
with respect to such Lender’s outstanding Term Loan Commitments and Term Loans,
and (ii) deliver any documentation evidencing such Term Loans to the Borrowers
or the Administrative Agent. Pursuant to such Assignment and Acceptance, (A) the
assignee Lender shall acquire all or a portion, as specified by the Borrowers
and such assignee, of the assigning Lender’s outstanding Term Loan Commitments
and Term Loans, (B) all obligations of the Borrowers owing to the assigning
Lender relating to the Term Loan Commitments and Term Loans so assigned shall be
paid in full by the assignee Lender to such assigning Lender concurrently with
such Assignment and Acceptance (including, without limitation, any amounts owed
under Section 2.15 due to such replacement occurring on a day other than a
Payment Date), and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate documentation
executed by the Borrowers, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Term Loan Commitments and Term Loans, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender; provided that an assignment contemplated by this
Section 2.26(b) shall become effective notwithstanding the failure by the
assigning Lender to deliver the Assignment and Acceptance contemplated by this
Section 2.26(b), so long as the other actions specified in this Section 2.26(b)
shall have been taken.

 

(c)             Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law, such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of “Required Lenders” and Section 10.08.

 

(d)             Any amount paid by the Borrowers or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but shall
instead be retained by the Administrative Agent in a segregated account until
(subject to Section 2.26(f)) the termination of the Term Loan Commitments and
payment in full of all obligations of the Borrowers hereunder and will be
applied by the Collateral Administrator, to the fullest extent permitted by law,
to the making of payments from time to time in the following order of priority:

 

 

 



 76 

 

 

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent;

 

second, to the payment of the Default Interest and then current interest due and
payable to the Lenders which are Non-Defaulting Lenders hereunder, ratably among
them in accordance with the amounts of such interest then due and payable to
them,

 

third, to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them,

 

fourth, to pay principal then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them,

 

fifth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and

 

sixth, after the termination of the Term Loan Commitments and payment in full of
all obligations of the Borrowers hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

 

(e)             The Borrowers may terminate the unused amount of the Term Loan
Commitment of any Lender that is a Defaulting Lender upon not less than five (5)
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the Non-Defaulting Lenders thereof), and in such event the provisions of
Section 2.26(d) will apply to all amounts thereafter paid by the Borrowers for
the account of such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts), provided that (i) no
Event of Default shall have occurred and be continuing and (ii) such termination
shall not be deemed to be a waiver or release of any claim any Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender.

 

(f)              If the Borrowers and the Administrative Agent agree in writing
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the Non-Defaulting
Lenders, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.26(d)), such Lender shall purchase at par such portions of outstanding
Term Loans of the other Lenders, and/or make such other adjustments, as the
Administrative Agent may determine to be necessary to cause the Lenders to hold
Term Loans on a pro rata basis in accordance with their respective Term Loan
Commitments, whereupon such Lender shall cease to be a Defaulting Lender and
will be a Non-Defaulting Lender; provided that no adjustments shall be made
retroactively with respect to fees accrued while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender shall constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

 

 



 77 

 

 

(g)             Notwithstanding anything to the contrary herein, the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 8.05.

 

Section 2.27       Incremental Term Loans.

 

(a)             Borrowers Request. The Borrowers may, by written notice to the
Administrative Agent from time to time, request an increase to the existing
Facility or one or more new term loan facilities (the commitments thereunder,
the “Incremental Commitments” and the Term Loans thereunder, the “Incremental
Term Loans”) in an amount not less than $25.0 million individually from one or
more Incremental Lenders (which may include any existing Lender) willing to
provide such Incremental Commitments in their sole discretion; provided that
each Incremental Lender (which is not an existing Lender) shall be subject to
the approval requirements of Section 10.02. Each such notice shall specify (i)
the date (each, an “Increase Effective Date”) on which the Borrowers propose
that the proposed Incremental Commitments shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter notice as agreed to by
the Administrative Agent) and (ii) the identity of each Eligible Assignee to
whom the Borrowers propose any portion of such Incremental Commitments be
allocated and the amounts of such allocations (each provider of the Incremental
Commitments referred to herein as an “Incremental Lender”); provided that any
existing Lender approached to provide all or a portion of the proposed
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.

 

(b)             Conditions. Any new Incremental Commitments shall become
effective as of such Increase Effective Date provided that:

 

(i)                each of the conditions set forth in Section 4.02 shall be
satisfied or waived by the Incremental Lenders on or prior to such Increase
Effective Date;

 

(ii)              no Default, Event of Default or Early Amortization Event shall
have occurred and be continuing or would result from giving effect to the
Incremental Commitments on, or the making of any Incremental Term Loans on, such
Increase Effective Date;

 

(iii)            after giving effect to the Borrowing of the applicable
Incremental Term Loans on the Increase Effective Date (and assuming such
Borrowing on such date in the case of any delayed draw term loan), the aggregate
outstanding principal amount of the Priority Lien Debt, giving effect to any
reductions of such outstanding amount including as a result of any voluntary
prepayments (including those pursuant to debt buybacks made by the Borrowers in
an amount equal to the face value of such indebtedness), mandatory prepayments
and amortization of Priority Lien Debt prior to such time, shall not (excluding
any fees, premiums, costs and other expenses in connection therewith) exceed the
Priority Lien Cap;

 

 

 



 78 

 

 

(iv)             the Rating Agency Condition has been satisfied;

 

(v)               the pro forma Peak Debt Service Coverage Ratio (calculated
using the Maximum Quarterly Debt Service of the then existing Term Loans and the
Incremental Term Loans) as of the immediately preceding Determination Date,
immediately after giving effect to the making of the Incremental Term Loans
shall be more than (i) for any date of determination prior to the Determination
Date occurring in July 2022, 1.50 to 1.00, (ii) for any date of determination
during the period beginning on or after the Determination Date occurring in July
2022 but excluding the Determination Date occurring in January 2023, 1.75 to
1.00 and (iii) for any date of determination occurring on or after the
Determination Date in January 2023, 2.25 to 1.00; and

 

(vi)             there is no action, proceeding, or investigation pending or
threatened in writing against any Loan Party before any court or administrative
agency that has a reasonable likelihood of adverse determination, which
determination would reasonably be expected to result in a Material Adverse
Effect.

 

(c)             Terms of Incremental Commitments. The terms and provisions of
Term Loans made pursuant to any Incremental Commitments shall be as follows:

 

(i)                terms and provisions with respect to interest rates, maturity
date and amortization schedule of Incremental Term Loans made pursuant to any
Incremental Commitments shall be as agreed upon between the Borrowers and the
applicable Lenders providing such Incremental Term Loans (it being understood
that the Incremental Term Loans may be part of the Initial Term Loans or any
other Class of Term Loans);

 

(ii)              the Weighted Average Life to Maturity of any Term Loans made
pursuant to Incremental Commitments shall be no shorter than the remaining
Weighted Average Life to Maturity of the existing Term Loans;

 

(iii)            the maturity date for such Term Loans shall be on or after the
Latest Maturity Date;

 

(iv)             to the extent that the terms and provisions of Incremental Term
Loans are not identical to an outstanding Class of Term Loans (except to the
extent permitted by clauses (i), (ii) and (iii) above), such terms and
conditions shall (A) be reasonably acceptable to the Administrative Agent or (B)
not be materially more restrictive to the Borrowers than the terms of the
then-outstanding Term Loans (except for (1) covenants, events of default and
guarantees applicable only to periods after the Latest Maturity Date (as of the
date of the incurrence of such Incremental Term Loans) and (2) subject to clause
(vi), pricing, fees, rate floors, premiums, optional prepayment or redemption
terms) unless the Lenders under the then-outstanding Term Loans, receive the
benefit of such more restrictive terms; provided that in no event shall such
Incremental Term Loans be subject to events of default resulting (either
directly or through a cross-default or cross-acceleration provision) from the
occurrence of any event described in the definition of “Parent Bankruptcy Event”
(or the occurrence of any such event with respect to any Subsidiary of Delta
other than any SPV Party) except on the same terms as the then-outstanding Term
Loans;

 

 

 



 79 

 

 

(v)               such Incremental Term Loans shall not be subject to any
Guarantee by any Person other than a Loan Party and shall not be secured by a
Lien on any asset other than any asset constituting Collateral (except to the
extent that any additional collateral security is added to the Collateral to
secure, and additional guarantees are added for the benefit of, the
then-outstanding Term Loans); and

 

(vi)             the All-In Yield applicable to any Incremental Term Loans shall
be determined by the Borrowers and the applicable Lenders providing such
Incremental Term Loans; provided that if the All-In Yield of any such
Incremental Term Loans exceeds the All-In Yield on any then-existing Term Loans
(calculated in the same manner and after giving effect to any amendment to
interest rate margins applicable to such existing Term Loans after the Closing
Date but immediately prior to the time of the making of such Incremental Term
Loans) by more than 0.50%, the applicable margins applicable to such existing
Term Loans shall be increased to the extent necessary so that the yield on such
Term Loans is 0.50% less than the All-In Yield on such Incremental Term Loans
(it being agreed that any increase in yield to such existing Term Loans required
due to the application of a LIBO Rate or Alternate Base Rate floor on any
Incremental Term Loans shall be effected solely through an increase in (or
implementation of, as applicable) any LIBO Rate or Alternate Base Rate floor
applicable to such existing Term Loans).

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Incremental Lender making such Incremental Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to effect the provisions of this Section
2.27. In addition, unless otherwise specifically provided herein, all references
in the Loan Documents to Term Loans shall be deemed, unless the context
otherwise requires, to include references to any Term Loans made pursuant to
Incremental Commitments and this Agreement.

 

(d)             Making of New Term Loans. On any Increase Effective Date on
which one or more Incremental Commitments becomes effective, subject to the
satisfaction of the foregoing terms and conditions, each Incremental Lender
holding such Incremental Commitment shall make an Incremental Term Loan to the
Borrowers in an amount equal to its Incremental Commitment.

 

 

 



 80 

 

 

(e)             Equal and Ratable Benefit. The Incremental Term Loans and
Incremental Commitments established pursuant to this Section 2.27 shall
constitute Term Loans and Term Loan Commitments under, and shall be entitled to
all the benefits afforded by, this Agreement and the other Loan Documents and
shall, without limiting the foregoing, benefit equally and ratably from the
security interests created by the Collateral Documents.

 

Section 2.28       Extension of Term Loans.

 

(a)             Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, a “Extension Offer”), made from time to
time by the Borrowers to all Lenders holding Term Loans with like maturity date,
on a pro rata basis (based on the aggregate Term Loan Commitments with like
maturity date) and on the same terms to each such Lender, the Borrowers are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in any such Extension Offers to extend
the scheduled maturity date with respect to all or a portion of any outstanding
principal amount of such Lender’s Term Loans and otherwise modify the terms of
such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by changing the interest rate or fees payable in
respect of such Term Loan Commitments) (each, an “Extension”, and each group of
Term Loans, as so extended, as well as the original Term Loans not so extended,
being a “tranche of Term Loans”, and any Extended Term Loan shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied or waived:

 

(i)                no Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the applicable Lenders (the “Extension Offer Date”);

 

(ii)              except as to interest rates, fees, scheduled amortization
payments of principal and final maturity (which shall be as set forth in the
relevant Extension Offer), the Term Loan of any Lender that agrees to an
Extension with respect to such Term Loan extended pursuant to an Extension
Amendment (an “Extended Term Loan”), shall be a Term Loan with the same terms as
the original Term Loans; provided that (1) the permanent repayment of Extended
Term Loans after the applicable Extension shall be made on a pro rata basis with
all other Term Loans, except that the Borrowers shall be permitted to
permanently repay any such tranche of Term Loans on a better than a pro rata
basis as compared to any other tranche of Term Loans with a later maturity date
than such tranche of Term Loans, (2) assignments and participations of Extended
Term Loans shall be governed by the same assignment and participation provisions
applicable to Term Loans, (3) the relevant Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of such Extension
Amendment (immediately prior to the establishment of such Extended Term Loans),
(4) Extended Term Loans may have call protection as may be agreed by the
Borrowers and the applicable Lenders of such Extended Term Loans, (5) no
Extended Term Loans may be optionally prepaid prior to the date on which all
Term Loans with an earlier Term Loan Maturity Date are repaid in full, unless
such optional prepayment is accompanied by a pro rata optional prepayment of
such other Term Loans and (6) at no time shall there be Term Loans hereunder
(including Extended Term Loans and any original Term Loans) which have more than
five different maturity dates;

 

 

 



 81 

 

 

(iii)            all documentation in respect of such Extension shall be
consistent with the foregoing; and

 

(iv)             any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrowers.

 

For the avoidance of doubt, no Lender shall be obligated to accept any Extension
Offer.

 

(b)             [Reserved].

 

(c)             With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.28, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.12 or
Section 2.13 and (ii) each Extension Offer shall specify the minimum amount of
Term Loans to be tendered, which shall be a minimum amount reasonably approved
by the Administrative Agent (a “Minimum Extension Condition”). The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.28 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.12, 2.17 and 8.08) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.28.

 

(d)             The consent of the Administrative Agent shall not be required to
effectuate any Extension. No consent of any Lender shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion thereof),
as applicable. All Extended Term Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents (each, an “Extension Amendment”)
with the Borrowers as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrowers in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.28.

 

(e)             In connection with any Extension, the Borrowers shall provide
the Administrative Agent at least five (5) Business Days (or such shorter period
as may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

 

 

 



 82 

 

 

Section 3.

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to make Term Loans hereunder, each Loan Party
jointly and severally represents and warrants as follows:

 

Section 3.01       Organization and Authority. Each of the Loan Parties (a) is
duly organized or incorporated, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of the jurisdiction of its organization or incorporation and is duly qualified
and in good standing in each other jurisdiction in which the failure to so
qualify would have a Material Adverse Effect and (b) has the requisite corporate
or limited liability company power and authority to effect the Transactions and
(c) has the requisite power and authority and the legal right to own or lease
and operate their properties, pledge or grant other security interests over the
Collateral and to conduct their business as now or currently proposed to be
conducted.

 

Section 3.02       Air Carrier Status. Delta is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. Delta holds an air carrier operating certificate issued pursuant to
Chapter 447 of Title 49. Delta is a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 and as that statutory provision has been
interpreted by the DOT pursuant to its policies (a “United States Citizen”).
Delta possesses all necessary certificates, franchises, licenses, permits,
rights, designations, authorizations, exemptions, concessions, frequencies and
consents which relate to the operation of the routes flown by it and the conduct
of its business and operations as currently conducted except where failure to so
possess would not, in the aggregate, have a Material Adverse Effect.

 

Section 3.03       Due Execution. The execution, delivery and performance by the
Loan Parties of each of the Transaction Documents to which it is a party:

 

(a)             are within the respective corporate or limited liability company
powers of such Loan Party, have been duly authorized by all necessary corporate
or limited liability company action, including the consent of shareholders or
members where required, and do not (i) contravene the charter, memorandum and
articles of association, by-laws or limited liability company agreement (or
equivalent documentation) of such Loan Party, (ii) violate any applicable law
(including, without limitation, the Securities Exchange Act of 1934) or
regulation (including, without limitation, Regulations T, U or X of the Board),
or any order or decree of any court or Governmental Authority, other than
violations by a Loan Party which would not reasonably be expected to have a
Material Adverse Effect or (iii) conflict with or result in a breach of, or
constitute a default under, any material indenture, mortgage or deed of trust or
any material lease, agreement or other instrument binding on a Loan Party or any
of their properties, which, in the aggregate, would reasonably be expected to
have a Material Adverse Effect; and

 

 

 



 83 

 

 

(b)             do not require the consent, authorization by or approval of or
notice to or filing or registration with any Governmental Authority or any other
Person, other than (i) the filing of financing statements under the UCC, (ii)
the filings and consents contemplated by the Collateral Documents (including
appropriate filings with the U.S. Patent and Trademark Office), (iii) approvals,
consents and exemptions that have been obtained on or prior to the Closing Date
and remain in full force and effect, (iv) consents, approvals and exemptions
that the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect and (v) routine reporting obligations. Each
Transaction Document to which a Loan Party is a party has been duly executed and
delivered by the Loan Parties party thereto. This Agreement and the other
Transaction Documents to which any Loan Party is a party, when delivered
hereunder or thereunder, will be a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.04       [Reserved].

 

Section 3.05       Financial Statements; Material Adverse Change.

 

(a)             Delta has furnished to the Administrative Agent on behalf of the
Lenders copies of the audited consolidated financial statements of Delta and its
Subsidiaries for the fiscal year ended December 31, 2019, reported on by Ernst &
Young LLP. Such financial statements present fairly, in all material respects,
in accordance with GAAP, the financial condition, results of operations and cash
flows of Delta and its Subsidiaries on a consolidated basis as of the date
thereof and for the period covered thereby (subject to normal year-end audit
adjustments and the absence of footnotes in the case of the unaudited financial
statements). Documents required to be delivered pursuant to this Section 3.05(a)
which are made available via EDGAR, or any successor system of the SEC, in
Delta’s Annual Report on Form 10-K, shall be deemed delivered to the
Administrative Agent and the Lenders on the date such documents are made so
available.

 

(b)             Since December 31, 2019, there has been no Material Adverse
Change.

 

Section 3.06       [Reserved].

 

Section 3.07       Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.

 

Section 3.08       Use of Proceeds. The proceeds of the Term Loans received on
the Closing Date shall be used (a) to fund the Reserve Account, (b) to fund the
Collection Account and such proceeds of the Term Loans deposited into the
Collection Account will be distributed by Loyalty Co to HoldCo 3 and
subsequently by HoldCo 3 to HoldCo 2 to make the Delta Intercompany Loan to
Delta and (c) to pay transaction costs, fees and expenses as contemplated hereby
and as referred to in Section 2.19), and no part of the proceeds of any Term
Loan will be used for any purpose which would violate, or be inconsistent with,
any of the margin regulations of the Board.

 

 

 



 84 

 

 

Section 3.09       Litigation and Compliance with Laws.

 

(a)             Except as disclosed in Delta’s Annual Report on Form 10-K for
2019 or any report filed by Delta on Form 10-Q or Form 8-K with the SEC after
December 31, 2019, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Loan Parties, threatened against any Loan
Party or any of their respective properties (including any properties or assets
that constitute Collateral under the terms of the Loan Documents), before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that (i) are likely to have a Material
Adverse Effect or (ii) could reasonably be expected to affect the legality,
validity, binding effect or enforceability of the Loan Documents, the IP
Agreements, the Intercompany Agreements or the SkyMiles Agreements or, in any
material respect, the rights and remedies of the Secured Parties under the Loan
Documents or in connection with the Transactions.

 

(b)             Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, each Loan Party to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.

 

Section 3.10       [Reserved].

 

Section 3.11       [Reserved].

 

Section 3.12       [Reserved].

 

Section 3.13       Investment Company Act. No Loan Party is, or is required to
be, registered as an “investment company” under the 1940 Act.

 

Section 3.14       Ownership of Collateral.

 

(a)             Each Grantor has good title, leasehold, license or rights to
use, all Collateral (other than Intellectual Property and data, which is
addressed below in clause (b)) owned or purported to be owned by it that is
material to the conduct of the business of such Grantor, in each case free and
clear of all Liens other than Permitted Liens.

 

(b)             Except for Intellectual Property and data that is not material,
individually or in the aggregate, to the conduct of the business of Loyalty Co,
Loyalty Co has good title to all Intellectual Property and data that is
Collateral owned or purported to be owned by it, in each case free and clear of
all Liens other than Permitted Liens, subject to the filing of assignments at
the applicable intellectual property office for Intellectual Property
contributed directly or indirectly to Loyalty Co pursuant to the Contribution
Agreements.

 

Section 3.15       Perfected Security Interests. The Collateral Documents, taken
as a whole, are effective to create in favor of the Master Collateral Agent for
the benefit of the Secured Parties, a legal, valid and enforceable security
interest in all of the Collateral to the extent purported to be created thereby,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. With respect to the Collateral
as of the Closing Date, at such time as (a) financing statements in appropriate
form are filed in the appropriate offices (and the appropriate fees are paid),
(b) the execution of Account Control Agreements, and (c) the appropriate filings
with the United States Patent and Trademark Office are made, the Master
Collateral Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings, registrations or recordations or upon the taking of
the actions described in clauses (a), (b) and (c) above, subject in each case
only to Permitted Liens, and such security interest is entitled to the benefits,
rights and protections afforded under the Collateral Documents applicable
thereto (subject to the qualification set forth in the first sentence of this
Section 3.15).

 

 

 



 85 

 

 

Section 3.16       Payment of Taxes. Each Loan Party has timely filed or caused
to be filed all Tax returns and reports required to have been filed by it and
has paid or caused to be paid when due all Taxes required to have been paid by
it, except and solely to the extent that, in each case (a) such Taxes are being
contested in good faith by appropriate proceedings or (b) the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.17       Anti-Corruption Laws and Sanctions. Delta has implemented and
maintains in effect policies and procedures reasonably designed to promote
compliance by Delta, its Subsidiaries and, when acting in such capacity, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Delta and its Subsidiaries are in compliance in
all material respects with Anti-Corruption Laws and applicable Sanctions. None
of Delta, any of its Subsidiaries or to the knowledge of Delta any of their
respective directors or officers is a Sanctioned Person. No Loan Party will, nor
will any Loan Party permit any of its Subsidiaries to use, lend, make payments
of, contribute or otherwise make available, all or any part of the proceeds of
any Borrowing for the purpose of funding, financing or facilitating any
activities, business or transactions of or with any Sanctioned Person, or in any
Sanctioned Country, except to the extent licensed by OFAC or otherwise
authorized under U.S. law.

 

Section 3.18       Schedule of the SkyMiles Agreements; Sole Intercompany
Agreement. Schedule 3.18 sets forth the name of each SkyMiles Agreement and each
Material SkyMiles Agreement as of the Closing Date. After giving effect to any
agreements, licenses or sublicenses terminated or cancelled on the Closing Date,
other than the Intercompany Agreements, the Delta Intercompany Note, the Deeds
of Undertaking, the Management Agreement and the IP Agreements provided to the
Administrative Agent prior to the Closing Date, no Loan Party is party to any
material agreement, license or sublicense with any other Loan Party governing
the SkyMiles Program.

 

Section 3.19       Representations Regarding the SkyMiles Agreements. With
respect to each SkyMiles Agreement as of the Closing Date and on the initial
date that an agreement is designated as a “SkyMiles Agreement” on Schedule 3.18
(solely in respect of such SkyMiles Agreement) pursuant to Section 5.16(i):

 

 

 



 86 

 

 

(a)             (i) each Loan Party that is a party to such SkyMiles Agreement
had full legal capacity to execute and deliver such SkyMiles Agreement and (ii)
(x) such SkyMiles Agreement is in full force and effect and constitutes the
legal, valid and binding obligation of the applicable Loan Party enforceable
against such Loan Party in accordance with its terms, subject to usual and
customary bankruptcy, insolvency and equity limitations and (y) such SkyMiles
Agreement is not subject to, or the subject of any assertions in respect of, any
material litigation, dispute or offset of the applicable Loan Party or its
Subsidiaries;

 

(b)             to the knowledge of the Loan Parties, (i) no default by any
party thereto exists and (ii) no party thereto is delinquent in payment of any
other amounts required to be paid thereunder, in each case, that would
reasonably be expected to result in a Material Adverse Effect;

 

(c)             such SkyMiles Agreement complies with, and will not violate, any
applicable law except as would not reasonably be expected to result in a
Material Adverse Effect;

 

(d)             except as disclosed to the Administrative Agent, the SkyMiles
Agreements permit the Loan Parties to (i) grant a security interest therein
granted to the Master Collateral Agent pursuant to the Collateral Documents and
(ii) transfer such SkyMiles Agreement and the Loan Parties’ right, title and
interest therein to Loyalty Co pursuant to the Contribution Agreements; and

 

(e)             as of the Closing Date, the Collateral includes all of the
rights under the contracts that generate at least 95.0% of the SkyMiles Revenues
for the preceding twelve (12) calendar months.

 

Section 3.20       Compliance with IP Agreements. Each Loan Party is in
compliance in all material respects with the terms and conditions of each IP
Agreement to which they are a party as of the Closing Date.

 

Section 3.21       Solvency; Fraudulent Conveyance. Both immediately before and
immediately after giving effect to the Borrowings on the Closing Date, the fair
value of the assets (on a going concern basis) of the Loan Parties (taken as a
whole) is greater than the fair value of the liabilities (including, without
limitation, contingent liabilities if and to the extent required to be recorded
as a liability on the financial statements of such Person in accordance with
GAAP) of such Loan Party, and the Loan Parties (taken as a whole) are Solvent.
No Loan Party intends to incur, or believes that it has incurred, debts beyond
its ability to pay such debts as they mature in the ordinary course of business.
As of the Closing Date, no Loan Party is contemplating the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, provisional liquidator, conservator,
trustee or similar official in respect of such Person or any of its assets. No
Grantor is transferring any Collateral with any intent to hinder, delay or
defraud any of its creditors. As of the Closing Date, no liquidation or
dissolution of any Loan Party is pending or, to the knowledge of any such
Person, threatened. As of the Closing Date, no receivership, insolvency,
bankruptcy, reorganization or other similar proceedings relative to any Loan
Party is pending, or to the knowledge of any such Person, threatened.

 

Section 3.22       Intellectual Property.

 

 



 87 

 

 

(a)             Except as would not be reasonably expected to result in a
Material Adverse Effect, Delta and its Subsidiaries have taken commercially
reasonable measures to protect the confidentiality of the SkyMiles Customer Data
and all Trade Secrets of Delta and its Subsidiaries included in the SkyMiles
Intellectual Property (and any material Trade Secrets owned by any Person to
whom any Loan Party or any of its Subsidiaries has a confidentiality obligation
with respect to the SkyMiles Program), as determined in their commercially
reasonable business judgment. No material portion of the SkyMiles Customer Data,
and no such material Trade Secrets have been disclosed by Delta and its
Subsidiaries to any Person other than (i) pursuant to a written agreement
restricting the disclosure and use thereof or (ii) SkyMiles Customer Data
disclosed to members in the ordinary course of operating the SkyMiles Program.
Except as would not be reasonably expected to result in a Material Adverse
Effect, no current or former employee, contractor or consultant of Delta or its
Subsidiaries or their Affiliates has any right, title or interest in or to any
SkyMiles Intellectual Property. All Persons (including any current or former
employees, contractors or consultants) who have developed, created, conceived or
reduced to practice any material SkyMiles Intellectual Property for Delta or any
of its Subsidiaries have assigned all right, title and interest in and to all
such SkyMiles Intellectual Property pursuant to a valid and enforceable written
contract or by operation of law.

 

(b)             Following the contribution on the Closing Date of the SkyMiles
Intellectual Property by Delta, directly or indirectly, to Loyalty Co pursuant
to the Contribution Agreements, Delta and each of its subsidiaries (other than
Loyalty Co) would not be able to operate the SkyMiles Program in a manner
materially consistent with the operation of the SkyMiles Program on the Closing
Date, or any other similar airline loyalty program (other than a Permitted
Acquisition Loyalty Program or Specified Minority Owned Program), without the
rights granted to Delta with respect to such SkyMiles Intellectual Property
under the IP Licenses.

 

Section 3.23       Privacy and Data Security.

 

(a)             Except as would not be reasonably expected to result in a
Material Adverse Effect, each applicable Loan Party maintains commercially
reasonable privacy and data security policies. Except as would not be reasonably
expected to result in a Material Adverse Effect, during the five (5) year period
preceding the date hereof, each applicable Loan Party and each of its
Subsidiaries and each of its Third Party Processors have been and, as of the
date hereof, is in compliance with (i) all internal privacy policies and privacy
policies contained on any websites maintained by or on behalf of each such Loan
Party or such Subsidiary, and such policies are consistent with the actual
practices of such entity, (ii) all Data Protection Laws with respect to Personal
Data, including Data Protection Laws anywhere in the United States, the State of
California, the Cayman Islands, the United Kingdom and the European Union and
(iii) its contractual commitments and obligations regarding Personal Data.

 

(b)             Except as would not be reasonably expected to result in a
Material Adverse Effect, the consummation of the transactions contemplated by
this Agreement will not cause any Loan Party to be in violation or breach of any
policy of any Loan Party, law of the United States or European Union or
contractual agreement to which any Loan Party is a party, in each case with
respect to Personal Data. 

 

 

 



 88 

 

 

Section 4.

CONDITIONS OF LENDING

 

Section 4.01       Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):

 

(a)             Supporting Documents. The Administrative Agent shall have
received with respect to the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                to the extent available in the applicable jurisdiction, a
certificate of the Secretary of State of the state of such entity’s
incorporation or formation (other than in respect of any entity incorporated in
the Cayman Islands), dated as of a recent date, as to the good standing of that
entity and as to the charter documents on file in the office of such Secretary
of State and a certificate of good standing issued by the Registrar of Companies
dated as of a recent date in respect of each Loan Party incorporated, registered
or formed in the Cayman Islands;

 

(ii)              a certificate of the Secretary or an Assistant Secretary (or
similar officer), of such entity dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of
incorporation, registration or formation and the memorandum and articles of
association, by-laws or limited liability company or other operating agreement
(as the case may be) (or equivalent constitutional documents) of that entity as
in effect on the date of such certification, (B) that attached thereto is a true
and complete copy of resolutions adopted by the board of directors, board of
managers or members (or similar managing body) of that entity authorizing the
Borrowings hereunder, the execution, delivery and performance in accordance with
their respective terms of this Agreement, the other Loan Documents and any other
documents required or contemplated hereunder or thereunder, and the granting of
the Liens contemplated hereby or the other Loan Documents (in each case to the
extent applicable to such entity), (C) that the certificate of incorporation,
registration or formation (or equivalent constitutional documents ) of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above (if applicable), and (D) as to the incumbency and specimen
signature of each officer of that entity executing this Agreement and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another officer or
similar authorized person of that entity as to the incumbency and signature of
the officer signing the certificate referred to in this clause (ii)); and

 

(iii)            an Officer’s Certificate from each Loan Party certifying (A) as
to the accuracy in all material respects of the representations and warranties
made by it contained in the Loan Documents as though made on the Closing Date,
except to the extent that any such representation or warranty by its terms is
made as of a different specified date, in which case as of such date (provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects as of the applicable date, before and after giving effect to the
Transactions), (B) as to the absence of any Early Amortization Event or an Event
of Default occurring and continuing on the Closing Date before and after giving
effect to the Transactions and (C) such other matters as agreed between the
Borrowers and the Administrative Agent.

 

 

 



 89 

 

 

(b)             Term Loan Credit Agreement. Each party hereto (including each
Borrower and each Guarantor) shall have duly executed and delivered to the
Administrative Agent this Agreement.

 

(c)             Security Agreements. The Loan Parties shall have duly executed
and delivered to the Administrative Agent the Security Agreement, the Cayman
Share Mortgage and each of the IP Security Agreements, in each case in form and
substance reasonably acceptable to the Administrative Agent and all financing
statements in form and substance reasonably acceptable to the Administrative
Agent, as may be required to grant an enforceable security interest in the
applicable Collateral (subject to the terms hereof and of the other Loan
Documents) in accordance with the UCC as enacted in all relevant jurisdictions,
together with certificates, if any, representing the pledged Equity Interests
accompanied by undated stock powers executed in blank to the extent required by
the Security Agreement.

 

(d)             Collateral Agency and Accounts Agreement. The Borrowers, the
Collateral Administrator, the Depositary and the Master Collateral Agent shall
have executed the Collateral Agency and Accounts Agreement.

 

(e)             Opinions of Counsel. The Administrative Agent, the Lenders, the
Collateral Administrator and the Master Collateral Agent shall have received
each of the following, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent, the Lenders, the Collateral
Administrator and the Master Collateral Agent:

 

(i)                a customary written opinion of David Cartee, Associate
General Counsel for Delta;

 

(ii)              a customary written opinion of Davis Polk & Wardwell LLP,
special New York counsel to the Loan Parties, including a true contribution
opinion and a non-conflict with contractual obligations opinion;

 

(iii)            a customary written opinion of Dorsey & Whitney LLP, special
Delaware counsel to the Loan Parties;

 

(iv)             a customary written opinion of Walkers, special Cayman Islands
counsel to the Secured Parties, including as to non-consolidation of Loyalty Co,
HoldCo 1, HoldCo 2, HoldCo 3 and Delta;

 

 

 



 90 

 

 

(v)               a customary written opinion of Maples and Calder, special
Cayman Islands counsel to the Loan Parties; and

 

(vi)             a customary written opinion of Kilpatrick Townsend & Stockton
LLP, special New York counsel to the Loan Parties.

 

(f)              Account Control Agreements. The Administrative Agent shall have
received fully executed copies of the Account Control Agreement with respect to
the Collection Account.

 

(g)             Payment of Fees and Expenses. The Borrowers shall have paid to
the Agents, the Lead Arrangers and the Lenders the then unpaid balance of all
accrued and unpaid Fees due, owing and payable under and pursuant to this
Agreement, as referred to in Sections 2.19, and all reasonable and documented
out-of-pocket expenses of the Administrative Agent (including reasonable
attorneys’ fees of Milbank LLP and Walkers) and the Collateral Administrator,
the Master Collateral Agent and the Depositary (including reasonable attorneys’
fees of Smith, Gambrell & Russell, LLP) for which invoices have been presented
at least two (2) Business Days prior to the Closing Date, or the Borrowers shall
have authorized that such fees and expenses be deducted from the proceeds of the
initial funding under the Term Loans.

 

(h)             Lien Searches. The Administrative Agent shall have received
copies of (i) UCC, tax and judgment lien searches, in each case as of a recent
date that name Loyalty Co and the other SPV Parties (under their current and any
previous names used within the last five years) and in such offices and the
states (or other jurisdictions) of formation of such Persons or in which the
chief executive office of each such Person is located together with copies of
the financing statements (or similar documents) disclosed by such search, and
(ii) lien searches of the United States Patent and Trademark Office and United
States Copyright Office in respect of the SkyMiles Intellectual Property
transferred by Delta pursuant to the Contribution Agreements on the Closing
Date, in each case of (i) and (ii) accompanied by evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated in any such
financing statement (or similar document) are in respect of a Permitted Lien.

 

(i)              [Reserved].

 

(j)              Representations and Warranties. All representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents executed and delivered on the date hereof or on the Closing Date shall
be true and correct in all material respects on and as of the Closing Date,
before and after giving effect to the Transactions, as though made on and as of
such date (except to the extent any such representation or warranty by its terms
is made as of a different specified date, in which case as of such specified
date); provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date, before and after giving effect to the Transactions.

 

 

 



 91 

 

 

(k)             No Early Amortization Event or Event of Default. Before and
after giving effect to the Transactions, no Early Amortization Event or Event of
Default shall have occurred and be continuing on the Closing Date.

 

(l)              Patriot Act. The Lenders shall have received at least three (3)
days prior to the Closing Date all documentation and other information,
including a Beneficial Ownership Certification, required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, that such Lenders shall have
requested from any Loan Party at least ten (10) days prior to the Closing Date.

 

(m)           Solvency Certificate. The Administrative Agent shall have received
a certificate of the chief financial officer or treasurer (or other comparable
officer) of Delta certifying that the Loan Parties (taken as a whole) are, and
will be immediately after giving effect to the Facility, Solvent.

 

(n)             Direction of Payment. Delta shall provide confirmation that a
Direction of Payment has been delivered to a sufficient number of counterparties
under SkyMiles Agreements to cause at least 90% of the SkyMiles Revenues to be
directly deposited into the Collection Account.

 

(o)             Contribution Agreements. The Borrowers shall provide copies of
executed agreements evidencing the transfer of (i) all of Delta’s rights, title
and interest in and to the SkyMiles Intellectual Property that it owns or
purports to own (excluding the Composite Marks and the Specified Intellectual
Property) to Loyalty Co, (ii) all of Delta’s rights to establish, create,
organize, initiate, participate, operate, assist, benefit from, promote or
otherwise be involved in or associated with, in any capacity, the SkyMiles
Program or any other customer loyalty miles program or any similar customer
loyalty program to Loyalty Co (other than with respect to a Specified Minority
Owned Program or a Permitted Acquisition Loyalty Program), and (iii) all of
Delta’s rights, title and interest in, to and under the SkyMiles Agreements
(other than the Intercompany Agreements), in each case, pursuant to Contribution
Agreements in form and substance reasonably satisfactory to the Administrative
Agent.

 

(p)             Other Transaction Documents. The Administrative Agent shall have
received a copy of each other Transaction Document duly executed and delivered
by each of the parties thereto.

 

(q)             Ratings. The Loan Parties shall have obtained ratings for the
Initial Term Loans from two (2) Rating Agencies (which Rating Agencies are
acceptable to the Lead Arrangers in their sole discretion).

 

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

 

 

 



 92 

 

 

Section 4.02       Conditions Precedent to Each Loan. The obligation of the
Lenders to make any Term Loans, including the Term Loans to be made on the
Closing Date, is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent:

 

(a)             Notice. The Administrative Agent shall have received a Loan
Request pursuant to Section 2.03 with respect to such Borrowing.

 

(b)             Representations and Warranties. All representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents to which it is a party shall be true and correct in all material
respects on and as of the date such Term Loan is made, before and after giving
effect to Borrowing of such Term Loan, as though made on and as of such date
(except to the extent any such representation or warranty by its terms is made
as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to Borrowing of such Term Loan.

 

(c)             No Early Amortization Event or Event of Default. Before and
after giving effect to the Borrowing of such Term Loan on a pro forma basis, no
Early Amortization Event or Event of Default shall have occurred and be
continuing on the date such Term Loan is made.

 

The acceptance by the Borrowers of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02 have been satisfied at that time.

 

Section 4.03       Conditions Subsequent.

 

(a)             Any assignment, pursuant to a Contribution Agreement, of
SkyMiles Intellectual Property registered in the United States shall be filed in
the applicable intellectual property office on or before the date that is thirty
(30) days after the Closing Date (as extendable automatically for not more than
thirty (30) days without further consent to the extent the Borrowers are
diligently pursuing satisfaction of the terms hereof, but such completion has
been delayed as a result of the COVID-19 pandemic or other similar events and
conditions (e.g., natural disaster), which are outside the control of the
Borrowers); provided that such period may be extended to a later date as the
Master Collateral Agent (acting at the direction of the Collateral Controlling
Party) may agree. Any assignment, pursuant to a Contribution Agreement, of
SkyMiles Intellectual Property registered outside the United States shall be
filed in the applicable intellectual property office on or before the date that
is one hundred and eighty (180) days after the Closing Date (as extended
automatically without further consent to the extent the Borrowers are diligently
pursuing satisfaction of the terms hereof, but such completion has been delayed
as a result of applicable law or the COVID-19 pandemic or other similar events
and conditions (e.g., natural disaster), which are outside the control of the
Borrowers); provided that such period may be extended to a later date as the
Master Collateral Agent (acting at the direction of the Collateral Controlling
Party) may agree.

 

 

 



 93 

 

 

(b)             On or before the Closing Date, Delta shall segregate, compile
and host, and thereafter Delta shall maintain, current and future SkyMiles
Customer Data in a database (the “SkyMiles Customer Database”) separate from the
database containing any data owned or purported to be owned, or later developed
or acquired and owned or purported to be owned, by Delta or any of its
Subsidiaries (other than the SkyMiles Customer Data); provided that Dated
SkyMiles Member Profile Data may be commingled with other data owned or
purported to be owned, or later developed or acquired and owned or purported to
be owned, by Delta or any of its Subsidiaries that is held in an archival format
(such commingled Dated SkyMiles Member Profile Data, “Archived SkyMiles Member
Profile Data”); and further provided that Delta shall not be required to remove
or segregate any Delta Traveler Related Data contained in the SkyMiles Customer
Database. Any Archived SkyMiles Member Profile Data shall continue to be subject
to the security interest granted under the Collateral Documents. The SkyMiles
Customer Database shall be property of Loyalty Co and subject to the lien
granted under the Collateral Documents.

 

(c)             With respect to Composite Marks registered in the United States,
Delta shall, on or before the date that is thirty (30) days after the Closing
Date (as extended automatically for not more than thirty (30) days without
further consent to the extent the Borrowers are diligently pursuing satisfaction
of the terms hereof, but such completion has been delayed as a result of the
COVID-19 pandemic or other similar events and conditions (e.g., natural
disaster), which are outside the control of the Borrowers); provided that such
period may be extended to a later date as the Master Collateral Agent (acting at
the direction of the Collateral Controlling Party) may agree, make the necessary
filings with the applicable intellectual property office to expressly cancel (or
the equivalent) such registrations. With respect to Composite Marks registered
in jurisdictions outside the United States, Delta shall, on or before the date
that is one hundred and eighty (180) days after Closing Date (as extended
automatically without further consent to the extent the Borrowers are diligently
pursuing satisfaction of the terms hereof, but such completion has been delayed
as a result of applicable law or the COVID-19 pandemic or other similar events
and conditions (e.g., natural disaster), which are outside the control of the
Borrowers), make the necessary filings with the applicable intellectual property
office to expressly cancel (or the equivalent) such registrations; provided that
such period may be extended to a later date as the Master Collateral Agent
(acting at the direction of the Collateral Controlling Party) may agree.

 

Section 5.

AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as the Term Loan Commitments remain in
effect, the principal of or interest on any Term Loan is owing (or any other
amount that is due and unpaid on the first date that none of the foregoing is in
effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

 

Section 5.01       Financial Statements, Reports, Etc. The Borrowers shall
deliver to the Administrative Agent on behalf of the Lenders:

 

 

 



 94 

 

 

(a)             Within (i) ninety (90) days after the end of each fiscal year,
Delta’s consolidated balance sheet and related statement of income and cash
flows, showing the financial condition of Delta and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of Delta to
be audited for Delta by independent public accountants of recognized national
standing and to be accompanied by an opinion of such accountants (which opinion
shall be without a “going concern” or like qualification or exception and
without any more qualification or exception as to the scope of such audit,
except for any such qualification solely as a result of (x) an impending debt
maturity within twelve (12) months of the Term Loans or (y) a potential
inability to satisfy any financial covenant) to the effect that such
consolidated financial statements fairly present in all material respects the
financial condition and results of operations of Delta and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided that the foregoing delivery
requirement shall be satisfied if Delta shall have filed with the SEC its Annual
Report on Form 10-K for such fiscal year, via EDGAR or any similar successor
system and (ii) one hundred eighty (180) days after the end of the fiscal year
ending December 31, 2020, and within one hundred twenty (120) days after the end
of each fiscal year thereafter, the financial statements of HoldCo 1 and its
Subsidiaries on a consolidated basis (including cash flows) to be audited for
Delta by independent public accountants of recognized national standing and to
be accompanied by an opinion of such accountants (which opinion shall be without
a “going concern” or like qualification or exception and without any more
qualification or exception as to the scope of such audit, except for any such
qualification solely as a result of (x) an impending debt maturity within twelve
(12) months of the Term Loans or (y) a potential inability to satisfy any
financial covenant) to the effect that such financial statements fairly present
in all material respects the financial condition and results of operations of
HoldCo 1 and its Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)             Within (i) forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year, Delta’s consolidated balance
sheets and related statements of income and cash flows, showing the financial
condition of Delta and its Subsidiaries on a consolidated basis as of the close
of such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of Delta as fairly presenting in all material respects the
financial condition and results of operations of Delta and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year end audit
adjustments and the absence of footnotes; provided that the foregoing delivery
requirement shall be satisfied if Delta shall have filed with the SEC its
Quarterly Report on Form 10-Q for such fiscal quarter, via EDGAR or any similar
successor system and (ii) sixty (60) days after the end of each of the first
three fiscal quarters of each fiscal year beginning on January 1, 2021,
financial statements (including cash flows) of HoldCo 1 and its Subsidiaries on
a consolidated basis as of the close of such fiscal quarter and the results of
its operations during such fiscal quarter and the then elapsed portion of the
fiscal year, each certified by a Responsible Officer of Delta as fairly
presenting in all material respects the financial condition and results of
operations of HoldCo 1 and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes;

 

(c)             Within the time period under Section 5.01(a) above with respect
to Delta, a certificate of a Responsible Officer of Delta certifying that, to
the knowledge of such Responsible Officer, no Early Amortization Event or Event
of Default has occurred and is continuing, or, if, to the knowledge of such
Responsible Officer, such an Early Amortization Event or Event of Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto;

 

 

 



 95 

 

 

(d)             On or prior to each Determination Date, a certificate of a
Responsible Officer demonstrating in reasonable detail compliance with (i)
Section 5.20 as of the last day of the preceding Quarterly Reporting Period and
(ii) the Peak Debt Service Coverage Ratio Test as of the last day of the
preceding Quarterly Reporting Period;

 

(e)             [Reserved];

 

(f)              [Reserved];

 

(g)             Promptly upon knowledge thereof by a Responsible Officer of a
Borrower, give to the Administrative Agent notice in writing of any Default,
Early Amortization Event or Event of Default;

 

(h)             Promptly after a Responsible Officer of Delta obtains knowledge
of the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party that
could reasonably be expected to result in a Material Adverse Effect,
notification thereof; and

 

(i)              Subject to any confidentiality restrictions under binding
agreements or limitations imposed by applicable law, a notice posted on a
password protected website to which the Administrative Agent will have access
(or otherwise deliver to the Administrative Agent, including, without
limitation, by electronic mail) of (i) any material amendment, restatement,
supplement, waiver or other modification to any Material SkyMiles Agreement
promptly (but in no case within thirty (30) days) upon the effectiveness of such
amendment, restatement, supplement, waiver or other modification and (ii) any
termination, cancellation or expiration received or delivered by a Loan Party
with respect to a Material SkyMiles Agreement.

 

In no event shall the Administrative Agent be entitled to inspect, receive and
make copies of materials, (i) except in connection with any enforcement or
exercise of remedies, (A) that constitute non-registered SkyMiles Intellectual
Property, non-financial Trade Secrets (including the SkyMiles Customer Data) or
non-financial proprietary information, or (B) in respect of which disclosure to
the Administrative Agent, any Collateral Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement (or would otherwise cause a breach or default thereunder) or (ii) that
are subject to attorney client or similar privilege or constitute attorney work
product or constitute Excluded Intellectual Property. The Borrowers agree to
provide copies of any notices or any deliverables given or received under the
Collateral Agency and Accounts Agreement to the Administrative Agent, including
any notice or deliverable required to be provided to the Senior Secured Debt
Representatives.

 

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the Syndtrak
website on the Internet at http://syndtrak.com. Information required to be
delivered pursuant to this Section 5.01 by any Loan Party shall be delivered
pursuant to Section 10.01 hereto. Information required to be delivered pursuant
to this Section 5.01 (to the extent not made available as set forth above) shall
be deemed to have been delivered to the Administrative Agent on the date on
which Loyalty Co provides written notice to the Administrative Agent that such
information has been posted on Delta’s general commercial website on the
Internet (to the extent such information has been posted or is available as
described in such notice), as such website may be specified by Loyalty Co to the
Administrative Agent from time to time. Information required to be delivered
pursuant to this Section 5.01 shall be in a format which is suitable for
transmission.

 

 

 



 96 

 

 

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by a Loan Party as “PUBLIC”,
(ii) such notice or communication consists of copies of any Loan Party’s public
filings with the SEC or (iii) such notice or communication has been posted on
Delta’s general commercial website on the Internet, as such website may be
specified by Loyalty Co to the Administrative Agent from time to time.

 

Delivery of reports, information and documents to the Collateral Administrator
is for informational purposes only, and its receipt of such reports, information
and documents shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
any Loan Party’s or any other Person’s compliance with any of its covenants
under this Agreement or any other Loan Document. The Collateral Administrator
shall have no liability or responsibility for the content, filing or timeliness
of any report or other information delivered, filed or posted under or in
connection with this Agreement, the other Loan Documents or the transactions
contemplated hereunder or thereunder. For the avoidance of doubt, the Collateral
Administrator shall have no duty to monitor or access any website of a Loan
Party or any other Person referenced herein, shall not have any duty to monitor,
determine or inquire as to compliance or performance by any Loan Party or any
other Person of its obligations under this Section 5.01 or otherwise and the
Collateral Administrator shall not be responsible or liable for any Loan Party’s
or any other Person’s non-performance or non-compliance with such obligations.

 

Section 5.02       Taxes. Each Loan Party shall pay and discharge promptly all
taxes, assessments, governmental charges, levies or claims imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become more than ninety (90) days delinquent, except in each case where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; provided, however, that each Loan
Party shall not be required to pay and discharge or to cause to be paid and
discharged any such obligation, tax, assessment, charge, levy or claim so long
as (i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) each Loan Party shall have set aside on their
books adequate reserves therefor in accordance with GAAP.

 

Section 5.03       [Reserved].

 

Section 5.04      Corporate Existence. Each Loan Party shall preserve and
maintain in full force and effect all governmental rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except (a) if such failure to preserve the same could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect, and (b)
as otherwise permitted in connection with (i) sales of assets not restricted by
Section 6.04 or (ii) mergers, liquidations and dissolutions permitted by
‎Section 6.10.

 

 

 



 97 

 

 

Section 5.05       Compliance with Laws. Each Loan Party shall comply, and cause
each of its Subsidiary Guarantors to comply, with all applicable laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where such noncompliance, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Delta
will maintain in effect policies and procedures reasonably designed to promote
compliance by Delta, its Subsidiaries and, when acting in such capacity, their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 5.06       Contribution of SkyMiles Intellectual Property. Delta shall
contribute Intellectual Property and data to Loyalty Co pursuant to the
Contribution Agreements from time to time so that at all times Delta and its
Subsidiaries (other than Loyalty Co) would not be able to operate the SkyMiles
Program in a manner materially consistent with the operation of the SkyMiles
Program at such time, or any other similar airline loyalty program (other than a
Permitted Acquisition Loyalty Program or Specified Minority Owned Program),
without the rights granted to Delta with respect to such SkyMiles Intellectual
Property under the IP Licenses.

 

Section 5.07       Special Purpose Entity. Other than as required or permitted
by the Transaction Documents or the SkyMiles Agreements, the SPV Parties have
not and shall not:

 

(a)             engage in any business or activity other than (i) the purchase,
receipt, management and sale of Collateral and Excluded Property; provided that
in no event shall any SPV Party purchase, receive, manage or sell real property,
(ii) the transfer and pledge of Collateral pursuant to the terms of the
Collateral Documents and the Priority Lien Debt Documents and the Junior Lien
Debt Documents, (iii) the entry into and the performance under the Transaction
Documents and SkyMiles Agreements to which it is a party and (iv) such other
activities as are incidental thereto;

 

(b)             acquire or own any material assets other than (i) the Collateral
and Excluded Property; provided that in no event shall any SPV Party acquire or
own real property, or (ii) incidental property as may be necessary or desirable
for the operation of any SPV Party and the performance of its obligations under
the Transaction Documents and SkyMiles Agreements to which it is a party and the
Priority Lien Debt Documents and the Junior Lien Debt Documents;

 

(c)             except as permitted by this Agreement (i) merge into or
consolidate with any Person or dissolve, terminate or liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets,
or (ii) change its legal structure, or jurisdiction of incorporation, unless, in
connection with any of the foregoing, such action shall result in the
substantially contemporaneous occurrence of the Discharge of Senior Secured Debt
Obligations;

 

 

 



 98 

 

 

(d)             except as otherwise permitted under Section 5.07(c), fail to
preserve its existence as an entity duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation;

 

(e)             form, acquire or own any Subsidiary, own any Equity Interests in
any other entity, or make any Investment in any Person other than to the extent
permitted in its memorandum and articles;

 

(f)              except as contemplated in the Senior Secured Debt Documents,
commingle its assets with the assets of any of its Affiliates, or of any other
Person;

 

(g)             incur any Indebtedness other than (i) Indebtedness to the
Secured Parties hereunder or in conjunction with a repayment of all or a portion
of the Term Loans owed to the Lenders and a termination of all the Term Loan
Commitments, (ii) any other Priority Lien Debt, (iii) any Junior Lien Debt and
(iv) ordinary course contingent obligations under or any terms thereof related
to the SkyMiles Agreements (such as customary indemnities to fronting banks,
administrative agents, collateral agents, depository banks, escrow agents,
etc.);

 

(h)             become insolvent or fail to pay its debts and liabilities from
its assets as the same shall become due in the ordinary course of business;

 

(i)              fail to maintain its records, books of account and bank
accounts separate and apart from those of any other Person;

 

(j)              enter into any contract or agreement with any Person, except
(i) the Transaction Documents to which it is a party and the Priority Lien Debt
Documents and the Junior Lien Debt Documents, (ii) organizational documents,
(iii) SkyMiles Agreements or other co-branding, partnering or similar
agreements, (iv) agreements between any SPV Party and Delta and/or its
Subsidiaries substantially consistent with Delta’s arrangements with its other
Subsidiaries that (I) terminate upon such SPV Party ceasing to be a Subsidiary
of Delta, (II) do not involve the payment of cash to or from such SPV Party,
(III) are entered into for the primary purpose of managing the transfer and
processing of data among the parties thereto and (IV) contain non-petition and
nonrecourse covenants with respect to such SPV Party consistent with the
provisions set forth in this Agreement, (v) intercompany agreements for loans
from Loyalty Co to Delta permitted under Section 6.01, (vi) other contracts or
agreements that (x) are upon terms and conditions that are commercially
reasonable and substantially similar to those that would be available on an
arm’s length basis with third parties other than such Person, (y) contain
non-petition covenants with respect to such SPV Party consistent with the
provisions set forth in this Agreement and (z) contain nonrecourse covenants
with respect to such SPV Party consistent with the provisions set forth in this
Agreement;

 

 

 



 99 

 

 

(k)             seek its dissolution or winding up in whole or in part;

 

(l)              fail to use commercially reasonable efforts to correct promptly
any material known misunderstandings regarding the separate identities of any
SPV Party, on the one hand, and any Affiliate or any principal thereof or any
other Person, on the other hand;

 

(m)           except pursuant to the Transaction Documents and SkyMiles
Agreements, the Priority Lien Debt Documents and the Junior Lien Debt Documents
guarantee, become obligated for, or hold itself out to be responsible for the
Indebtedness of another Person;

 

(n)             fail, in any material respect, either to hold itself out to the
public as a legal entity separate and distinct from any other Person or to
conduct its business, solely in its own name in order not (i) to mislead others
as to the identity of the Person with which such other party is transacting
business, or (ii) to suggest that it is responsible for the Indebtedness of any
third party (including any of its principals or Affiliates (other than as
contemplated or required pursuant to the Transaction Documents or SkyMiles
Agreements));

 

(o)             fail, to the extent of its own funds (taking into account the
requirements in the Transaction Documents and SkyMiles Agreements), to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

 

(p)             [reserved];

 

(q)             fail to maintain separate financial statements, showing its
assets and liabilities separate and apart from those of any other Person and not
have its assets listed on any financial statement of any other Person; provided
that the SPV Parties’ assets may be included in a consolidated financial
statement of its Affiliates so long as (i) appropriate notation shall be made on
such consolidated financial statements to indicate the separateness of the SPV
Parties from such Person and to indicate that the SPV Parties’ assets and credit
are not available to satisfy the Indebtedness and other obligations of such
Person or any other Person except for Indebtedness incurred and other
obligations pursuant to the Loan Documents, the Priority Lien Debt Documents and
the Junior Lien Debt Documents and (ii) such assets shall also be listed on the
SPV Parties’ own separate balance sheet (in each case, subject to clause (y)
below);

 

(r)              fail to pay its own separate liabilities and expenses only out
of its own funds (other than as contemplated under any Director Services
Agreement);

 

(s)             maintain, hire or employ any individuals as employees;

 

(t)              acquire the obligations or securities issued by its Affiliates
or members (other than (i) any equity interests of another SPV Party that is a
Subsidiary of such SPV Party or (ii) intercompany loans permitted under Section
6.01);

 

(u)             fail to allocate fairly and reasonably any overhead expenses
that are shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate;

 

(v)             pledge its assets to secure the obligations of any other Person
other than pursuant to the Loan Documents, the Priority Lien Debt Documents and
the Junior Lien Debt Documents;

 

 



 100 

 

 

(w)           fail to have such Independent Directors as are required pursuant
Section 5.08;

 

(x)             (i) institute proceedings to be adjudicated bankrupt or
insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, provisional liquidator, assignee, trustee, sequestrator, collateral
agent or any similar official for any SPV Party, (v) make any general assignment
for the benefit of any SPV Party’s creditors, (vi) admit in writing its
inability to pay its debts generally as they become due, or (vii) take any
corporate action to approve any of the foregoing; or

 

(y)             fail to file its own tax returns separate from those of any
other Person, except to the extent that any SPV Party is treated as a
disregarded entity for U.S. federal and applicable state and local income tax
purposes.

 

Section 5.08       SPV Party Independent Directors. No SPV Party shall fail for
five (5) consecutive Business Days to have the Required Number of Independent
Directors (or 30 days in the case of such Independent Director’s death,
disability or resignation, provided that in the case of Loyalty Co, one
Independent Director remains at Loyalty Co during such period). Each SPV Party
agrees that no vote for a “Material Action” (as defined in the constitutional
documents of such SPV Party) shall be held unless such SPV Party has the
Required Number of Independent Directors at such time, all Required Number of
Independent Directors are present for such vote and the affirmatively vote of
all Independent Directors is required for such SPV Party to take such “Material
Action.”

 

Section 5.09       Regulatory Matters; Citizenship; Utilization; Collateral
Requirements. Delta will:

 

(a)             maintain at all times its status as an “air carrier” within the
meaning of Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49;

 

(b)             be a United States Citizen; and

 

(c)             maintain at all times its status at the FAA as an “air carrier”
and hold an air carrier operating certificate under Section 44705 of Title 49
and operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14 as currently in effect or as may be amended or recodified from time to
time.

 

Section 5.10       Collateral Ownership. Subject to the provisions described
(including the actions permitted) under Section 6 hereof, each Grantor will
continue to maintain its interest in and right to use all property and assets so
long as such property and assets constitute Collateral, except as would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.11       [Reserved].

 

 

 



 101 

 

 

Section 5.12       Guarantors; Grantors; Collateral.

 

(a)             Delta shall take, and cause each Guarantor to take, such actions
as are necessary in order to ensure that the obligations of the Loan Parties
hereunder and under the other Loan Documents are guaranteed by all Guarantors.

 

(b)             Delta and Loyalty Co shall, in each case at their own expense,
(A) cause HoldCo 3 to become a Grantor and to become a party to each applicable
Collateral Document and all other agreements, instruments or documents that
create or purport to create and perfect a first priority Lien (subject to
Permitted Liens) in favor of the Master Collateral Agent for the benefit of the
Secured Parties in substantially all of its assets (other than Excluded
Property), subject to and in accordance with the terms, conditions and
provisions of the Loan Documents (it being understood that only Loyalty Co and
HoldCo 3 shall be required to become Grantors and pledge their respective
Collateral), (B) promptly execute and deliver (or cause such Grantor to execute
and deliver) to the Administrative Agent and the Collateral Administrator such
documents and take such actions to create, grant, establish, preserve and
perfect the applicable priority Liens (subject to Permitted Liens) (including to
obtain any release or termination of Liens not permitted under Section 6.06 and
the filing of UCC financing statements, as applicable) in favor of the Master
Collateral Agent for the benefit of the Secured Parties on such assets of any
Grantor to secure the Obligations to the extent required under the applicable
Collateral Documents or reasonably requested by the Administrative Agent or the
Master Collateral Agent, and to ensure that such Collateral shall be subject to
no other Liens other than Permitted Liens and (C) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent, for the benefit of
the Secured Parties, the Master Collateral Agent, the Collateral Administrator
and the Depositary, a customary written opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) to such Grantor, as
applicable, with respect to the matters described in clauses (A) and (B) hereof,
in each case within twenty (20) Business Days after the addition of such
Collateral.

 

Section 5.13       Access to Books and Records.

 

(a)             The Borrowers shall maintain or cause to be maintained at all
times true and complete books and records in all material respects in a manner
consistent with GAAP in all material respects of the financial operations of the
Borrowers and provide the Administrative Agent, Master Collateral Agent and
their respective representatives and advisors reasonable access to all such
books and records (subject to requirements under any confidentiality agreements,
if applicable, and excluding the SkyMiles Agreements), as well as any appraisals
of the Collateral, during regular business hours, in order that the
Administrative Agent and the Master Collateral Agent may upon reasonable prior
notice and with reasonable frequency, but in any event, so long as no Event of
Default has occurred and is continuing, no more than one (1) time per year,
examine and make abstracts from such books, accounts, records, appraisals and
other papers, and permit the Administrative Agent, the Master Collateral Agent
and their respective representatives and advisors to confer with the officers of
Delta and representatives (provided that Delta shall be given the right to
participate in such discussions with such representatives) of Delta, all for the
purpose of verifying the accuracy of the various reports delivered by the
Borrowers to the Administrative Agent or the Lenders pursuant to this Agreement
or for otherwise ascertaining compliance with this Agreement. All confidential
or proprietary information obtained in connection with any such visit,
inspection or discussion shall be held confidential by the Administrative Agent,
the Master Collateral Agent and each agent or representative thereof and shall
not be furnished or disclosed by any of them to anyone other than their
respective bank examiners, auditors, accountants, agents and legal counsel, and
except as may be required by any court or administrative agency or by any
statute, rule, regulation or order of any Governmental Authority. None of Delta
or any of its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter pursuant to this Section 5.13, (i) except in
connection with any enforcement or exercise of remedies, (A) that constitutes
non-registered SkyMiles Intellectual Property, non-financial Trade Secrets
(including the SkyMiles Customer Data) or non-financial proprietary information,
including the SkyMiles Agreements, or (B) in respect of which disclosure to
Administrative Agent or any Lender (or their respective designees or
representatives) is prohibited by law or any binding agreement (or would
otherwise cause a breach or default thereunder), or (ii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
constitutes Excluded Intellectual Property.

 

 

 



 102 

 

 

Section 5.14       Further Assurances.

 

(a)             In each case, subject to the terms, conditions and limitations
in the Loan Documents, each Loan Party shall execute any and all further
documents and instruments, and take all further actions, that may be required or
advisable under applicable law or that the Master Collateral Agent may
reasonably request, in order to create, grant, establish, preserve, protect and
perfect the validity, perfection and priority of the Liens and security
interests created or intended to be created by the Collateral Documents, in each
case to the extent required under this Agreement or the Collateral Documents.

 

(b)             [Reserved.]

 

(c)             Promptly after the date upon which it is permissible to transfer
and assign any Specified Intellectual Property, the Loan Parties shall, if such
Specified Intellectual Property is not transferred and assigned pursuant to an
existing Contribution Agreement, execute and deliver one or more Contribution
Agreements together with all further documents and instruments that may be
required and advisable, and take all further actions that may be required or
advisable under applicable law or that the Master Collateral Agent may
reasonably request, to transfer and assign all of the Loan Parties’ right, title
and interest in and to such Specified Intellectual Property to Loyalty Co, and
shall promptly provide the Administrative Agent and the Master Collateral Agent
copies of any such documents.

 

Section 5.15       Maintenance of Rating. The Loan Parties shall use
commercially reasonable efforts to cause the Term Loans to be continuously rated
(but not any specific rating) by the two (2) Rating Agencies that initially
rated the Term Loans. The Loan Parties shall make commercially reasonable
efforts to provide such Rating Agencies (at Delta’s sole expense) such reports,
records and documents as each shall reasonably request to monitor or affirm such
ratings, except to the extent the disclosure of any such document or any such
discussion would result in the violation of any Loan Party’s contractual
(including all confidentiality obligations set forth in the SkyMiles Agreements)
or legal obligations; provided that the Loan Parties’ failure to obtain such a
rating after using commercially reasonable efforts shall not constitute an Event
of Default.

 

 

 



 103 

 

 

Section 5.16       SkyMiles Program; SkyMiles Agreements.

 

(a)             The Loan Parties (as applicable) agree to honor Miles according
to the policies and procedure of the SkyMiles Program except to the extent that
would not reasonably be expected to cause a Payment Material Adverse Effect.

 

(b)             Each Loan Party shall take any action permitted under the
SkyMiles Agreements and applicable law that it, in its reasonable business
judgment, determines is advisable, in order to diligently and promptly (i)
enforce its rights and any remedies available to it under the SkyMiles
Agreements, (ii) perform its obligations under the SkyMiles Agreements and (iii)
cause the applicable counterparties to perform their obligations under the
related SkyMiles Agreements, including such counterparties’ obligations to make
payments to and indemnify the applicable Loan Parties in accordance with the
terms thereof in each case except to the extent that would not reasonably be
expected to cause a Payment Material Adverse Effect.

 

(c)             Neither Delta nor Loyalty Co shall substantially reduce the
SkyMiles Program business or modify the terms of the SkyMiles Program in any
manner that would reasonably be expected to cause a Payment Material Adverse
Effect.

 

(d)             Delta shall not and shall not permit any of its Subsidiaries to
change the policies and procedures of the SkyMiles Program in any manner that
would reasonably be expected to cause a Payment Material Adverse Effect.

 

(e)             Delta shall not and shall not permit any of its Subsidiaries to
establish, create, or operate any Loyalty Program, other than a Permitted
Acquisition Loyalty Program or a Specified Minority Owned Program, unless
substantially all such Loyalty Program cash revenues (which excludes, for the
avoidance of doubt, airline revenues such as ticket sales and baggage fees),
accounts in which such cash revenue is deposited, Intellectual Property and
member data (but solely to the extent that such Intellectual Property and member
data would be included in the definition of SkyMiles Intellectual Property,
substituting references to the SkyMiles Program with references to such other
Loyalty Program), and material third-party contracts and intercompany
agreements, related to such Loyalty Program are transferred and held at Loyalty
Co or a subsidiary thereof and pledged as Collateral on a first lien basis
(except to the extent such revenues and assets constitute Excluded Property),
subject to third party rights and Permitted Liens; provided that, for the
avoidance of doubt, nothing shall prohibit Delta or any of its Subsidiaries from
offering and providing discounts or other incentives (other than any Currency)
for travel or carriage on Delta.

 

(f)              The Loan Parties agree that, with respect to each SkyMiles
Agreement entered into after the Closing Date (i) Loyalty Co shall be party to
such SkyMiles Agreement and (ii) such SkyMiles Agreement shall (x) provide that
payment made by the counterparty thereunder shall be made to Loyalty Co and
deposited directly into the Collection Account and (y) permit Loyalty Co to
grant a Lien on such SkyMiles Agreement to secure the Obligations.

 

 

 



 104 

 

 

(g)             Notwithstanding anything to the contrary, with respect to any
Permitted Acquisition Loyalty Program, each Loan Party shall be permitted to
undertake any of the following actions at any time after such actions are
permitted under the Material SkyMiles Agreements and applicable law:

 

(i)                terminate the Permitted Acquisition Loyalty Program;

 

(ii)              merge and consolidate the Permitted Acquisition Loyalty
Program into the SkyMiles Program; or

 

(iii)            cause the Permitted Acquisition Loyalty Program’s cash revenues
(which excludes airline revenues such as ticket sales and baggage fees) to be
pledged as Collateral.

 

(h)             For the avoidance of doubt, (i) until it is merged into or
consolidated with the SkyMiles Program, any Permitted Acquisition Loyalty
Program shall not be deemed part of the SkyMiles Program, its co-branding,
partnering or similar agreements shall not constitute SkyMiles Agreements, and
its customer data shall not constitute SkyMiles Customer Data and (ii) following
a merger or consolidation of the Permitted Acquisition Loyalty Program into the
SkyMiles Program, (A) none of the restrictions described in the definition of
“Permitted Acquisition Loyalty Program” will continue to apply to the merged
program, (B) the co-branding, partnering or similar agreements related to or
entered into in connection with the Permitted Acquisition Loyalty Program shall
become SkyMiles Agreements and (C) all rights, title and interest therein and
the Permitted Acquisition Loyalty Program’s cash revenues (which excludes
airline revenues such as ticket sales and baggage fees) must be promptly pledged
as Collateral.

 

(i)              The Loan Parties agree that if, as of any Determination Date,
the aggregate amount of cash revenues attributable to the Retained Agreements
for the preceding four Quarterly Reporting Periods (or, in the case of the first
three Quarterly Reporting Periods, since the Closing Date) are greater than or
equal to 5.0% of the SkyMiles Revenues for such period, (i) Delta shall promptly
transfer (or cause to be transferred) its rights, title and interest in, to and
under one or more Retained Agreements to Loyalty Co such that the aggregate
amount of cash revenues produced by the Retained Agreements not so transferred
is less than 5.0% of the SkyMiles Revenues in such period (on a pro forma basis)
and shall deliver updates to Schedule 3.18 to list such transferred agreement(s)
as SkyMiles Agreement(s) and (ii) upon the effectiveness of such transfer, such
Retained Agreement(s) shall become SkyMiles Agreement(s).

 

(j)              Loyalty Co shall have the exclusive right to issue Miles in
connection with the SkyMiles Program, including any Miles purchased by Delta,
SkyMiles members or any other third parties pursuant to SkyMiles Agreements,
Retained Agreements, Delta Air Line Business Agreements or otherwise from
Loyalty Co, Delta or any of its Affiliates, and neither Delta nor any of its
Affiliates (other than Loyalty Co) shall engage in such activities. Delta shall
purchase Miles from Loyalty Co in order to comply with its obligations under the
SkyMiles Agreements, the Retained Agreements and the Delta Air Line Business
Agreements. Loyalty Co shall issue Miles purchased by Delta in accordance with
the Intercompany Agreements.

 

 

 



 105 

 

 

Section 5.17       [Reserved].

 

Section 5.18       [Reserved].

 

Section 5.19       Collections; Releases from Collection Account.

 

(a)             Delta and Loyalty Co shall instruct and use commercially
reasonable efforts to cause sufficient counterparties to SkyMiles Agreements to
direct payments of Transaction Revenue into the Collection Account such that in
any Quarterly Reporting Period, at least 90% of SkyMiles Revenues are deposited
directly into the Collection Account.

 

(b)             To the extent any Loan Party or any of their controlled
Affiliates receives any payments of Transaction Revenues to an account other
than the Collection Account, such Person shall cause such amounts to be
deposited into the Collection Account within three (3) Business Days after
receipt and identification thereof.

 

(c)             Delta and HoldCo 3 shall make, and Loyalty Co shall ensure that,
all payments payable to Loyalty Co pursuant to the Intercompany Agreements and
the IP Licenses are made directly into the Collection Account.

 

Section 5.20       Minimum Liquidity. Delta shall not, at the close of any
Business Day, permit the sum of (i) the aggregate amount of Unrestricted Cash
and (ii) the aggregate principal amount committed and available to be drawn by
Delta under all revolving credit facilities of Delta to be less than
$2,000,000,000.

 

Section 5.21       Mandatory Prepayments. To the extent not applied in
accordance with Section 2.12, the Borrowers shall cause an amount equal to the
Net Proceeds from all transactions that result in mandatory prepayments pursuant
to the terms of Section 2.12 to be deposited promptly into the Collection
Account, which amounts shall be applied in accordance with the terms of Section
2.12.

 

Section 5.22       Privacy and Data Security.  Except as would not reasonably be
expected to result in a Material Adverse Effect, each applicable Loan Party
shall maintain in effect commercially reasonable privacy and data security
policies. Without limiting the generality of the foregoing, except as would not
reasonably be expected to result in a Material Adverse Effect, each applicable
Loan Party shall comply in all material respects, and shall cause each of its
Subsidiaries and each of its Third Party Processors to be in compliance in all
material respects, with (i) all internal privacy policies and privacy policies
contained on any websites maintained by or on behalf of each such Loan Party or
such Subsidiary and such policies are consistent with the actual practices of
such entity, (ii) all Data Protection Laws with respect to Personal Data,
including Data Protection Laws anywhere in the United States, the State of
California, the Cayman Islands, the United Kingdom and the European Union and
(iii) its contractual commitments and obligations regarding Personal Data.

 

 

 



 106 

 

 

Section 6.

NEGATIVE COVENANTS

 

From the date hereof and for so long as the Term Loan Commitments remain in
effect or principal of or interest on any Term Loan is owing (or any other
amount that is due and unpaid on the first date that none of the foregoing is in
effect, outstanding or owing, respectively, is owing) to any Lender or the
Administrative Agent hereunder:

 

Section 6.01       Restricted Payments.

 

(a)             The SPV Parties shall not, directly or indirectly:

 

(i)                declare or pay any dividend or make any other payment or
distribution on account of any SPV Party’s Equity Interests (including, without
limitation, any payment in connection with any merger or consolidation) or to
the direct or indirect holders of any SPV Party’s Equity Interests in their
capacity as such;

 

(ii)              purchase, redeem or otherwise acquire or retire for value any
Equity Interests of any SPV Party; or

 

(iii)            make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness other than the
Priority Lien Debt; or

 

(iv)             make any Restricted Investment,

 

(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”), other than
solely with respect to:

 

(1)                 Restricted Payments (including the making of any
intercompany loans, any payments in respect of intercompany debt or Junior Lien
Debt or any payments with respect to Indebtedness in the nature of an “AHYDO
catch up” payment with respect to any Indebtedness that constitutes an
applicable high yield discount obligation) with amounts released to Loyalty Co
under Section 2.10(b)(xi) of this Agreement or pursuant to Section 2.11 of the
Collateral Agency and Accounts Agreement; and

 

(2)                 (i) the distribution of the proceeds of the Term Loans and
the notes under the Indenture from Loyalty Co to HoldCo 3, (ii) the subsequent
distribution of the proceeds of the Term Loans and the notes under the Indenture
from HoldCo 3 to HoldCo 2, and (iii) the making of the Delta Intercompany Loan,
in each case, on the Closing Date;

 

provided that notwithstanding anything to the contrary in this Agreement, other
than funds released to Loyalty Co pursuant to clause (vi) of the priority of
payments in Section 7.01, no SPV Party shall be permitted to make any Restricted
Payment at any time when an Event of Default has occurred and is continuing.

 

 

 



 107 

 

 

Section 6.02       Incurrence of Indebtedness and Issuance of Preferred Stock.
The SPV Parties shall not, directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable, contingently or
otherwise, with respect any Indebtedness other than the following (and Delta
shall not, directly or indirectly, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect any Indebtedness with respect to any Pre-paid Miles Purchase other than
as set forth in clause (b) below):

 

(a)             Junior Lien Debt; provided that (i) prior to the incurrence of
such Junior Lien Debt, the Rating Agency Condition shall have been satisfied,
(ii) no Event of Default or Early Amortization Event shall have occurred and be
continuing or would result from the issuance of such Junior Lien Debt, (iii) to
the extent that immediately after giving effect to the issuance of such Junior
Lien Debt the aggregate outstanding amount of Junior Lien Debt would exceed $1.0
billion, the ratio of (A) (I) the aggregate outstanding amount of Junior Lien
Debt (including such Junior Lien Debt being then issued) plus (II) the greater
of (x) the then outstanding principal amount of Priority Lien Debt and (y) the
Priority Lien Cap divided by (B) the sum of (x) the aggregate amount of
Transaction Revenue received during the period of four consecutive Quarterly
Reporting Periods ending on the most recent Determination Date, and (y) funds
transferred to the Collection Account pursuant to Section 2.24 in connection
with such Determination Date shall not exceed 1.60 to 1.00 on a pro forma basis
and (iv) such Junior Lien Debt shall not be incurred by or subject to a
guarantee by any Subsidiary of Delta other than any SPV Party;

 

(b)             Pre-paid Miles Purchases, so long as (i) the aggregate amount of
Miles purchased in Pre-paid Miles Purchases or other Indebtedness incurred with
respect to Pre-paid Miles Purchases does not exceed an amount equal to the
result of (x) $550.0 million divided by (y) the rate by which such Person
purchases Miles from Delta as of the Closing Date, (ii) such sale is
non-refundable and non-recourse to the SPV Parties, (iii) the Indebtedness
related thereto is unsecured or secured by assets of Delta or its subsidiaries
(other than the SPV Parties) that do not constitute Collateral and (iv) no Early
Amortization Period or Event of Default is continuing at the time of such sale
or would result therefrom;

 

 

 



 108 

 

 

(c)             Indebtedness under this Agreement and Qualifying Note Debt and
any Indebtedness issued in a Capital Markets Offering by the Borrowers; provided
that (i) any such Indebtedness (other than with respect to clauses (A) and (B),
customary bridge loans which, subject only to customary conditions (which shall
be limited to no payment or bankruptcy event of default) would either
automatically be converted into or required to be exchanged for long-term
refinancing in the form of Incremental Term Loans permitted under (and subject
to the requirements of) Section 2.27, Replacement Term Loans permitted under
(and subject to the requirements of) Section 10.08 or Priority Lien Debt
permitted under (and subject to the requirements of) this Section 6.02(c)), (A)
shall have a maturity date not earlier than the Latest Maturity Date then in
effect, (B) shall have a Weighted Average Life to Maturity thereof no shorter
than the remaining Weighted Average Life to Maturity of the existing Term Loans
or notes outstanding pursuant to this clause (c), and (C) shall not be subject
to or benefit from any Guarantee by any Person other than a Loan Party, (ii)
after giving effect to such Indebtedness, the outstanding principal amount of
the Priority Lien Debt shall not exceed the Priority Lien Cap (plus, fees,
expenses, premium and accrued interest in respect of any Indebtedness incurred
pursuant to this Section 6.02(c) which refinances other Indebtedness of Loyalty
Co permitted hereunder), (iii) prior to the issuance of any additional
Indebtedness issued in a Capital Markets Offering after the initial issuance,
the Rating Agency Condition shall have been satisfied, and (iv) in the case of
the issuance of any additional Indebtedness issued in a Capital Markets Offering
after the initial issuance, the terms and conditions governing such Indebtedness
shall (x) be reasonably acceptable to the Administrative Agent or (y) be
substantially similar to, or (taken as a whole) no more favorable (as reasonably
determined by Loyalty Co) to the investors or holders providing such
Indebtedness than those applicable to the then-outstanding Term Loans (except to
the extent such terms are (I) conformed (or added) in the Loan Documents for the
benefit of the Lenders holding then-outstanding Term Loans pursuant to an
amendment hereto or thereto subject solely to the reasonable satisfaction of
Loyalty Co and the Administrative Agent or (II) applicable solely to periods
after the latest final maturity date of the Term Loans existing at the time of
such incurrence) and (D) shall be issued pursuant to a single indenture (or one
or more substantially similar indentures) for all such Indebtedness under this
Section 6.02(c); provided that notwithstanding the foregoing, in no event shall
such Indebtedness be subject to events of default resulting (either directly or
through a cross-default or cross-acceleration provision) from the occurrence of
any event described in the definition of “Parent Bankruptcy Event” (or the
occurrence of any such event with respect to any Subsidiary of Delta other than
any SPV Party) except on the same terms as the then-outstanding Term Loans, (v)
no Event of Default or Early Amortization Event shall have occurred and be
continuing or would result from the issuance of such Indebtedness and (vi) other
than in the case of the notes issued on the Closing Date, the pro forma Peak
Debt Service Coverage Ratio (calculated using the Maximum Quarterly Debt Service
of the then existing Term Loans and notes and such Indebtedness) as of the
immediately preceding Determination Date, immediately after giving effect to the
issuance of such Indebtedness shall be more than (i) for any date of
determination prior to the Determination Date occurring in July 2022, 1.50 to
1:00, (ii) for any date of determination during the period beginning on or after
the Determination Date occurring in July 2022 but excluding the Determination
Date occurring in January 2023, 1.75 to 1:00 and (iii) for any date of
determination occurring on or after the Determination Date in January 2023, 2.25
to 1:00;

 

(d)             Indebtedness arising from customary indemnification or other
similar obligations under the Loan Documents and the other agreements entered
into on the Closing Date in connection therewith (or replacements or amendments
thereto which are permitted under this Agreement); and

 

(e) Indebtedness otherwise permitted under Section 6.06.

 

Section 6.03       [Reserved].

 

Section 6.04       Disposition of Collateral. No Loan Party shall sell or
otherwise Dispose of any Collateral (or, in the case of any SPV Party, any of
its property or assets (including the Collateral)), including by way of any Sale
of a Grantor, except for (i) a Permitted Disposition, (ii) Permitted Pre-paid
Miles Purchases in an aggregate amount not to exceed $550.0 million, and (iii)
any other sale or Disposition (other than a Sale of a Grantor) of asset having a
Fair Market Value in an aggregate amount not to exceed $25 million in any fiscal
year; provided that, for the avoidance of doubt, it is acknowledged and agreed
that Delta is not a Grantor hereunder.

 

 

 



 109 

 

 

Section 6.05       [Reserved].

 

Section 6.06       Liens. No Loan Party will directly or indirectly create,
incur, assume or suffer to exist any Lien of any kind on any property or asset
that constitutes Collateral or any Equity Interests in any SPV Party, in each
case other than Permitted Liens; provided that, for the avoidance of doubt, it
is acknowledged and agreed that Delta is not a Grantor hereunder. No SPV Party
will directly or indirectly create, incur, assume or suffer to exist any Lien of
any kind on any of its property or assets (including the Collateral) other than
Permitted Liens.

 

Section 6.07       Business Activities. The SPV Parties shall not engage in any
business other than Permitted Businesses.

 

Section 6.08       [Reserved].

 

Section 6.09       [Reserved].

 

Section 6.10       Merger, Consolidation, or Sale of Assets.

 

(a)             Delta shall not merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) unless:

 

(1)                 immediately after giving effect thereto no Early
Amortization Event, Default or Event of Default shall have occurred and be
continuing;

 

(2)                 Delta is the surviving corporation or, if otherwise, (x)
such other Person or continuing corporation (the “Successor Company”) shall (A)
be an “air carrier” within the meaning of Section 40102(a)(2) of Title 49, and
hold a certificate under Section 41102(a)(1) of Title 49; (B) be a United States
Citizen; (C) be an air carrier and hold an air carrier operating certificate and
other operating authorizations issued by the FAA pursuant to 14 C.F.R. Parts 119
and 121 as currently in effect or as may be amended or recodified from time to
time; and (D) except as specifically permitted herein or in the Collateral
Documents, possess all necessary certificates, exemptions, franchises, licenses,
permits, designations, rights, concessions, authorizations, frequencies and
consents which are material to the conduct of its business and operations as
currently conducted, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; and

 

 

 



 110 

 

 

(3)                 in the case of a Successor Company, the Successor Company
shall (A) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Administrative Agent, necessary to evidence the assumption by the Successor
Company of liability for all of the obligations of Delta hereunder and under the
other Loan Documents and (B) cause to be delivered to the Administrative Agent
and the Lenders such legal opinions (which may be from in-house counsel) as any
of them may reasonably request in connection with the matters specified in the
preceding clause (A) and (C) provide such information as each Lender or the
Administrative Agent reasonably requests in order to perform its “know your
customer” due diligence with respect to the Successor Company.

 

Upon any consolidation or merger in accordance with this Section 6.10(a) in any
case in which Delta is not the surviving corporation, the Successor Company
shall succeed to, and be substituted for, and may exercise every right and power
of, Delta under this Agreement with the same effect as if such Successor Company
had been named as “Delta” herein. No such consolidation or merger shall have the
effect of releasing Delta or any Successor Company which theretofore shall have
become a successor to Delta in the manner prescribed in this Section 6.10(a)
from its liability with respect to any Loan Document to which it is a party.

 

(b)             Delta shall not liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution).

 

(c)             No SPV Party shall: (i) consolidate or merge with or into
another Person, or permit any other Person to merge into or consolidate with it,
or (ii) sell, assign, transfer, convey, lease or otherwise dispose of all or
substantially all of its properties, in one or more related transactions, to
another Person.

 

Section 6.11       [Reserved].

 

Section 6.12       Direction of Payment. No Loan Party shall revoke, or permit
to be revoked, any Direction of Payment.

 

Section 6.13       IP Agreements. The Loan Parties shall not terminate, amend,
waive, supplement or otherwise modify any IP Agreement or any provision thereof
or exercise any right or remedy under or pursuant to or under any IP Agreement,
in each case, without the prior written consent of the Required Lenders if such
termination, amendment, waiver, supplement or modification or exercise of
remedies would reasonably be expected to result in a Material Adverse Effect;
provided that (i) termination of any IP Agreement or any amendment to the
termination provisions thereof, or (ii) any amendment to an IP Agreement that
(A) materially and adversely affects rights to the SkyMiles Intellectual
Property or rights to use SkyMiles Intellectual Property or in the case of the
Contribution Agreements, rights to or rights to use other applicable Collateral,
(B) shortens the scheduled term thereof, (C) in the case of any IP License,
materially and adversely changes the amount or calculation of the termination
payment, or the amount, calculation or rate of fees due and owing thereunder,
(D) changes the contractual subordination of payments thereunder in a manner
materially adverse to the Lenders, (E) reduces the frequency of payments
thereunder to an SPV Party or permits payments due to an SPV Party thereunder to
be deposited to an account other than the Collection Account, (F) changes the
amendment standards applicable to such IP Agreement (other than changes
affecting rights of the Administrative Agent or the Master Collateral Agent to
consent to amendments, which is covered by clause (G)) in a manner that would
reasonably be expected to result in a Material Adverse Effect or (G) materially
impairs the rights of the Administrative Agent or the Master Collateral Agent to
enforce or consent to amendments to any provisions thereof in accordance
therewith shall, in each case, be deemed to have a Material Adverse Effect.

 

 

 



 111 

 

 

Section 6.14       Specified Organization Documents. No Loan Party shall amend,
modify or waive any SPV Provision of any Specified Organization Document. No
Loan Party shall amend, modify or waive any other provision of any Specified
Organization Document in a manner materially adverse to the Lenders.

 

Section 7.

EVENTS OF DEFAULT AND EARLY AMORTIZATION EVENTS

 

Section 7.01       Events of Default. In the case of the occurrence of any of
the following events and the continuance thereof beyond the applicable grace
period if any (each, an “Event of Default”):

 

(a)             any representation or warranty made by any Loan Party in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made, and such representation or
warranty, to the extent capable of being corrected, is not corrected within 30
days after the earlier of (A) a Responsible Officer of Delta or Loyalty Co
obtaining knowledge of such default or (B) receipt by a Borrower of notice from
the Administrative Agent of such default; or

 

(b)             default shall be made in the payment of (i) any principal amount
or premium of the Term Loans when and as the same shall become due and payable;
(ii) any interest on the Term Loans and such default shall continue unremedied
for more than 5 Business Days; or (iii) any other amount payable hereunder when
due and such default shall continue unremedied for more than 10 Business Days
after the earlier of (A) a Responsible Officer of Delta or Loyalty Co obtaining
knowledge of such default or (B) receipt by a Borrower of notice from the
Administrative Agent of such default; it being understood that if any default
shall be made by any Loan Party in the due observance or performance of the
covenants set in Section 5 shall not constitute a default subject to this
Section 7.01(b); or

 

(c)             default shall be made by any Loan Party in the due observance of
(i) the covenants in Section 5.19, 5.20 or 5.21 and (ii) the covenant in Section
6.14 and such default shall continue unremedied for more than, in the cause of
clause (i), 10 Business Days, and in the case of clause (ii), 20 Business Days,
after the earlier of (A) a Responsible Officer of Delta or Loyalty Co obtaining
knowledge of such default or (B) receipt by Delta or Loyalty Co of notice from
the Administrative Agent of such default; or

 

 

 



 112 

 

 

(d)             default shall be made by any Loan Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed by it pursuant to the terms of this Agreement or any of the other Loan
Documents and such default shall continue unremedied or uncured for more than 30
days (or 135 days in the case of Section 5.16(c) and (d)) after the earlier of
(i) a Responsible Officer of Delta or Loyalty Co obtaining knowledge of such
default or (ii) receipt by Delta or Loyalty Co of notice from the Administrative
Agent of such default; provided that, if such Person is proceeding with
diligence and good faith to cure or remedy such default and such default is
susceptible to cure or remedy, such 30 day (or 135 days in the case of Section
5.16(c) and (d)) period shall be extended as may be necessary to cure such
failure, such extended period not to exceed 90 days (or 150 days in the case of
Section 5.16(c) and (d)) in the aggregate (inclusive of the original 30 day
period (or the original 135 day period in the case of Section 5.16(c) and (d));
or

 

(e)             (i) any material provision of any Loan Document to which a Loan
Party is a party ceases to be a valid and binding obligation of such Loan Party,
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, (ii) the Lien on any material portion of
the Collateral intended to be created by the Collateral Documents shall cease to
be or shall not be a valid and perfected (to the extent required hereunder or
under such Collateral Documents) Lien having the priorities contemplated thereby
(subject to Permitted Liens and except as permitted by the terms of this
Agreement or the Collateral Documents or as a result of the action, delay or
inaction of the Administrative Agent) or (iii) the guaranty in Section 9 hereof
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of such guaranty, or
any Guarantor shall fail to comply with any of the terms or provisions of such
guaranty, or any Guarantor shall deny that it has any further liability under
such guaranty; provided that, in each case, unless any Loan Party shall have
contested or challenged, other than good faith disputes regarding interpretation
of contractual provisions, the validity, perfection or priority of, or attempted
to invalidate, such liens or the validity or enforceability of a material
provision of any Loan Document or material portion of any Collateral or guaranty
document, such breach shall not be an Event of Default unless such breach
continues unremedied or uncured for more than 30 Business Days after the earlier
of (x) a Responsible Officer of a Delta or Loyalty Co obtaining knowledge of
such default or (y) receipt by Borrowers of written notice from the
Administrative Agent of such default; or

 

(f)              any SPV Party:

 

(i)                commences a voluntary case or procedure,

 

(ii)              consents to the entry of an order for relief against it in an
involuntary case,

 

(iii)            consents to the appointment of a receiver, trustee, liquidator,
provisional liquidator, custodian, conservator or other similar official of it
or for all or substantially all of its property,

 

(iv)             makes a general assignment for the benefit of its creditors,

 

 

 



 113 

 

 

(v)               admits in writing its inability generally to, pay its debts as
they become due, or

 

(vi)             proposes or passes a resolution for its voluntary winding up or
liquidation; or

 

(g)             a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:

 

(i)                is for relief against any SPV Party;

 

(ii)              appoints a receiver, trustee, liquidator, provisional
liquidator, custodian, conservator or other similar official of any SPV Party or
for all or substantially all of the property of any SPV Party;

 

(iii)            commences proceedings for a compromise or arrangement with any
SPV Party's creditors (or class or classes of creditors), or

 

(iv)             orders the liquidation of any SPV Party;

 

and in each case the order or decree remains unstayed and in effect for 60
consecutive days; or

 

(h)             failure by any Loan Party to pay one or more final judgments
entered by a court or courts of competent jurisdiction aggregating in excess of
$200 million (determined net of amounts covered by insurance policies issued by
creditworthy insurance companies or by third party indemnities or a combination
thereof), which judgments are not paid, discharged, bonded, vacated satisfied or
stayed for a period of sixty (60) days; or

 

(i)              (i) Delta shall default in the performance of any obligation
relating to Material Indebtedness and any applicable grace periods shall have
expired and any applicable notice requirements shall have been complied with,
and as a result of such default the holder or holders of such Material
Indebtedness or any trustee or agent on behalf of such holder or holders shall
have caused such Material Indebtedness to become due prior to its scheduled
final maturity date or (ii) Delta shall default in the payment of the
outstanding principal amount due on the scheduled final maturity date of any
Indebtedness outstanding under one or more agreements, any applicable grace
periods shall have expired and such failure to make payment when due shall be
continuing for a period of more than five (5) consecutive Business Days
following the applicable scheduled final maturity date thereunder, in an
aggregate principal amount at any time unpaid exceeding $200 million; provided
that such payment default or acceleration resulting from any bankruptcy,
insolvency or similar events with respect to Delta shall not constitute a
default under this Section 7.01(i); provided, further, that if any such default
shall be waived or cured (as evidenced by a writing from the applicable holder,
agent or trustee) then, to the extent of such waiver or cure, the Event of
Default hereunder by reason of such default shall be deemed likewise to have
been thereupon waived or cured; or

 

 

 



 114 

 

 

(j)              (i) any SPV Party shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall have caused, or shall be entitled or permit or have the right to
cause, such Material Indebtedness to become due prior to its scheduled final
maturity date or (ii) any SPV Party shall default in the payment of the
outstanding principal amount due on the scheduled final maturity date of any
Indebtedness outstanding under one or more agreements of such SPV Party, any
applicable grace periods shall have expired following the applicable scheduled
final maturity date thereunder, in an aggregate principal amount at any time
unpaid exceeding $200 million; provided, further, that if any such default shall
be waived or cured (as evidenced by a writing from the applicable holder, agent
or trustee) then, to the extent of such waiver or cure, the Event of Default
hereunder by reason of such default shall be deemed likewise to have been
thereupon waived or cured; or

 

(k)             a termination of a Plan of any Loan Party pursuant to Section
4042 of ERISA that would reasonably be expected to result in a Material Adverse
Effect; or

 

(l)              (i) an exit from, or a termination or cancellation of, the
SkyMiles Program or (ii) any termination, expiration or cancellation of (1) an
Intercompany Agreement, (2) the Delta Intercompany Loan, (3) a Material SkyMiles
Agreement for which, solely in the case of clause (3), (other than an
Intercompany Agreement) a Permitted Replacement SkyMiles Agreement is not
entered into as of the effective date of such termination, expiration or
cancellation; or

 

(m)           any Loan Party makes a Material Modification to a Material
SkyMiles Agreement or the Delta Intercompany Loan without the prior written
consent of the Master Collateral Agent (acting at the direction of the Required
Debtholders); or

 

(n)             any termination or cancellation of any IP License; or

 

(o)             after the occurrence of a Parent Bankruptcy Event, any of the
Delta Case Milestones shall cease to be met or complied with, as applicable; or

 

(p)             a SPV Party Change of Control; or

 

(q)             (i) failure of any SPV Party to maintain at least the Required
Number of Independent Directors for more than five (5) consecutive Business Days
(or 30 days in the case of such Independent Director’s death, disability or
resignation, provided that in the case of Loyalty Co, one Independent Director
remains at Loyalty Co during such period), (ii) the removal of any Independent
Director of any SPV Party without “cause” (as such term is defined in the
organizational or constitutional documents of such SPV Party) or without giving
prior written notice to the Administrative Agent, each as required in the
organizational or constitutional documents of the related entity, or (iii) an
Independent Director of any SPV Party that is not an Approved Independent
Director shall be appointed without the consent of the Administrative Agent;

 

 

 



 115 

 

 

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent shall, at the request of the Required
Lenders, by written notice to the Borrowers (with a copy to the Master
Collateral Agent and the Collateral Administrator), take one or more of the
following actions, at the same or different times:

 

A.       terminate forthwith the Term Loan Commitments;

 

B.       declare the Term Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of the Term Loans and other
Obligations and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, anything contained herein or in any
other Loan Document to the contrary notwithstanding;

 

C.        [Reserved];

 

D.       set-off amounts in any accounts (other than accounts pledged to secure
other Indebtedness of any Loan Party, Escrow Accounts, Payroll Accounts or other
accounts held in trust for an identified beneficiary maintained with the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent
or the Depositary (or any of their respective affiliates) and apply such amounts
to the obligations of the Loan Parties hereunder and in the other Loan
Documents; and

 

E.       subject to the terms of the Loan Documents, exercise any and all
remedies under the Loan Documents and under applicable law available to the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent
and the Lenders.

 

In case of any event described in clause (f), (g) or (o) of this Section 7.01,
the actions and events described in clauses (A) , (B) and (C) above shall be
required or taken automatically, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties. Subject
to the terms of the Collateral Agency and Accounts Agreement, after the
occurrence and during the continuance of any Event of Default, any Available
Funds and other amounts received, including any amounts realized upon
enforcement of any Collateral Documents or any payments, recoveries or
distributions received in any proceeding under any Bankruptcy Laws including
adequate protection and Chapter 11 plan distributions, to the extent received by
the Collateral Administrator from the Master Collateral Agent as the Term Loans’
Pro Rata Share thereof shall be applied by the Collateral Administrator as
follows:

 

(i)       first, (x) ratably, to (i) the Depositary and the Master Collateral
Agent, the amount of Fees, costs, expenses, reimbursements and indemnification
amounts due and payable to such Agents pursuant to the terms of the Loan
Documents and (ii) the Collateral Administrator, the amount of Fees, costs,
expenses, reimbursements and indemnification amounts due and payable to the
Collateral Administrator pursuant to the term of the Loan Documents, and then
(y) to the Administrative Agent, the amount of Fees, costs, expenses,
reimbursements and indemnification amounts due and payable to the Administrative
Agent pursuant to the terms of the Loan Documents and then (z) ratably, the Term
Loans’ Pro Rata Share of fees, expenses and other amounts due and owing to any
Independent Director of any SPV Party (to the extent not otherwise paid);

 

 

 



 116 

 

 

(ii)       second, to the Administrative Agent, on behalf of the Lenders, any
due and unpaid interest on the Term Loans;

 

(iii)       third, to the Administrative Agent, on behalf of the Lenders in an
amount equal to the amount necessary to pay the outstanding principal balance of
the Term Loans in full;

 

(iv)       fourth, to pay to the Administrative Agent on behalf of the Lenders,
any additional Obligations then due and payable, including any Premium;

 

(v)       fifth, until all Priority Lien Debt is paid in full, to the Master
Collateral Agent to be maintained in the Collection Account or distributed in
accordance with the Collateral Agency and Accounts Agreement; and

 

(vi)       sixth, all remaining amounts shall be released to or at the direction
of Loyalty Co.

 

Section 7.02      Early Amortization Event. In the case of the happening of any
Early Amortization Event, the Administrative Agent may, and at the direction of
the Required Lenders shall, by notice to the Borrowers, provide written notice
to the Borrowers that an Early Amortization Event has occurred.

 

Section 8.

THE AGENTS

 

Section 8.01       Administration by Agents.

 

(a)             Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. Each of the Lenders hereby
irrevocably appoints the Master Collateral Agent to act on its behalf as the
Master Collateral Agent hereunder and under the Collateral Documents and
authorizes the Master Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Master Collateral Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders hereby irrevocably appoints the
Collateral Administrator to act on its behalf as the Collateral Administrator
hereunder and authorizes the Collateral Administrator to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral
Administrator by the terms hereof, together with such actions and powers as are
reasonably incidental thereto. The Collateral Administrator shall be the Senior
Secured Debt Representative (as defined in the Collateral Agency and Accounts
Agreement) on behalf of the Lenders and the other Secured Parties. For any Act
of Required Debtholders under the Collateral Agency and Accounts Agreement, the
Collateral Administrator shall take instruction from the Administrative Agent
(on behalf of the Required Lenders) hereunder (which such instruction shall
include a certification by the Administrative Agent as to the aggregate
principal amount of the Term Loans represented by such instruction).

 

 

 



 117 

 

 

(b)             Each of the Lenders hereby authorizes the Administrative Agent,
the Collateral Administrator and the Master Collateral Agent, as applicable, and
in their sole discretion:

 

(i)                to execute (or direct the execution of) any documents or
instruments or take any other actions reasonably requested by the Loan Parties
to release a Lien granted to the Master Collateral Agent, for the benefit of the
Secured Parties, on any asset that is part of the Collateral of the Loan Parties
(A) upon the payment in full of all Obligations (except for contingent
obligations in respect of which a claim has not yet been made), (B) that is sold
or to be sold or transferred as part of or in connection with any sale or other
transfer permitted by the terms of this Agreement or under any other Loan
Document to a Person that is not a Loan Party, (C) as to the extent provided in
the Collateral Documents, or (D) if approved, authorized or ratified in writing
in accordance with Section 10.08;

 

(ii)              to determine that the cost to either Borrower or any other
Grantor, as the case may be, is disproportionate to the benefit to be realized
by the Secured Parties by perfecting a Lien in a given asset or group of assets
included in the Collateral and that such Borrower or such other Grantor, as the
case may be, should not be required to perfect such Lien in favor of the Master
Collateral Agent, for the benefit of the Secured Parties;

 

(iii)            to enter into the other Loan Documents on terms acceptable to
the Administrative Agent, the Collateral Administrator and the Master Collateral
Agent and to perform its respective obligations thereunder;

 

(iv)             [reserved];

 

(v)               to enter into (or direct the entrance into) any Intercreditor
Agreement or intercreditor and/or subordination agreements in accordance
herewith, including Section 6.06, on terms reasonably acceptable to the
Administrative Agent, and in each case to perform its obligations thereunder and
to take such action and to exercise the powers, rights and remedies granted to
it thereunder and with respect thereto; and

 

(vi)             to enter into (or direct the entrance into) any other
agreements reasonably satisfactory to the Administrative Agent granting Liens to
the Master Collateral Agent, for the benefit of the Secured Parties, on any
assets of Loyalty Co or any other Grantor to secure the Obligations.

 

 

 118 

 



(c)             The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (i) be obligated to ascertain, monitor or inquire as to whether
any Lender or prospective Lender is a Disqualified Lender or (ii) have any
liability with respect to or arising out of any assignment of Term Loans, or
disclosure of confidential information to any Disqualified Lenders.

 

(d)             Concurrently herewith, the Administrative Agent directs the
Master Collateral Agent and the Master Collateral Agent is authorized to enter
into the Collateral Documents and any other related agreements in the form
delivered to the Master Collateral Agent. For the avoidance of doubt, all of the
Master Collateral Agent’s rights, protections and immunities provided herein
shall apply to the Master Collateral Agent for any actions taken or omitted to
be taken under the Collateral Documents and any other related agreements in such
capacity.

 

Section 8.02       Rights of Administrative Agent and the Other Agents. Any
institution serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its respective Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Loan Party or any Subsidiary or other Affiliate of Delta as if it were
not an Agent hereunder. The rights, privileges, protections, indemnities,
immunities and benefits given to the Collateral Administrator are extended to,
and shall be enforceable by, (i) the Collateral Administrator in each Loan
Document and each other document related hereto to which it is a party and (ii)
the entity acting as the Collateral Administrator in each of its capacities
hereunder and under the other Loan Documents and any related document whether or
not specifically set forth therein.

 

Section 8.03       Liability of Agents.

 

(a)             No Agent shall have any duties or obligations except those
expressly set forth herein and in any other applicable Loan Document. Without
limiting the generality of the foregoing, (i) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether an Early Amortization
Event or an Event of Default has occurred and is continuing, (ii) no Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.08), (iii) except
as expressly set forth herein, no Agent shall have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of Delta’s Subsidiaries that is communicated to or obtained by
the institution serving as an Agent or any of its Affiliates in any capacity and
(iv) no Agent will be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, including for the avoidance of doubt,
any action that may be in violation of the automatic stay under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect.
No Agent shall be liable for any action taken or not taken by it with the
consent of, or at the request of (i) the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08) or (ii) in the case of the Collateral Administrator
and the Master Collateral Agent, the Administrative Agent, or (B) in the absence
of its own gross negligence or willful misconduct. Neither the Administrative
Agent, the Collateral Administrator nor the Master Collateral Agent shall be
deemed to have knowledge of any Early Amortization Event, Event of Default or
Default unless and until written notice thereof is given to the Administrative
Agent, the Collateral Administrator or the Master Collateral Agent,
respectively, by, in the case of the Administrative Agent or the Collateral
Administrator, any Borrower or a Lender or, in the case of the Master Collateral
Agent, the Administrative Agent, and neither Administrative Agent, the
Collateral Administrator nor the Master Collateral Agent shall be responsible
for, or have any duty to ascertain or inquire into, (A) any statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith or in connection with any other
Loan Document, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document or related document, (D) the validity, enforceability, effectiveness,
value, sufficiency or genuineness of this Agreement or any other agreement,
instrument or document or any Collateral or security interest, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

 

 



 119 

 

 

(b)             Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for Delta
or the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(c)             Each Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers through its Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of any Agent and any such sub-agent, and shall apply to
their respective activities as such Agent. Neither the Master Collateral Agent
nor the Collateral Administrator shall be responsible for the acts or omissions
of any such sub-agent appointed with due care.

 

(d)             The following additional rights and protections shall be
applicable to the Master Collateral Agent and the Collateral Administrator in
connection with this Agreement, the other Loan Documents and any related
document:

 

(i)                Neither the Master Collateral Agent nor the Collateral
Administrator shall have any liability for any action taken, or errors in
judgment made, in good faith by it or any of its officers, employees or agents,
unless it shall have been negligent in ascertaining the pertinent facts.

 

 

 



 120 

 

 

(ii)              Nothing in this Agreement or any other Loan Document shall
require the Master Collateral Agent or the Collateral Administrator to expend or
risk its own funds or otherwise incur any liability in the performance of any of
its duties or in the exercise of any of its rights or powers hereunder.

 

(iii)            Neither the Master Collateral Agent nor the Collateral
Administrator shall be under any obligation to exercise any of the rights or
powers vested in it by this Agreement or any other Loan Document at the request
or direction of the Administrative Agent or the Lenders, unless such Person
shall have offered to the Master Collateral Agent or the Collateral
Administrator, as applicable, security or indemnity (satisfactory to the Master
Collateral Agent or the Collateral Administrator, as applicable, in its sole and
absolute discretion) against the costs, expenses and liabilities which may be
incurred by it in compliance with such request or direction.

 

(iv)             Notwithstanding anything to the contrary herein or in any other
Transaction Document, neither the Collateral Administrator nor the Master
Collateral Agent shall be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Agreement and any other Loan Document to which it is a party, whether or
not an original or a copy of such agreement has been provided to the Collateral
Administrator or the Master Collateral Agent, as applicable, and shall not be
subject to, or bound by, the terms and provisions of any documents to which it
is not a party.

 

(v)               In the event that any Collateral shall be attached, garnished
or levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the Collateral, each of the Master
Collateral Agent and the Collateral Administrator is hereby expressly
authorized, each in its sole discretion, to respond as it deems appropriate or
to comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Master Collateral Agent or the
Collateral Administrator obeys or complies with any such writ, order or decree
it shall not be liable to any of the Loan Parties or to any other Person, firm
or corporation, should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

(vi)             The Master Collateral Agent and the Collateral Administrator
shall be entitled to request and receive written instructions from the
Administrative Agent and shall have no responsibility or liability to the
Lenders for any losses or damages of any nature that may arise from any action
taken or not taken by the Master Collateral Agent or the Collateral
Administrator in accordance with the written direction of the Administrative
Agent.

 

 

 



 121 

 

 

(vii)           The Master Collateral Agent and the Collateral Administrator may
request, rely on and act in accordance with Officer’s Certificates and/or
opinions of counsel, and shall incur no liability and shall be fully protected
in acting or refraining from acting in accordance with such Officer’s
Certificates and opinions of counsel.

 

(viii)         If any conflict, disagreement or dispute arises between, among,
or involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement or
any other Loan Document, or the Master Collateral Agent or the Collateral
Administrator is in doubt as to the action to be taken hereunder, the Master
Collateral Agent or the Collateral Administrator may, at its option, after
sending written notice of the same to the Administrative Agent, refuse to act
until such time as it (a) receives a final non-appealable order of a court of
competent jurisdiction directing delivery of the Collateral or otherwise
regarding such matter or (b) receives a written instruction, executed by each of
the parties involved in such disagreement or dispute, in a form reasonably
acceptable to the Master Collateral Agent or the Collateral Administrator, as
applicable, directing delivery of the Collateral or otherwise regarding such
matter. The Master Collateral Agent and the Collateral Administrator will be
entitled to act on any such written instruction or final, non-appealable order
of a court of competent jurisdiction without further question, inquiry or
consent. The Master Collateral Agent and the Collateral Administrator may file
an interpleader action in a state or federal court, and upon the filing thereof,
the Master Collateral Agent or the Collateral Administrator will be relieved of
all liability as to the Collateral and will be entitled to recover reasonable
and documented out-of-pocket attorneys’ fees, expenses and other costs incurred
in commencing and maintaining any such interpleader action.

 

(ix)             Neither the Collateral Administrator nor the Master Collateral
Agent shall be responsible or liable for any failure or delay in the performance
of its obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its control, including without limitation,
any act or provision of any present or future law or regulation or governmental
authority; acts of God; earthquakes; fires; floods; wars; terrorism; civil or
military disturbances; sabotage; epidemics, pandemics or similar health crises;
riots; interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications service; accidents; labor disputes; acts of civil or
military authority or governmental actions; or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility.

 

(x)               Neither the Master Collateral Agent nor Collateral
Administrator shall have any obligation to give, execute, deliver, file, record,
authorize or obtain any financing statements, notices, instruments, documents,
agreements, consents or other papers as shall be necessary to (i) create,
preserve, perfect or validate the security interest granted to the Master
Collateral Agent or the Collateral Administrator pursuant to this Agreement or
any other Loan Document or any related document or (ii) enable the Master
Collateral Agent or the Collateral Administrator to exercise and enforce its
rights under this Agreement or any other Loan Document or any related document
with respect to such pledge and security interest.

 

 

 



 122 

 

 

(xi)             For purposes of clarity, but without limiting any rights,
protections, immunities or indemnities afforded to the Master Collateral Agent
or the Collateral Administrator hereunder (including without limitation in this
Section 8) and under the other Loan Documents, phrases such as “satisfactory to
the Master Collateral Agent or the Collateral Administrator,” “approved by the
Master Collateral Agent or the Collateral Administrator,” “acceptable to the
Master Collateral Agent or the Collateral Administrator,” “as determined by the
Master Collateral Agent or the Collateral Administrator,” “in the Master
Collateral Agent’s or the Collateral Administrator’s discretion,” “selected by
the Master Collateral Agent or the Collateral Administrator,” “elected by the
Master Collateral Agent or the Collateral Administrator,” “requested by the
Master Collateral Agent or the Collateral Administrator,” and phrases of similar
import that authorize or permit the Master Collateral Agent or the Collateral
Administrator to approve, disapprove, determine, act or decline to act in its
discretion shall be subject to the Master Collateral Agent or the Collateral
Administrator, as applicable, receiving written direction from the
Administrative Agent to take such action or to exercise such rights.

 

(e)             Anything herein to the contrary notwithstanding, the Lead
Arrangers listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.

 

Section 8.04       Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand the Administrative Agent (and the Collateral Administrator,
the Master Collateral Agent and the Depositary) for such Lender’s Aggregate
Exposure Percentage of any expenses and fees incurred for the benefit of the
Lenders under this Agreement and any of the Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the operations or enforcement thereof, not reimbursed by the
Loan Parties and (b) to indemnify and hold harmless the Administrative Agent,
the Collateral Administrator and the Master Collateral Agent and any of their
Related Parties, on demand, in the amount equal to such Lender’s Aggregate
Exposure Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the Loan Documents to the
extent not reimbursed by the Loan Parties (except such as shall result from its
own gross negligence or willful misconduct).

 

 

 



 123 

 

 

Section 8.05       Successor Agents.

 

(a)             The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrowers (with a copy to the Collateral
Administrator and the Master Collateral Agent). Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent
(provided no Event of Default has occurred and is continuing) of the Borrowers
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders with the consent of the Borrowers (such
consent not to be unreasonably withheld or delayed)) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), in consultation with the Borrowers, on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above. For
the avoidance of doubt, whether or not a successor Administrative Agent has been
appointed, the retiring Administrative Agent’s resignation shall nonetheless
become effective in accordance with such notice of resignation on the
Resignation Effective Date. With effect from the Resignation Effective Date, (a)
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article 8 and ‎Section 10.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

(b)             The Collateral Administrator may at any time resign at any time
upon at least 30 days’ prior written notice to the Borrowers and the
Administrative Agent; provided that, no resignation of the Collateral
Administrator will be permitted unless a successor Collateral Administrator has
been appointed. Promptly after receipt of notice of the Collateral
Administrator’s resignation, the Administrative Agent shall promptly appoint a
successor Collateral Administrator (which successor Collateral Administrator
shall be reasonably acceptable to the Required Lenders and, so long as no Event
of Default under Section 7.01(b), (f), (g) or (o) has occurred and is
continuing, the Borrowers) by written instrument, copies of which instrument
shall be delivered to the Borrowers, the Master Collateral Agent, the resigning
Collateral Administrator and to the successor Collateral Administrator. In the
event no successor Collateral Administrator shall have been appointed within 30
days after the giving of notice of such resignation, the Collateral
Administrator may petition any court of competent jurisdiction to appoint a
successor Collateral Administrator. The Administrative Agent upon at least 30
days’ prior written notice to the Collateral Administrator and the Borrowers,
may with or without cause remove and discharge the Collateral Administrator or
any successor Collateral Administrator thereafter appointed from the performance
of its duties under this Agreement. Promptly after giving notice of removal of
the Collateral Administrator, the Administrative Agent shall appoint, or
petition a court of competent jurisdiction to appoint, a successor Collateral
Administrator (which successor Collateral Administrator shall be reasonably
acceptable to the Required Lenders and, so long as no Event of Default under
Section 7.01(b), (f), (g) or (o) has occurred and is continuing, the Borrowers).
Any such appointment shall be accomplished by written instrument and a copy
shall be delivered to the Collateral Administrator and the successor Collateral
Administrator, the Borrowers and the Master Collateral Agent.

 

 

 



 124 

 

 

(c)             The Master Collateral Agent may resign, and in any such event
shall be replaced, in accordance with the terms of the Collateral Agency and
Accounts Agreement.

 

(d)             In the event that the Depositary shall no longer have the
deposit rating necessary for the Payment Account and Reserve Account to be
Eligible Deposit Accounts, Loyalty Co shall be permitted to and shall promptly,
and in any event within 30 days (as such deadline may be extended by the Master
Collateral Agent (acting at the direction of the Collateral Controlling Party))
of (A) a Responsible Officer of Delta or Loyalty Co obtaining knowledge of such
ratings change or (B) receipt by a Borrower of notice from the Administrative
Agent of such ratings change, move the Payment Account and the Reserve Account,
as applicable, to a depository institution (i) selected by Loyalty Co that that
has the deposit rating necessary for the Payment Account and Reserve Account to
be Eligible Deposit Accounts or (ii) that is otherwise approved by the
Administrative Agent, and will cause such depositary institution to execute an
Account Control Agreement.

 

Section 8.06       Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Administrator, the Master Collateral Agent
or any Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 8.07       Advances and Payments.

 

 

 



 125 

 

 

(a)             On the date of each Term Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Term Loan to be made by it in accordance with its
Term Loan Commitment hereunder. In such event, if a Lender has not in fact made
its share of the applicable Term Loan available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith upon written demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrowers to, but excluding, the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the Interest Rate otherwise applicable to such Term
Loan. If such Lender pays such amount to the Administrative Agent, then (x) such
amount shall constitute such Lender’s Term Loan included in such Term Loan and
the Borrowers shall not be obligated to repay such amount pursuant to the
preceding sentence if not previously repaid and (y) if such amount was
previously repaid by the Borrowers, the Administrative Agent shall promptly make
a corresponding amount available to the Borrowers.

 

(b)             Any amounts received by the Administrative Agent in connection
with this Agreement (other than amounts to which the Administrative Agent is
entitled pursuant to Sections 2.19, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.10(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

 

Section 8.08       Sharing of Setoffs. Each Lender agrees that, except to the
extent this Agreement expressly provides for payments to be allocated to a
particular Lender, if it shall, through the exercise either by it or any of its
banking Affiliates of a right of banker’s lien, setoff or counterclaim against a
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Term Loans as a result of
which the unpaid portion of its Term Loans is proportionately less than the
unpaid portion of the Term Loans of any other Lender (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Term Loans of such other Lender, so that the
aggregate unpaid principal amount of each Lender’s Term Loans and its
participation in Term Loans of the other Lenders shall be in the same proportion
to the aggregate unpaid principal amount of all Term Loans then outstanding as
the principal amount of its Term Loans prior to the obtaining of such payment
was to the principal amount of all Term Loans outstanding prior to the obtaining
of such payment and (b) such other adjustments shall be made from time to time
as shall be equitable to ensure that the Lenders share such payment pro-rata,
provided that if any such non-pro-rata payment is thereafter recovered or
otherwise set aside, such purchase of participations shall be rescinded (without
interest). Each Loan Party expressly consents to the foregoing arrangements and
agrees, to the fullest extent permitted by law, that any Lender holding (or
deemed to be holding) a participation in a Term Loan acquired pursuant to this
Section or any of its banking Affiliates may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by a Loan Party to such Lender as fully as if such Lender was the original
obligee thereon, in the amount of such participation. The provisions of this
Section 8.08 shall not be construed to apply to (a) any payment made by a Loan
Party pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Term Loans or other
Obligations owed to it or (c) any payment made by a Loan Party pursuant to the
Fee Letter.

 

 

 



 126 

 

 

Section 8.09       Withholding Taxes. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any withholding tax applicable to such payment. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason, or the Administrative Agent has
paid over to the Internal Revenue Service applicable withholding tax relating to
a payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.

 

Section 8.10      Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Agents, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties and all powers, rights, and remedies
under the Senior Secured Debt Documents (as defined in the Collateral Agency and
Accounts Agreement) may be exercised solely by the Master Collateral Agent, in
each case to the extent permitted by applicable law and in accordance with the
terms hereof, the other Loan Documents and the other Senior Secured Debt
Documents (as defined in the Collateral Agency and Accounts Agreement), and (ii)
in the event of a foreclosure by the Master Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the Master
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Master Collateral
Agent, as agent for and representative of the Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Master Collateral Agent at such sale or other
disposition.

 

Section 8.11       Intercreditor Agreements Govern. The Administrative Agent and
each other Secured Party (a) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Collateral Administrator to enter into each intercreditor agreement
(including each Intercreditor Agreement) entered into pursuant to the terms
hereof and to subject the Liens securing the Obligations to the provisions
thereof and (c) hereby authorizes and instructs the Collateral Administrator to
enter into any intercreditor agreement that includes, or to amend any then
existing intercreditor agreement to provide for, the terms described in the
definition of “Junior Lien Debt”. In the event of any conflict or inconsistency
between the provisions of each intercreditor agreement (including any
Intercreditor Agreement) and this Agreement, the provisions of such
intercreditor agreement shall control in all respects. With respect to any
reference in this Agreement to another intercreditor agreement, subordination
agreement or arrangement reasonably acceptable to the Administrative Agent and
the Borrowers’ (or other similar description), Administrative Agent and the
Collateral Administrator hereby agree to, and each Secured Party and each Lender
hereby directs the Administrative Agent to, negotiate with the Borrowers in good
faith and promptly (and in any event not later than ten (10) Business Days
following written request by the Borrowers) enter into such other intercreditor
or subordination agreement that is reasonably acceptable to the Administrative
Agent (such acceptance not to be unreasonably withheld, conditioned, delayed or
denied) upon request by the Borrowers.

 

 

 



 127 

 

 

Each Lender hereby agrees (i) that all Obligations will be and are secured
equally and ratably by all Priority Liens (as defined in the Collateral Agency
and Account Agreement) at any time granted by any Grantor to the Master
Collateral Agent to secure any obligations in respect of any other Series of
Senior Secured Debt (as defined in the Collateral Agency and Account Agreement),
whether or not upon property otherwise constituting Collateral, and that all
such Priority Liens will be enforceable by the Master Collateral Agent for the
benefit of all holders of Senior Secured Debt Obligations (as defined in the
Collateral Agency and Account Agreement) equally and ratably; and (ii) that each
Lender is bound by the provisions of the Collateral Agency and Account
Agreement, including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from enforcement of Priority Liens; and
each Lender consents to the terms of the Collateral Agency and Account Agreement
and the Master Collateral Agent’s performance of, and directing the Master
Collateral Agent to perform its obligations under, the Collateral Agency and
Account Agreement and the other Senior Secured Debt Documents.

 

Section 8.12       Master Collateral Agent as Beneficiary. Without limitation of
the terms of the Collateral Agency and Account Agreement, the parties hereto
agree that the Master Collateral Agent is a third party beneficiary of Sections
8.02, 8.03 and 8.04, and any other terms hereof which operate to the benefit of
the Master Collateral Agent, with full rights to enforce the same and no such
term may be amended, modified or waived in any respect that would be materially
adverse to the Master Collateral Agent without its written consent.

 

Section 9.

GUARANTY

 

Section 9.01       Guaranty.

 

(a)             Each of the Guarantors unconditionally and irrevocably
guarantees on a senior basis the due and punctual payment by the Borrowers of
the Obligations (including interest accruing on and after the filing of any
petition in bankruptcy or of reorganization of the obligor whether or not post
filing interest is allowed in such proceeding) (collectively, the “Guaranteed
Obligations”). Each of the Guarantors further agrees that, to the extent
permitted by applicable law, the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several. Each of the Guarantors further agrees that its guaranty hereunder is a
primary obligation of such Guarantor and not merely a contract of surety.

 

 

 



 128 

 

 

(b)             To the extent permitted by applicable law, each of the
Guarantors waives presentation to, demand for payment from and protest to the
Borrowers or any Guarantor, and also waives notice of protest for nonpayment.
The obligations of the Guarantors hereunder shall not, to the extent permitted
by applicable law, be affected by (i) the failure of the Administrative Agent,
the Collateral Administrator, the Master Collateral Agent or a Lender to assert
any claim or demand or to enforce any right or remedy against any Loan Party
under the provisions of this Agreement or any other Loan Document or otherwise;
(ii) any extension or renewal of any provision hereof or thereof; (iii) any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of any of the Loan Documents; (iv) the release,
exchange, waiver or foreclosure of any security held by the Master Collateral
Agent or the Collateral Administrator for the Obligations or any of them; (v)
the failure of the Administrative Agent or a Lender to exercise any right or
remedy against any other Guarantor; or (vi) the release or substitution of any
Collateral or any other Guarantor.

 

(c)             To the extent permitted by applicable law, each of the
Guarantors further agrees that this guaranty constitutes a guaranty of payment
when due and not just of collection, and waives any right to require that any
resort be had by the Administrative Agent, the Collateral Administrator, the
Master Collateral Agent, the Depositary or a Lender to any security held for
payment of the Obligations or to any balance of any deposit, account or credit
on the books of the Administrative Agent, the Collateral Administrator, the
Master Collateral Agent or a Lender in favor of any Borrower or any other
Guarantor, or to any other Person.

 

(d)             To the extent permitted by applicable law, each of the
Guarantors hereby waives any defense that it might have based on a failure to
remain informed of the financial condition of the Borrowers and of any other
Guarantor and any circumstances affecting the ability of the Borrowers to
perform under this Agreement.

 

(e)             To the extent permitted by applicable law, each Guarantor’s
guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any other instrument evidencing any
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor or by any other circumstance relating to the
Obligations which might otherwise constitute a defense to this guaranty (other
than payment in full in cash of the Obligations in accordance with the terms of
this Agreement (other than those that constitute unasserted contingent
indemnification obligations)). None of the Administrative Agent, the Collateral
Administrator, the Master Collateral Agent or any of the Lenders makes any
representation or warranty in respect to any such circumstances or shall have
any duty or responsibility whatsoever to any Guarantor in respect of the
management and maintenance of the Obligations.

 

 

 



 129 

 

 

(f)              Upon the occurrence of the Obligations becoming due and payable
(by acceleration or otherwise), the Lenders shall be entitled to immediate
payment of such Obligations by the Guarantors upon written demand by the
Administrative Agent.

 

(g)             The Guarantors hereby irrevocably agree that the obligations of
each Guarantor hereunder are limited to the maximum amount that would not render
the Guarantor’s obligations subject to avoidance under applicable fraudulent
conveyance provisions of the Bankruptcy Code.

 

Section 9.02      No Impairment of Guaranty. To the extent permitted by
applicable law, the obligations of the Loan Parties hereunder shall not be
subject to any reduction, limitation or impairment for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, other than pursuant to a written agreement in compliance with
Section 10.08 and shall not be subject to any defense or set-off, counterclaim,
netting, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. To the extent permitted by
applicable law, without limiting the generality of the foregoing, the
obligations of any Loan Party hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent, the Collateral
Administrator, the Master Collateral Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Loan
Party or would otherwise operate as a discharge of such Loan Party as a matter
of law.

 

Section 9.03       Continuation and Reinstatement, Etc. Each Guarantor further
agrees that its guaranty hereunder shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by the Administrative
Agent, any Lender or any other Secured Party upon the bankruptcy or
reorganization of a Borrower or a Guarantor, or otherwise.

 

Section 9.04       Subrogation; Fraudulent Conveyance.

 

(a)             Upon payment by any Guarantor of any sums to the Administrative
Agent, the Collateral Administrator, the Master Collateral Agent, the Depositary
or a Lender hereunder, all rights of such Guarantor against the Borrowers
arising as a result thereof by way of right of subrogation or otherwise, shall
in all respects be subordinate and junior in right of payment to the prior
payment in full of all the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of an obligor
whether or not post filing interest is allowed in such proceeding). If any
amount shall be paid to such Guarantor for the account of the Borrowers relating
to the Obligations prior to payment in full of the Obligations, such amount
shall be held in trust for the benefit of the Administrative Agent, the
Collateral Administrator, the Master Collateral Agent and the Lenders and shall
forthwith be paid to the Administrative Agent, the Collateral Administrator, the
Master Collateral Agent, the Depositary and the Lenders to be credited and
applied to the Obligations, whether matured or unmatured. Each Loan Party hereby
agrees that (1) all Indebtedness and other payment obligations owed to Delta by
Loyalty Co or any other SPV Party shall be subordinate and junior in right of
payment to (and not subject to setoff, netting or recoupment prior to) the prior
payment in full of all the Obligations (including interest accruing on and after
the filing of any petition in bankruptcy or of reorganization of an obligor
whether or not post filing interest is allowed in such proceeding); provided
that, in the case of clauses (1) above, so long as no Event of Default shall
have occurred and be continuing and neither the Required Lenders nor the
Administrative Agent has provided written direction to cease such payments, any
payments in respect of such Indebtedness and other payment obligations shall not
be prohibited (to the extent not otherwise prohibited under any Loan Document);
and (2) all Indebtedness and other payment obligations owed by Delta to Loyalty
Co or any other SPV Party shall not be subordinated or junior in right of
payment to, and shall rank pari passu with, any other indebtedness or payment
obligations of Delta. Notwithstanding anything in this paragraph to the
contrary, in no event will setoff or netting apply with respect to amounts due
from any Loan Party to Loyalty Co (or any other SPV Party) pursuant any
Intercompany Agreement, the Delta Intercompany Note or any IP Agreement or with
respect to funds such Loan Party has received pursuant to any SkyMiles
Agreement.

 

 

 



 130 

 

 

(b)             Each Guarantor, and by its acceptance of this Agreement, the
Master Collateral Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Agreement and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to the guaranties hereunder and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Master
Collateral Agent, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under the guaranties
hereunder at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this guaranty not constituting a
fraudulent transfer or conveyance.

 

Section 10.

MISCELLANEOUS

 

Section 10.01    Notices.

 

(a)             Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein or under any other Loan
Document shall be in writing (including by facsimile or electronic mail (other
than to the Borrowers, unless agreed by the applicable Borrower in its sole
discretion)), and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                if to any Loan Party other than the SPV Parties, to it at
Delta Air Lines, Inc., 1030 Delta Boulevard, Atlanta, GA 30354, Attention of:
(x) Treasurer, Dept. 856, Telecopier No.:           , Telephone No.          :
and (y) Chief Legal Officer, Dept. 971, Telecopier No.:          , Telephone
No.: ;

 

 

 

 

 

 

 



 131 

 

 

(ii)              If to any SPV Party, to it at c/o Delta Air Lines, Inc., 1030
Delta Boulevard, Atlanta, GA 30354, Attention of: (x) Treasurer, Dept. 856,
Telecopier No.:           , Telephone No.:           and (y) Chief Legal
Officer, Dept. 971, Telecopier No.:           , Telephone No.:         ;

 

(iii)            if to the Administrative Agent, (A) with respect to any notice
provided under Section 2, to it at: 400 Jefferson Park, Whippany, NJ 07981,
Attn.: , email: , Telephone No.: and (B) with respect to any other notice, to it
at: 745 Seventh Avenue, New York, NY 10001, Attn: , email: , Telephone No.: ;

 

(iv)             if to the Collateral Administrator, to it at U.S. Bank National
Association, 1349 W Peachtree St. NW, Suite 1050, Atlanta, GA 30309, Attention:
, Telecopier No.:          , Telephone No.:          ; and

 

(v)               if to any Lender, to it at its address (or telecopy number)
set forth in, (A) in the case of each initial Lender, in its administrative
questionnaire in a form as the Administrative Agent may require and (B) in the
case of any other Lender, its Assignment and Acceptance.

 

(b)             Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in their reasonable discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications; provided further that no such
approval shall be required for any notice delivered to the Administrative Agent
by electronic mail pursuant to Section 2.13(a).

 

(c)             Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 10.02    Successors and Assigns.

 

(a)             The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Loan Party without
such consent shall be null and void), provided that the foregoing shall not
restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Master Collateral Agent, the Collateral Administrator, the Depositary
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement; provided further that the Master Collateral Agent and
the Depositary shall be express third party beneficiaries of this Agreement.

 

 

 



 132 

 

 

(b)             (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Term Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

 

(A)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment if the assignee is a
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, in each case
so long as such assignee is an Eligible Assignee, and no consent of the
Administrative Agent shall be required for an assignment of Term Loans to the
Borrowers in accordance with Section 10.02(g); and

 

(B)         the Borrowers; provided that no consent of the Borrowers shall be
required for an assignment (I) if an Event of Default under Section 7.01(b),
7.01(f), 7.01(g) or 7.01(o) has occurred and is continuing, (II) if the assignee
is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender, in each
case so long as such assignee is an Eligible Assignee, or (III) of Term Loans by
any of the Lead Arrangers or any of its Affiliates as part of the primary
syndication of the Term Loans (as determined by the Lead Arrangers) as
previously consented to in writing (including by email) by the Borrowers, in
each case so long as such assignee is an Eligible Assignee; provided, further
that the Borrowers’ consent to any assignment of Term Loans will be deemed given
with respect to a proposed assignment if no response is received within ten (10)
Business Days after having received a written request from such Lender pursuant
to this Section 10.02(b);

 

(i)                Assignments shall be subject to the following additional
conditions:

 

(A)             any assignment of any portion of the Term Loan Commitment and
Term Loans shall be made to an Eligible Assignee;

 

(B)              except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender or an assignment of the entire
remaining amount of the assigning Lender’s Term Loan Commitments or Term Loans,
the amount of such Term Loan Commitments or Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $1.0 million, and after giving effect to such
assignment, the portion of the Term Loan or Term Loan Commitment held by the
assigning Lender of the same tranche as the assigned portion of the Term Loan or
Term Loan Commitment shall not be less than $1.0 million, in each case, unless
the Borrowers and the Administrative Agent otherwise consent; provided, that any
such assignment shall be in increments of $500,000 in excess of the minimum
amount described above;

 

 

 



 133 

 

 

(C)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(D)             the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for the account of the Administrative Agent
(except in the case of assignments made by or to Barclays Bank PLC, Goldman
Sachs Lending Partners LLC or any of their respective affiliates);

 

(E)              the assignee, if it was not a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an administrative
questionnaire in a form as the Administrative Agent may require; and

 

(F)              notwithstanding anything to the contrary herein, any assignment
of any Term Loans to the Borrowers shall be subject to the requirements of
Section 10.02(g).

 

For the purposes of this Section 10.02(b), the term “Approved Fund” shall mean
with respect to any Lender, any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

(ii)              Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 10.02, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.

 

 

 



 134 

 

 

(iii)            The Administrative Agent shall maintain at its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Loan Parties, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender (only with respect to
such Lender’s Term Loans), at any reasonable time and from time to time upon
reasonable prior notice.

 

(iv)             Notwithstanding anything to the contrary contained herein, no
assignment may be made hereunder to any Defaulting Lender or any of its
Subsidiaries, or any Person, who upon becoming a Lender, would constitute any of
the foregoing Persons in this clause (v).

 

(v)               In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Borrowers, Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Aggregate Exposure Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(c)             Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
administrative questionnaire in a form as the Administrative Agent may require
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in clause (b) of this Section 10.02 and any written
consent to such assignment required by clause (b) of this Section 10.02, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04, 8.04 or 10.04(d), the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (c).

 

 

 



 135 

 

 

(d)             (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement; and (D) such Participant
is not a Defaulting Lender, Disqualified Lender or any Affiliate thereof. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.08(a) that affects such Participant, to the extent that such Lender
participating such interest would be entitled to vote. Subject to Section
10.02(d)(ii), the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14 and 2.16 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.02(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.08 as though it were a Lender, provided such Participant agrees to
be subject to the requirements of Section 8.08 as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Term Loan
Commitments, Term Loans or its other obligations under this Agreement or any
Loan Document) except to the extent that such disclosure is necessary to
establish that such Term Loan Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Loan Parties and the Administrative Agent
shall treat each Person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary. A Participant shall
not be entitled to receive any greater payment under Section 2.14 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant and shall be subject to the terms of
Section 2.18(a). The Lender selling the participation to such Participant shall
be subject to the terms of Section 2.18(b) if such Participant requests
compensation or additional amounts pursuant to Section 2.14 or 2.16. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless such Participant agrees, for the
benefit of the Borrowers, to comply with Sections 2.16(f), 2.16(g) and 2.16(h)
as though it were a Lender.

 

 

 



 136 

 

 

(e)             Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)              Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.02, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Loan Parties furnished to such
Lender by or on behalf of any Loan Party; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrowers by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.

 

(g)             Notwithstanding anything to the contrary contained herein, (x)
any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to any Borrower
and (y) any Borrower may, from time to time, purchase or prepay Term Loans, in
each case, on a non-pro rata basis through (1) Dutch auction procedures open to
all applicable Lenders in accordance with customary procedures to be mutually
agreed between the Borrowers and the Administrative Agent or (2) open market
purchases; provided that:

 

(i)                any Term Loans or Term Loan Commitments acquired by any
Borrower shall be immediately and automatically retired and cancelled
concurrently with the acquisition thereof;

 

(ii)              no assignment of Term Loans to any Borrower may occur while an
Event of Default has occurred and is continuing hereunder;

 

(iii)            in connection with each assignment pursuant to this
Section 10.02(g), none of Delta or Loyalty Co purchasing any Lender’s Term Loans
shall be required to make a representation that it is not in possession of
material nonpublic information with respect to the Borrowers and their
respective Subsidiaries or their respective securities, and all parties to such
transaction may render customary “big boy” letters to each other (or to the
auction agent, if applicable);

 

(iv)             in the case of any Term Loans (A) acquired by, or contributed
to, any Borrower and (B) cancelled and retired in accordance with this Section
10.02(g), (1) the aggregate outstanding principal amount of the Term Loans of
the applicable Class shall be deemed reduced by the full par value of the
aggregate principal amount of such Term Loans acquired by such Person and (2)
any scheduled principal repayment installments with respect to the Term Loans of
such Class occurring pursuant to Section 2.10 prior to the final maturity date
for Term Loans of such Class, shall be reduced pro rata by the par value of the
aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans of the Lenders which sold or contributed such Term
Loans; and

 

 

 



 137 

 

 

(v)               assignment to any Borrower and cancellation of Term Loans in
connection with a Dutch auction or open market purchases shall not constitute a
mandatory or voluntary payment for purposes of Section 2.12 or 2.13.

 

(h)             Disqualified Lenders.

 

(i)                No participation or assignment, shall be made or sold to any
Person that was a Disqualified Lender as of the date (the “Trade Date”) on which
the applicable Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Borrowers have consented to such assignment as otherwise
contemplated by this Section 10.02, in which case such Person will not be
considered a Disqualified Lender for the purpose of such assignment).  For the
avoidance of doubt, with respect to any assignee that becomes a Disqualified
Lender after the applicable Trade Date (including as a result of the delivery of
a notice pursuant to the definition of “Disqualified Lender”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender in respect of the
Term Loans it holds or has entered into an agreement to purchase as of such
notice and (y) the execution by the Borrowers of an Assignment and Acceptance
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Lender.  Any assignment in violation of
this clause (h)(i) shall not be void, but the other provisions of this
clause (h) shall apply.

 

(ii)              If any assignment is made to any Disqualified Lender without
the Borrowers’ prior consent in violation of clause (i) above, the Borrowers
may, at their sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) in the case of outstanding
Term Loans held by Disqualified Lenders, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such Term Loans, in each case plus accrued
interest (other than Default Interest), accrued fees and all other amounts
(other than principal amounts or premiums) payable to it hereunder and under the
other Loan Documents and/or (B) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.02), all of its interest, rights and obligations
under this Agreement and related Loan Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and other
the other Loan Documents; provided that (i) the Borrowers shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.02(b)
and (ii) such assignment does not conflict with applicable laws.

 

 

 



 138 

 

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the Loan
Parties, the Administrative Agent or any other Lender, (y) attend or participate
in meetings attended by the Lenders and the Administrative Agent, or (z) access
any electronic site established for the Lenders or confidential communications
from counsel to or financial advisors of the Administrative Agent or the Lenders
and (B) (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and (y)
for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Bankruptcy Laws (“Plan of Reorganization”), each Disqualified
Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Bankruptcy Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Bankruptcy Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

(iv)             The Administrative Agent shall have the right, and the
Borrowers hereby expressly authorize the Administrative Agent, to (A) post the
list of Disqualified Lenders provided by the Borrowers and any updates thereto
from time to time (collectively, the “DQ List”) on the Syndtrak site or other
deal platform for the Facility, including that portion of the Syndtrak site or
other deal platform for the Facility that is designated for “public side”
Lenders or (B) provide the DQ List to each Lender requesting the same.

 

Section 10.03    Confidentiality. Each Lender and each Agent agrees to keep any
information delivered or made available by (or on behalf of) any Loan Party to
it confidential, in accordance with its customary procedures, from anyone other
than Persons employed or retained by such Lender, Agent or their respective
Affiliates who are or are expected to become engaged in evaluating, approving,
structuring, insuring or administering the Term Loans, and who are advised by
such Lender or Agent of the confidential nature of such information; provided
that

 

 



 139 

 

nothing herein shall prevent any Lender or Agent from disclosing such
information (a) to any of its Affiliates and its and their respective agents,
directors and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender (provided that such Lender shall be responsible for such
recipient’s compliance with this Section 10.03), (b) upon the order of any court
or administrative agency, (c) upon the request or demand of any regulatory
agency or authority (including any self-regulatory authority), (d) which has
been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or any Lender which is not permitted by this Agreement or
other confidentiality obligations owed to Delta or any of its Subsidiaries, (e)
in connection with any litigation to which any Agent, any Lender, or their
respective Affiliates may be a party to the extent reasonably required under
applicable rules of discovery, (f) to the extent reasonably required in
connection with the exercise of any remedy hereunder, (g) to such Lender’s or
Agent’s legal counsel, independent auditors, accountants and other professional
advisors, (h) on a confidential basis to (I) any Rating Agency in connection
with rating Delta and its Subsidiaries or any Facility, (II) any direct or
indirect provider of credit protection to such Lender or its Affiliates (or its
brokers) (other than a Disqualified Lender or any other Person to whom the
Borrowers have refused to consent to an assignment) (provided that such Lender
shall be responsible for such recipient’s compliance with this Section 10.03)
and (III) market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders after the Closing
Date and in connection with the administration and management of the Facility
(provided that such information is limited to the existence of this Agreement
and information about the Facility that is customarily shared for facilities of
this type), (i) with the prior consent of the Borrowers, (j) to any actual or
proposed participant or assignee of all or part of its rights hereunder (other
than a Disqualified Lender or any other Person to whom the Borrowers have
refused to consent to an assignment) or to any direct or indirect contractual
counterparty (or the legal counsel, independent auditors, accountants and other
professional advisors thereto) to any swap or derivative transaction relating to
the Borrowers and their obligations, in each case, subject to the proviso in
Section 10.02(f) (with any reference to any assignee or participant set forth in
such proviso being deemed to include a reference to such contractual
counterparty for purposes of this Section 10.03(j)), (k) to the extent that such
information is received by such Lender or Agent from a third party that is not,
to such Lender’s or Agent’s knowledge, subject to confidentiality obligations to
a Borrower or any of its Affiliates and (l) to the extent that such information
is independently developed by such Lender or Agent. If any Lender or Agent is in
any manner requested or required to disclose any of the information delivered or
made available to it by any Loan Party under clauses (b) or (e) of this Section
10.03, such Lender or Agent will, to the extent permitted by law, provide the
Loan Parties with prompt notice, to the extent reasonable, so that the Loan
Parties may seek, at their sole expense, a protective order or other appropriate
remedy or may waive compliance with this Section 10.03.

 

Section 10.04    Expenses; Indemnity; Damage Waiver.

 

(a)             (i) The Borrowers shall, jointly and severally, pay or
reimburse:

 

 

 



 140 

 

 

(1)                 all reasonable fees and reasonable out-of-pocket expenses of
the Administrative Agent, the Master Collateral Agent, the Collateral
Administrator, the Depositary and the Lead Arrangers (in the case of legal
counsel and other advisors, limited to the reasonable fees, disbursements and
other charges of (i) Milbank LLP, special counsel to the Administrative Agent,
(ii) Smith, Gambrell & Russell, LLP, special counsel to the Master Collateral
Agent, the Collateral Administrator and the Depositary, (iii) local counsel in
each material jurisdiction and (iv) other advisors that are approved by the
Borrowers so long as no Event of Default has occurred or is continuing)
associated with the syndication of the credit facility provided herein and the
preparation, execution, delivery and administration of the Loan Documents and
(in the case of the Administrative Agent) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including the reasonable
fees and out-of-pocket, documented expenses of one outside counsel for the
Administrative Agent with respect thereto and one outside counsel for the Master
Collateral Agent, the Collateral Administrator and the Depositary collectively,
and with respect to advising the Administrative Agent as to its rights and
remedies under this Agreement (and, in the case of an actual or perceived
conflict of interest or potential conflict of interest no more than the number
of additional law firms as counsel for the various parties as is necessary to
avoid any such actual or potential conflict of interest);

 

(2)                 in connection with any enforcement of the Loan Documents,
all reasonable and documented fees and out-of-pocket expenses of the
Administrative Agent, the Master Collateral Agent, the Collateral Administrator,
the Depositary and the Lenders (limited to the reasonable fees, disbursements
and other charges of (x) in the case of legal counsel, one outside counsel for
the Administrative Agent, and one outside counsel for the Lenders, collectively,
and one outside counsel for the Master Collateral Agent and the Collateral
Administrator, collectively, and if necessary regulatory and local counsel in
each material jurisdiction and, in the case of an actual or perceived conflict
of interest or potential conflict of interest no more than the number of
additional law firms as counsel for the various parties as is necessary to avoid
any such actual or potential conflict of interest and (y) other advisors);

 

(3)                 all reasonable, documented, out-of-pocket costs, expenses,
taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Administrative Agent, the
Master Collateral Agent and the Collateral Administrator) incurred by the
Administrative Agent, the Master Collateral Agent and the Collateral
Administrator in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Loan Document or
incurred in connection with any release or addition of Collateral after the
Closing Date; and

 

 

 



 141 

 

 

(4)                 all costs and expenses related to acquiring the ratings of
the Term Loans from the Rating Agencies, including any monitoring fees of the
Rating Agencies in respect of the rating of the Term Loans.

 

(ii)              All payments or reimbursements pursuant to the foregoing
clause (a)(i) shall be paid within thirty (30) days of written demand together
with back-up documentation supporting such reimbursement request.

 

(b)             The Borrowers shall, jointly and severally, indemnify each
Agent, each Lead Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (limited in the case of legal fees and
expenses, to one (1) outside counsel to all Indemnitees, taken as a whole (and,
in the case of an actual or perceived conflict of interest, an additional
counsel to all such similarly situated affected Indemnitees)) incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Term Loan or the use of the
proceeds therefrom, (iii) in connection with clauses ‎(i) and ‎(ii) above, any
Release of Hazardous Materials on or from any property owned or operated by
Delta or any of its Subsidiaries, or any Environmental Liability related to or
asserted against Delta or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and whether or not the
same are brought by Delta, its equity holders, affiliates or creditors or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to (x) have resulted from the material breach of the
obligations of such Indemnitee under the Loan Documents or the gross negligence
or willful misconduct of such Indemnitee or (y) arise from disputes solely among
the Indemnitees (other than any dispute involving claims against any Person in
its capacity as an Agent or similar role hereunder) that do not involve an act
or omission by Delta or any of its Subsidiaries. For the avoidance of doubt, no
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of such
Indemnitee. This ‎Section 10.04(b) shall not apply with respect to Taxes other
than Taxes that represent losses or damages arising from any non-Tax claim.

 

(c)             [Reserved].

 

(d)             To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Master Collateral Agent or the
Collateral Administrator under paragraph (a) or (b) of this Section 10.04, each
Lender severally agrees to pay to the Administrative Agent, the Master
Collateral Agent or the Collateral Administrator such portion of the unpaid
amount equal to such Lender’s Aggregate Exposure Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Master Collateral Agent or the
Collateral Administrator in its capacity as such.

 

 

 



 142 

 

 

(e)             To the extent permitted by applicable law, each party hereto
shall not assert, and hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or any Term Loan or the use of the
proceeds thereof; provided that nothing in this clause (e) shall relieve any
party of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.

 

Section 10.05    Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)             This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)             Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York sitting in New
York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall, to the
extent permitted by law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)             Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 10.05. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)             Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 10.06    No Waiver. No failure on the part of any Agent or any of the
Lenders to exercise, and no delay in exercising, any right, power or remedy
hereunder or any of the other Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

 

 



 143 

 

 

Section 10.07    Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

 

Section 10.08    Amendments, Etc.

 

(a)             Except as set forth in Sections 2.09 and Section 2.27 or as
otherwise set forth in this Agreement, no modification, amendment or waiver of
any provision of this Agreement or any Collateral Document (other than any
Account Control Agreement and the Security Agreement, each of which may be
amended in accordance with its terms), and no consent to any departure by any
Loan Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Borrowers and the Required Lenders (or signed by
the Administrative Agent or the Collateral Administrator with the consent of the
Required Lenders), and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given; provided, however,
that no such modification or amendment shall without the prior consent of:

 

(i)                each Lender directly and adversely affected thereby (A)
increase the Term Loan Commitment of such Lender or extend the termination date
of the Term Loan Commitment of such Lender (it being understood that a waiver of
any Default, Event of Default or mandatory repayment required under this
Agreement shall not constitute an increase in or extension of the termination
date of the Term Loan Commitment of a Lender), (B) reduce the principal amount
or premium, if any, of any Term Loan, or the rate of interest payable thereon
(provided that only the consent of the Required Lenders shall be necessary for a
waiver of Default Interest referred to in Section 2.08) or (C) extend any
scheduled date for the payment of principal, interest or Fees hereunder or to
reduce such percentage of any Fees payable hereunder or extend the scheduled
final maturity of the Borrowers’ obligations hereunder;

 

(ii)              all of the Lenders (A) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders to
reduce such percentage or (B) release all or substantially all of the Liens
granted to the Master Collateral Agent or the Collateral Administrator hereunder
or under any other Collateral Document (except to the extent contemplated hereby
or by the terms of a Collateral Document), or release all or substantially all
of the Guarantors;

 

(iii)            the Lenders holding at least 66.67% of the total Term Loan
Commitments and/or applicable Term Loans (A) for the release of liens on
Collateral (other than as permitted hereunder or under any Loan Document), (B)
to release any guarantees of this Facility (other than as permitted hereunder or
under any Loan Document), (C) to amend, waive or otherwise modify Section 6.14,
or (D) for any shortening or subordinating of term or reduction in liquidated
damages under any IP License;

 

 

 



 144 

 

 

(iv)             in connection with an amendment expressly permitted hereunder
that addresses solely a repricing transaction in which any Class of Term Loan
Commitments and/or Term Loans is refinanced with a replacement Class of Term
Loan Commitments and/or Term Loans bearing (or is modified in such a manner such
that the resulting Term Loan Commitments and/or Term Loans bear) a lower
effective yield, any Lender holding Term Loan Commitments and/or Term Loans
subject to such permitted repricing transaction that will continue as a Lender
in respect of the repriced Class of Term Loan Commitments and/or Term Loans or
modified Class of Term Loan Commitments and/or Term Loans;

 

(v)               the applicable Required Class Lenders in connection with an
amendment to Section 2.10, Section 2.17 or the last paragraph of Section 7.01
that directly and materially adversely affect the rights of Lenders holding Term
Loan Commitments or Term Loans of one Class differently from the rights of
Lenders holding Term Loan Commitments or Term Loans of any other Class;

 

(vi)             all Lenders under any Class, change the application of
prepayments as among or between Classes under Section 2.12 which is being
allocated a lesser repayment or prepayment as a result thereof (it being
understood that if additional Classes of Term Loans or additional Term Loans
under this Agreement consented to by the Required Lenders or additional Term
Loans permitted hereby are made, such new Term Loans may be included on a pro
rata basis in the various prepayments required pursuant to Section 2.12); and

 

(vii)           all Lenders, reduce the percentage specified in the definition
of “Required Lenders” or “Required Class Lenders” or otherwise amend this
Section 10.08 in a manner that has the effect of changing the number or
percentage of Lenders that must approve any modification, amendment, waiver or
consent;

 

provided, further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the Master
Collateral Agent or Collateral Administrator, as applicable, (i) to add assets
(or categories of assets) to the Collateral covered by such Collateral Document
or (ii) to remove any asset or type or category of asset (including
after-acquired assets of that type or category) from the Collateral covered by
such Collateral Document to the extent being or having been sold or transferred
to the extent the release thereof is permitted by the Loan Documents.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrowers,
the other Loan Parties, such Lenders, the Administrative Agent, the Master
Collateral Agent, the Collateral Administrator and all future holders of the
affected Term Loans. In the case of any waiver, the Borrowers, the other Loan
Parties, the Lenders, the Administrative Agent, the Master Collateral Agent and
the Collateral Administrator shall be restored to their former positions and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

 

 

 



 145 

 

 

In addition, notwithstanding the foregoing, this Agreement (and, as appropriate,
the other Loan Documents) may be amended with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed), the Borrowers
and the Lenders providing the relevant Replacement Term Loans as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers (x) to permit the refinancing, replacement or modification of
all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of Required Lenders; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus an amount equal to all accrued but
unpaid interest, fees, premiums, and expenses incurred in connection therewith
(including original issue discount, upfront fees and similar items)) unless
otherwise permitted hereunder (including utilization of any other available
baskets or incurrence based amounts), (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the remaining Weighted
Average Life to Maturity of such Refinanced Term Loans (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) or any other then existing
Priority Lien Debt at the time of such refinancing, except in the case of
customary bridge loans which, subject only to customary conditions (which shall
be limited to no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for long-term
refinancing in the form of additional Replacement Term Loans permitted under
(and subject to the requirements of) this Section 10.08 or Priority Lien Debt
permitted under (and subject to the requirements of) Section 6.02(c), (c) the
maturity date for such Replacement Term Loans shall be on or after the Latest
Maturity Date, except in the case of customary bridge loans which, subject only
to customary conditions (which shall be limited to no payment or bankruptcy
event of default), would either automatically be converted into or required to
be exchanged for long-term refinancing in the form of additional Replacement
Term Loans permitted under (and subject to the requirements of) this Section
10.08 or Priority Lien Debt permitted under (and subject to the requirements of)
Section 6.02(c), (d) prior to the incurrence of such Replacement Term Loans, the
Rating Agency Condition shall have been satisfied, (e) after giving effect to
the incurrence of such Replacement Term Loans no Event of Default or Early
Amortization Event shall have occurred and be continuing and (f) the covenants,
events of default and guarantees shall (i) be reasonably acceptable to the
Administrative Agent or (ii) be substantially similar to, or (taken as a whole)
not be materially more restrictive on the SPV Parties (as reasonably determined
by Loyalty Co) when taken as a whole, than the terms of the Refinanced Term
Loans (except for (1) covenants, events of default and guarantees applicable
only to periods after the Latest Maturity Date (as of the date of the
refinancing) of such Class of Refinanced Term Loans and (2) pricing, fees, rate
floors, premiums, optional prepayment or redemption terms) unless the Lenders
under the other Classes of Term Loans existing on the refinancing date (other
than the Refinanced Term Loans), receive the benefit of such more restrictive
terms; provided that in no event shall such Replacement Term Loans be subject to
events of default resulting (either directly or through a cross-default or
cross-acceleration provision) from the occurrence of any event described in the
definition of “Parent Bankruptcy Event” (or the occurrence of any such event
with respect to any Subsidiary of Delta other than any SPV Party) except on the
same terms as the then-outstanding Term Loans.

 

 

 



 146 

 

 

The Lenders hereby irrevocably agree that the Liens granted to the Master
Collateral Agent by the Loan Parties on any Collateral shall be automatically
released (i) upon the sale or other disposition of such Collateral (including as
part of or in connection with any other sale or other disposition permitted
hereunder) to any Person other than another Loan Party, to the extent such sale
or other disposition is made in compliance with the terms of the Collateral
Documents (and the Master Collateral Agent shall rely conclusively on a
certificate and/or opinion of counsel to that effect provided to it by any Loan
Party, including upon its reasonable request without further inquiry), (ii) to
the extent such Collateral is comprised of property leased to a Loan Party, upon
termination or expiration of such lease, (iii) if the release of such Lien is
approved, authorized or ratified in writing by Lenders holding at least 66.67%
of the total Term Loan Commitments and/or applicable Term Loans, (iv) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of the Master Collateral Agent pursuant to the
Collateral Documents and (v) if such assets become Excluded Property. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those being released) upon (or obligations (other than
those being released) of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral except to the extent otherwise
released in accordance with the provisions of the Loan Documents. The Lenders
hereby authorize the Administrative Agent and the Master Collateral Agent, as
applicable, to, and the Administrative Agent and the Master Collateral Agent
agree to, promptly execute and deliver any instruments, documents, and
agreements necessary or desirable or reasonably requested by the Borrowers to
evidence and confirm the release of any Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.

 

Notwithstanding anything herein to the contrary, the Loan Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto, and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Master Collateral
Agents or add Master Collateral Agents, in each case under (i) and (ii), with
the consent of only the Borrowers, the Administrative Agent and in the case of
clause (ii), the applicable Master Collateral Agent.

 

 

 



 147 

 

 

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.08) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility,
refinancing facility or extension facility in accordance with Sections 2.27,
this Section 10.08 or Section 2.28, respectively, and the Administrative Agent
and the Borrowers may effect such amendments to this Agreement and the other
Loan Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the terms of any such incremental facility, refinancing
facility or extension facility, including in the case of any such incremental
facility to create such facility as a fungible Class of Term Loans (including by
increasing (but, for the avoidance of doubt, not be decreasing), the amount of
amortization due and payable with regard to any Class of Term Loans); (ii) no
Lender consent is required to effect any amendment or supplement to any
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such Intercreditor
Agreement or such other intercreditor agreement or arrangement permitted under
this Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent with the consent
of the Borrowers, are required to effectuate the foregoing); provided, further,
that no such agreement shall amend, modify or otherwise directly and adversely
affect the rights or duties of the Administrative Agent, the Master Collateral
Agent or the Collateral Administrator hereunder or under any other Loan Document
(which shall include any such amendment or modification to Section 2.10(b)) or
under any other Loan Document without its prior written consent; (iii) any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document) may be amended by an agreement in writing entered into by the
Borrowers and the Administrative Agent to (x) cure any ambiguity, omission,
mistake, defect or inconsistency (as reasonably determined by the Administrative
Agent and the Borrowers), (y) effect administrative changes of a technical or
immaterial nature and (z) correct or cure any incorrect cross references or
similar inaccuracies and such amendment shall be deemed approved by the Lenders
if the Lenders shall have received at least five (5) Business Days’ prior
written notice of such change and the Administrative Agent shall not have
received, within five (5) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment; and (iv) guarantees, collateral documents and
related documents executed by the Loan Parties in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with any other Loan Document, entered into, amended, supplemented or
waived, without the consent of any other Person, by the applicable Loan Party or
Loan Parties and the Administrative Agent or the Master Collateral Agent in its
or their respective sole discretion, to (A) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (B) as required by local law or advice of counsel to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
(as reasonably determined by the Administrative Agent and the Borrowers) or to
cause such guarantee, collateral or security document or other document to be
consistent with this Agreement and the other Loan Documents.

 

Notwithstanding anything in this Agreement or any Collateral Document to the
contrary, (i) the Administrative Agent may, in its sole discretion, direct the
Collateral Administrator, in its role as Collateral Controlling Party, to direct
the Master Collateral Agent to grant extensions of time for the satisfaction of
any of the requirements under Sections 5.12 and 5.14, and/or any Collateral
Documents in respect of any particular Collateral or any particular Subsidiary
and (ii) the Collateral Administrator, as “Collateral Controlling Party” under
the Collateral Agency and Accounts Agreement and each Senior Secured Debt
Document, hereby agrees to provide instructions to the Master Collateral Agent
when directed in writing to do so by the Administrative Agent or the Required
Lenders. The Collateral Administrator shall not be required to exercise any
discretionary rights or remedies hereunder or give any consent hereunder unless,
subject to the other terms and provisions of this Agreement, it shall have been
expressly directed to do so in writing as set forth in the immediately preceding
sentence.

 

 

 



 148 

 

 

(b)             Promptly after execution of any amendment or modification to
this Agreement, any Collateral Document or any other Loan Document to which the
Master Collateral Agent or the Collateral Administrator is a party, the
Borrowers shall provide a copy of such executed amendment or modification to the
Master Collateral Agent and the Collateral Administrator, as applicable.

 

(c)             No notice to or demand on any Loan Party shall entitle any Loan
Party to any other or further notice or demand in the same, similar or other
circumstances. Each assignee under Section 10.02(b) shall be bound by any
amendment, modification, waiver, or consent authorized as provided herein, and
any consent by a Lender shall bind any Person subsequently acquiring an interest
on the Term Loans held by such Lender. No amendment to this Agreement shall be
effective against any Loan Party unless signed by the Borrowers.

 

(d)             Notwithstanding anything to the contrary contained in Section
10.08(a) or elsewhere, (i) in the event that the Borrowers request that (A) this
Agreement be modified or amended in a manner which would require the unanimous
consent of all of the Lenders or all Lenders of a Class or the consent of all
Lenders (or all Lenders of a Class) directly and adversely affected thereby and,
in each case, such modification or amendment is agreed to by the Required
Lenders (or at least 50% of the directly and adversely affected Lenders) or
Required Class Lenders (or at least 50% of the directly and adversely affected
Lenders of such Class) or (B) the maturity of any Class of Term Loans be
extended pursuant to Section 2.28, then the Borrowers may (1) replace any
applicable non-consenting Lender (each a “Non-Consenting Lender”) or any
non-extending Lender (each a “Non-Extending Lender”), as applicable, in
accordance with an assignment pursuant to Section 10.02 (and such Non-Consenting
Lender or Non-Extending Lender shall reasonably cooperate in effecting such
assignment) or (2) repay such Lender on a non pro rata basis; provided that (x)
such amendment or modification can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrowers to be made pursuant to this clause (i)) and (y) such
Non-Consenting Lender or Non-Extending Lender shall have received payment of an
amount equal to the outstanding principal amount of its Term Loans, accrued
interest thereon, accrued Fees and all other amounts due and payable to it under
this Agreement from the applicable assignee or the Borrowers and (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Term Loan Commitment of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that the Term Loan Commitment and the outstanding Term Loans or other
extensions of credit held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

 

 



 149 

 

 

Section 10.09    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.10    Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

 

Section 10.11    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Early Amortization Event or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and Section 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Term Loans, the
expiration or termination of the Term Loan Commitments, or the termination of
this Agreement or any provision hereof.

 

Section 10.12    Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement. Notwithstanding anything contained
herein to the contrary, the Collateral Administrator is not under any obligation
to accept an electronic .pdf copy unless expressly agreed to by the Collateral
Administrator pursuant to procedures approved by it. The Collateral
Administrator shall not have a duty to inquire into or investigate the
authenticity or authorization of any such electronic signature and both shall be
entitled to conclusively rely on any such electronic signature without any
liability with respect thereto. The words “execution,” “signed,” “signature,”
and words of like import in this Agreement or any other Loan Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

 



 150 

 

 

Section 10.13    USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In order to
comply with laws, rules, regulations and executive orders in effect from time to
time applicable to banking institutions, including those relating to the funding
of terrorist activities and money laundering (for purposes of this Section
10.13, “Applicable Law”), each of the Collateral Administrator and the Master
Collateral Agent is required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Master Collateral Agent or the Collateral Administrator. Accordingly,
subject to the terms of any binding confidentiality restrictions or limitations
imposed by Applicable Law, each of the parties agrees to provide to the
Collateral Administrator and the Master Collateral Agent promptly following its
reasonable request from time to time such customary and reasonably available
identifying information and documentation as may be available for such party in
order to enable the Collateral Administrator and the Master Collateral Agent to
comply with Applicable Law.

 

Section 10.14    New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Term Loan hereunder, shall be made as a contemporaneous
exchange for new value given by the Lenders to the Borrowers.

 

Section 10.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

Section 10.16    No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the
Borrowers, their stockholders and/or their affiliates. Each Borrower agrees that
nothing in the Loan Documents or otherwise related to the Transactions will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrowers, their
stockholders or their affiliates, on the other hand. The parties hereto (other
than the Collateral Administrator) acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other hand, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Borrower, its management, stockholders, affiliates, creditors or any
other Person. Each Borrower acknowledges and agrees that such Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender or the Collateral Administrator
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower, in connection with such transaction or the
process leading thereto.

 

 

 



 151 

 

 

Section 10.17    CFC or a FSHCO Provisions. Notwithstanding any term of any Loan
Document, no loan or other obligation of any Borrower, under any Loan Document,
may be, directly or indirectly (including by application of any payments made by
or amounts received or recovered from any CFC or FSHCO):

 

(i)guaranteed by a CFC or a FSHCO;

 

(ii)secured by any assets of a CFC or FSHCO (including any CFC or FSHCO equity
interests held directly or indirectly by a CFC or FSHCO); or

 

(iii)secured by a pledge or other security interest in excess of 65% of the
voting equity interests of any CFC or FSHCO.

 

Section 10.18    [Reserved].

 

Section 10.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)             the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)             the effects of any Bail-In Action on any such liability,
including, if applicable:

 

 

 



 152 

 

 

(i)                a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any applicable
Resolution Authority.

 

Section 10.20    Certain ERISA Matters.

 

(a)             Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, each party to this Agreement, each Lead
Arranger and their respective Affiliates, that at least one of the following is
and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans or this Agreement;

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84--14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans and this Agreement; or

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans and this
Agreement.

 

 

 



 153 

 

 

(b)             In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of each
party to this Agreement, each Lead Arranger and their respective Affiliates,
that, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Term Loans and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 10.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 10.22    Limited Recourse; Non-Petition. Notwithstanding any other
provision of this Agreement or any other document to which it may be a party,
the obligations of each SPV Party from time to time and at any time hereunder
are limited recourse obligations of such SPV Party and are payable solely from
the assets thereof available at such time and amounts derived therefrom and
following realization of the assets of such SPV Party, and application of the
Proceeds (including proceeds of assets upon which a Lien was purported to be
granted) thereof in accordance with this Agreement, all obligations of and any
remaining claims against such SPV Party hereunder or in connection herewith
after such realization shall be extinguished and shall not thereafter revive. No
recourse shall be had against any officer, director, employee, shareholder,
administrator or incorporator of the SPV Parties or their respective successors
or assigns for any amounts payable hereunder. Notwithstanding any other
provision of this Agreement, no Person may, prior to the date which is one year
(or if longer, any applicable preference period) and one day after the Discharge
of Senior Secured Debt Obligations, institute against, or join any other Person
in instituting against, the SPV Parties any Insolvency or Liquidation
Proceeding, or other proceedings under Cayman Islands, U.S. federal or state
bankruptcy or similar laws. Nothing in this Section 10.22 shall preclude, or be
deemed to estop, the parties hereto (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or Insolvency or
Liquidation Proceeding voluntarily filed or commenced by any SPV Party or (B)
any involuntary Insolvency or Liquidation Proceeding filed or commenced by any
other non-affiliated Person, or (ii) from commencing against any SPV Party or
any of its property any legal action which is not an Insolvency or Liquidation
Proceeding. It is understood that the foregoing provisions of this Section shall
not (x) prevent recourse to the assets of the SPV Parties (including, in the
case of Loyalty Co and Hold Co 3, the Collateral and sums due or to become due
under any security, instrument or agreement which is part of the Collateral) or
(y) constitute a waiver, release or discharge of any Indebtedness or obligation
secured hereby until all assets of SPV Parties (including, in the case of
Loyalty Co and Hold Co 3, the Collateral and sums due or to become due under any
security, instrument or agreement which is part of the Collateral) have been
realized. It is further understood that the foregoing provisions of this Section
shall not limit the right of any Person to name any SPV Party as a party
defendant in any proceeding or in the exercise of any other remedy hereunder, so
long as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced against any such Persons.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 154 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written above.

 

 



 

BORROWERS:

 

SKYMILES IP LTD., a Cayman Islands exempted company with limited liability

 

 

By: /s/ Barbara Quiroga

Name: Barbara Quiroga

Title: Vice President and Treasurer

 

 

DELTA AIR LINES, INC., a Delaware corporation

 

 

By: /s/ Kenneth W. Morge II

Name: Kenneth W. Morge II

Title: Vice President and Treasurer

 

GUARANTORS:

 

 

Sky Miles Holdings Ltd., a Cayman Islands exempted company with limited
liability

 

 

By: /s/ Barbara Quiroga

Name: Barbara Quiroga

Title: Vice President and Treasurer

 

 

SkyMiles IP Holdings Ltd., a Cayman Islands exempted company with limited
liability

 

 

By: /s/ Barbara Quiroga

Name: Barbara Quiroga

Title: Vice President and Treasurer

 

 

 

[TERM LOAN CREDIT AND GUARANTY AGREEMENT]

 



   

 

 



 

SkyMiles IP Finance Ltd., a Cayman

Islands exempted company with limited liability

 

 

By: /s/ Barbara Quiroga

Name: Barbara Quiroga

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

[TERM LOAN CREDIT AND GUARANTY AGREEMENT]

 



   

 

 



 

BARCLAYS BANK PLC,

as Administrative Agent

 

 

By: /s/ Tom Blouin

Name: Tom Blouin

Title: Managing Director

 

 

BARCLAYS BANK PLC,

as Lender

 

 

By: /s/ Tom Blouin

Name: Tom Blouin

Title: Managing Director

 

 

U.S. BANK NATIONAL ASSOCIATION, as

Collateral Administrator

 

By: /s/ J. David Dever

Name: J. David Dever

Title: Vice President

 

 

[TERM LOAN CREDIT AND GUARANTY AGREEMENT]

 